

Exhibit 10.1



--------------------------------------------------------------------------------



CUSIP Number: 608330AA4
FOURTH AMENDED AND RESTATED LOAN AGREEMENT
Dated as of March 6, 2012
among
MOHEGAN TRIBAL GAMING AUTHORITY,
as Borrower,
THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT,
as an additional party with respect to certain
representations, warranties and covenants
BANK OF AMERICA, N.A.,
as Administrative Agent and L/C Issuer,
and
The Other Lenders Party Hereto
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO SECURITIES, LLC,
CREDIT SUISSE SECURITIES (USA) LLC
and
BLACKSTONE ADVISORY PARTNERS L.P.,
as Joint Lead Arrangers and Joint Book Managers

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent


CREDIT SUISSE AG
and
BLACKSTONE ADVISORY PARTNERS L.P.,
as Co-Documentation Agents

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------



ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS    

1.01
Defined Terms    14

1.02
Other Interpretive Provisions    57

1.03
Accounting Terms    58

1.04
Rounding    59

1.05
Times of Day    59

1.06
Letter of Credit Amount    59

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS    

2.01
Revolving Loans and Autoborrow Loans    59

2.02
Term A Loans    62

2.03
Borrowings, Conversions and Continuations of Loans    63

2.04
Letters of Credit    64

2.05
Voluntary Prepayments of Revolving Loans    73

2.06
Termination or Reduction of Revolving Commitments; Voluntary Prepayments of the
Term A Loans    73

2.07
Mandatory Payments and Prepayments; Repayment of Loans    74

2.08
Interest    76

2.09
Fees    77

2.10
Computation of Interest and Fees    78




--------------------------------------------------------------------------------



2.11
Evidence of Debt    78

2.12
Payments Generally; Administrative Agent’s Clawback    79

2.13
Sharing of Payments by Lenders    81

2.14
Collateral    81

2.15
Cash Collateral    82

2.16
Defaulting Lenders    83

2.17
Increase in Commitments    85

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY    

3.01
Taxes    86

3.02
Illegality    87

3.03
Inability to Determine Rates    88

3.04
Increased Costs    88

3.05
Compensation for Losses    89

3.06
Increased Capital Requirements    90

3.07
Replacement of Lenders    90

3.08
Survival    90

ARTICLE IV
EFFECTIVENESS; CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    

4.01
Effectiveness; Conditions of Initial Credit Extension    90




--------------------------------------------------------------------------------



4.02
Conditions to all Credit Extensions    94

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE TRIBE    

5.01
Existence and Qualification; Power; Compliance With Laws    95

5.02
Authority; Compliance With Other Agreements and Instruments and Government
Regulations    95

5.03
No Governmental Approvals Required    96

5.04
The Nature of Borrower    96

5.05
No Management Contract    96

5.06
[Intentionally Omitted.]    97

5.07
Real Property    97

5.08
[Intentionally Omitted.]    97

5.09
Binding Obligations    97

5.10
No Default    97

5.11
Disclosure    97

5.12
Gaming Laws    97

5.13
[Intentionally Omitted.]    97

5.14
Arbitration    97

5.15
Recourse Obligations    98






--------------------------------------------------------------------------------



5.16
No Pending Referendum    98

5.17
Allocation Plan    98

5.18
Indian Lands    98

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF BORROWER    

6.01
Existence, Qualification and Power    98

6.02
Authorization; No Contravention    99

6.03
Governmental Authorization; Other Consents    100

6.04
Binding Effect    100

6.05
Financial Statements; No Material Adverse Effect; No Internal Control
Event    100

6.06
Litigation    101

6.07
No Default    101

6.08
Ownership of Property; Liens    101

6.09
Environmental Compliance    102

6.10
Insurance    102

6.11
Taxes    102

6.12
ERISA Compliance    103

6.13
Subsidiaries; Equity Interests    103






--------------------------------------------------------------------------------



6.14
Margin Regulations; Investment Company Act    103

6.15
Disclosure    103

6.16
Compliance with Laws    103

6.17
Taxpayer Identification Number    104

6.18
Intangible Assets    104

6.19
[Intentionally Omitted.]    104

6.20
Designated Senior Indebtedness    104

6.21
Real Property Underlying Mohegan Sun    104

6.22
Projections    104

6.23
Employee Matters    105

6.24
Security Interests    105

6.25
Arbitration    105

6.26
Deposit Accounts    105

6.27
Tax Shelter Regulations    105

6.28
No Licensure Required    105

6.29
Foreign Assets Control, Etc    106

ARTICLE VII
COVENANTS OF THE TRIBE    

7.01
Continual Operation of Mohegan Sun    106




--------------------------------------------------------------------------------



7.02
Remittance of Available Cash Flow    106

7.03
Sovereign Immunity; Jurisdiction and Venue    106

7.04
The Lease and the Landlord Consent    107

7.05
Preservation of Existence; Operation    107

7.06
Ownership of Mohegan Sun    107

7.07
Prohibited Transactions    107

7.08
Amendments to Certain Documents    107

7.09
Impairment of Contracts; Imposition of Governmental Charges    107

7.10
Segregation of Authority Property    108

7.11
Trust Property    108

7.12
Liens on Authority Property    108

7.13
Bankruptcy Matters; Etc    108

7.14
Impairment of Contracts    109

ARTICLE VIII
AFFIRMATIVE COVENANTS OF BORROWER    

8.01
Financial Statements    109

8.02
Certificates; Other Information    110

8.03
Notices    112

8.04
Payment of Obligations    113




--------------------------------------------------------------------------------



8.05
Preservation of Existence, Etc    114

8.06
Maintenance of Properties    114

8.07
Maintenance of Insurance    114

8.08
Compliance with Laws    115

8.09
Books and Records    116

8.10
Inspection Rights    116

8.11
Use of Proceeds    116

8.12
Hazardous Materials Laws    116

8.13
Deposit and Brokerage Accounts    117

8.14
Continual Operation of Mohegan Sun    117

8.15
Future Subsidiaries and Collateral    117

8.16
Post-Closing Covenants    118

ARTICLE IX
NEGATIVE COVENANTS    

9.01
Liens    118

9.02
Investments    119

9.03
Indebtedness    121

9.04
Fundamental Changes    124

9.05
Dispositions of Property Associated with Mohegan Sun    125




--------------------------------------------------------------------------------



9.06
Distributions    125

9.07
Change in Nature of Business    126

9.08
Transactions with Affiliates    127

9.09
Prepay Other Obligations    127

9.10
Burdensome Agreements    128

9.11
Use of Proceeds    129

9.12
Authority Expenditures    129

9.13
Financial Covenants    129

9.14
Hostile Tender Offers    130

9.15
[Intentionally Omitted.]    130

9.16
WNBA Subsidiary Operations and Indebtedness    130

9.17
Capital Expenditures    130

ARTICLE X
EVENTS OF DEFAULT AND REMEDIES    

10.01
Events of Default    131

10.02
Remedies Upon Event of Default    134

10.03
Application of Funds    135

ARTICLE XI
ADMINISTRATIVE AGENT    

11.01
Appointment and Authority    136






--------------------------------------------------------------------------------



11.02
Rights as a Lender    136

11.03
Exculpatory Provisions    137

11.04
Reliance by Administrative Agent    138

11.05
Delegation of Duties    138

11.06
Resignation of Administrative Agent    138

11.07
Non-Reliance on Administrative Agent and Other Lenders    139

11.08
No Other Duties, Etc    139

11.09
Administrative Agent May File Proofs of Claim    140

11.10
SNDA’s    140

11.11
Collateral and Guaranty Matters    140

11.12
Intercreditor Agreements    141

ARTICLE XII
MISCELLANEOUS    

12.01
Amendments, Etc    142

12.02
Notices; Effectiveness; Electronic Communication    144

12.03
No Waiver; Cumulative Remedies    146

12.04
Expenses; Indemnity; Damage Waiver    146

12.05
Payments Set Aside    148

12.06
Successors and Assigns    148




--------------------------------------------------------------------------------



12.07
Treatment of Certain Information; Confidentiality    155

12.08
Right of Setoff    156

12.09
Interest Rate Limitation    156

12.10
Counterparts; Integration; Effectiveness    157

12.11
Survival of Representations and Warranties    157

12.12
Severability    157

12.13
Replacement of Lenders    157

12.14
Governing Law    158

12.15
Arbitration Reference    158

12.16
PURPORTED ORAL AMENDMENTS    159

12.17
WAIVER OF RIGHT TO TRIAL BY JURY    160

12.18
WAIVER OF SOVEREIGN IMMUNITY; CONSENT TO JURISDICTION    160

12.19
Lender Covenant    161

12.20
PREJUDGMENT REMEDY WAIVER    162

12.21
No Advisory or Fiduciary Responsibility    162

12.22
USA PATRIOT Act Notice    163

12.23
Time of the Essence    163




--------------------------------------------------------------------------------



12.24
Designation as Senior Debt    163

12.25
ENTIRE AGREEMENT    164

12.26
Release of Liens and Guaranty    164

12.27
Gaming Law Limitations:    164

12.28
Section 81 Compliance.    165






--------------------------------------------------------------------------------





SCHEDULES
2.01    Commitments and Applicable Percentages
5.07     Mohegan Sun Real Property and Lahaniatis Property
6.06    Litigation
6.09    Environmental Matters
6.13    Subsidiaries; Other Equity Investments
6.21A Pocono Downs Real Property
6.21B    Mohegan Golf Real Property
6.26    Operating Accounts and Operating Account Exclusions
9.01    Existing Liens
9.03    Existing Indebtedness
9.10    Burdensome Agreements
12.02    Administrative Agent’s Office; Certain Addresses for Notices
EXHIBITS
Form of
A-1
Assignment and Assumption

A-2
Par Purchase Assignment and Assumption

B
Compliance Certificate

C
Deposit Account Agreement

D
Loan Notice

E
Pricing Certificate

F
Revolving Note

G
Form of SNDA

H
Term A Loan Note

I
Amended and Restated Guaranty

J
First Lien Intercreditor Agreement

K
General Intercreditor Agreement

L
Autoborrow Agreement

M    Amended and Restated Pledge Agreement
N    Amended and Restated Security Agreement



--------------------------------------------------------------------------------



FOURTH AMENDED AND RESTATED LOAN AGREEMENT
This FOURTH AMENDED AND RESTATED LOAN AGREEMENT is entered into as of March 6,
2012, among THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT, a federally recognized
Indian Tribe and Native American sovereign nation (the “Tribe”), the MOHEGAN
TRIBAL GAMING AUTHORITY, a governmental instrumentality of the Tribe (the
“Borrower”), each lender from time to time party hereto (the “Lenders”) and BANK
OF AMERICA, N.A., as Administrative Agent, L/C Issuer and Autoborrow Lender.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, WELLS FARGO SECURITIES, LLC,
CREDIT SUISSE SECURITIES (USA) LLC and BLACKSTONE ADVISORY PARTNERS L.P. have
served as Joint Lead Arrangers and Joint Book Managers for the credit facilities
described herein.
RECITALS
A.    The Tribe, Borrower, various lenders and Bank of America, N.A., as
administrative agent and letter of credit issuer, are party to the Third Amended
and Restated Loan Agreement, dated as of December 10, 2008, as amended prior to
the date hereof (as so amended, the “Existing Loan Agreement”). As of the
Effective Date, the aggregate amount of the revolving commitments under the
Existing Loan Agreement is $675,000,000 (the “Existing Revolving Commitments”).
B.    It is intended that, on the Effective Date, (i) $200,000,000 of the
Existing Revolving Commitments shall be cancelled, (ii) $400,000,000 of the
Existing Revolving Loans (and the corresponding Existing Revolving Commitments)
will be converted into Term A Loans under this Agreement, (iii) the remaining
$75,000,000 in Existing Revolving Commitments will become Revolving Commitments
hereunder and (iv) the remaining Existing Revolving Loans will be repaid in
full.
C.    In furtherance of the foregoing transactions, the parties hereto have
agreed that as of the Effective Date, the Existing Loan Agreement shall be
amended and restated in its entirety by this Agreement.
AGREEMENT
NOW, THEREFORE, the parties hereto hereby agree that the Existing Loan Agreement
is amended and restated as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

14

--------------------------------------------------------------------------------



“Acceptable Swap Counterparties” means counterparties to Swap Agreements entered
into by Borrower who are (a) Lenders, (b) Affiliates of Lenders or (c) on an
unsecured basis, other Persons which have investment grade status (BBB- as rated
by S&P or Baa3 as rated by Moody’s).
“Act” has the meaning specified in Section 12.22.
“Additional First Lien Agreement” means any indenture or credit or other
agreement governing Additional First Lien Indebtedness, either as originally
executed or as it may from time to time be supplemented, modified, amended,
restated or extended.
“Additional First Lien Indebtedness” means notes or term loans issued by
Borrower after the Effective Date secured by Liens on all or a portion of the
collateral for the Obligations, which notes or term loans constitute “Additional
First Lien Indebtedness” under the General Intercreditor Agreement and
“Additional First Lien Obligations” under the First Lien Intercreditor
Agreement.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.02 attached hereto, or such
other address or account as the Administrative Agent may from time to time
designate by notice to Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of the power to direct, or cause the direction of, management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise).
“Aggregate Credit Exposures” means, at any time, the sum of (i) the unused
portion of the Aggregate Revolving Commitments then in effect, (ii) the Total
Revolving Outstandings at such time and (iii) the aggregate Outstanding Amount
of Term A Loans.
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.
“Agreement” means this Fourth Amended and Restated Loan Agreement either as
originally executed or as it may from time to time be supplemented, modified,
amended, restated

15

--------------------------------------------------------------------------------



or extended.
“Allocation Plan” means the Mohegan Tribal Gaming Revenue Allocation Plan, last
amended as of July 29, 2010, as such plan may be amended or succeeded from time
to time, approved by the Bureau of Indian Affairs on July 29, 2010, relating to
the application, distribution or use of revenues from class II and class III
gaming (as defined in IGRA).
“Amortization Amount” means $1,000,000.
“Amortization Date” means the last Business Day of each Fiscal Quarter,
commencing with the second Fiscal Quarter of Fiscal Year 2012.
“Annualized EBITDA” means, as of each date of determination, EBITDA for the
period of four Fiscal Quarters ending on that date.
“Anti-Terrorism Law” means each of: (a) Executive Order No. 13224; (b) the Act;
(c) the Money Laundering Control Act of 1986, 18 U.S.C. Section 1956; and (d)
any other Law now or hereafter enacted to monitor, deter or otherwise prevent
terrorism or the funding or support of terrorism.
“Applicable Percentage” means, with respect to any Lender at any time, (a) with
respect to the Aggregate Revolving Commitments, such Revolving Lender’s
Applicable Revolving Percentage at such time or (b) with respect to the Term A
Loans, the percentage (carried out to the ninth decimal place) of the aggregate
outstanding principal amount of the Term A Loans held by such Lender at such
time. The initial Applicable Percentage of each Lender in respect of each of the
Aggregate Revolving Commitments and the Term A Loans is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means (i) with respect to Term A Loans bearing interest at the
Eurodollar Rate, 4.50%, (ii) with respect to Term A Loans bearing interest at
the Base Rate, 3.25% and (iii) with respect to Revolving Loans, the following
percentages per annum, based upon the Total Leverage Ratio as set forth in the
most recent Compliance Certificate or Pricing Certificate received by the
Administrative Agent pursuant to Sections 8.02(b) or (c):
Pricing Level
Total Leverage Ratio
Commitment Fee
Eurodollar Rate and Letters of Credit
Base Rate Margin
1
≥ 6.00:1
0.500%
4.50%
3.25%
2
≥ 5.50:1 but < 6.00:1
0.500%
4.25%
3.00%
3
≥ 5.00:1 but < 5.50:1
0.375%
4.00%
2.75%
4
≥ 4.50:1 but < 5.00:1
0.375%
3.75%
2.50%
5
< 4.50:1
0.250%
3.50%
2.25%




16

--------------------------------------------------------------------------------



Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day of the
first calendar month immediately following the date a Compliance Certificate or
Pricing Certificate is delivered pursuant to Section 8.02(b) or (c); provided,
however, that if a Compliance Certificate or Pricing Certificate is not
delivered when due in accordance with such Section, then Pricing Level 1 shall
apply as of the first Business Day after the date on which such Compliance
Certificate or Pricing Certificate was required to have been delivered until the
Compliance Certificate or Pricing Certificate is delivered.
“Applicable Revolving Percentage” means, with respect to any Revolving Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Aggregate Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment at such time. If the commitment of each Revolving Lender to make
Revolving Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 10.02 or if the Aggregate
Revolving Commitments have expired, then the Applicable Revolving Percentage of
each Revolving Lender shall be determined based on the Applicable Revolving
Percentage of such Revolving Lender most recently in effect, giving effect to
any subsequent assignments.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means (a) in the case of any assignment executed
pursuant to Section 12.06(j), an assignment and assumption entered into by a
Lender (or by the Administrative Agent on its behalf), and accepted by the
Administrative Agent, in substantially the form of Exhibit A-2, and (b) in the
case of any other assignment, an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit A-1 or any other form approved by the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
Borrower and its consolidated subsidiaries for the Fiscal Year ended September
30, 2010, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such Fiscal Year of Borrower and its
consolidated subsidiaries, including the notes thereto.

17

--------------------------------------------------------------------------------



“Authority Property” means any and all now owned or hereafter acquired real,
mixed and personal Property of Borrower (whether or not otherwise designated as
property of Borrower) and its Restricted Subsidiaries which is reflected on the
balance sheet described in Section 6.05 or any subsequent balance sheet
hereafter delivered by Borrower to the Administrative Agent or the Lenders in
connection herewith. “Authority Property” in any event includes, without
limitation, (a) Mohegan Sun and Pocono Downs, (b) all gaming revenues of
Borrower and all gaming and other revenues of its Restricted Subsidiaries, and
(c) all tangible Property located within the area described on Schedules 5.07,
6.21A and 6.21B, provided that neither (i) the Property of the WNBA Subsidiary
and Borrower’s ownership interests in the WNBA Subsidiary, (ii) the Property of
any Unrestricted Subsidiaries, nor (iii) the Pennsylvania Tax Revenues, shall be
considered to be Authority Property. It is expressly understood and agreed that
assets and operations of Unrestricted Subsidiaries or other Persons shall not be
considered to be Authority Property merely by reason of their inclusion in
consolidated or consolidating financial statements of Borrower, but Borrower
shall provide the Administrative Agent and the Lenders with appropriate
breakouts of such Unrestricted Subsidiaries’ financial position and results of
operations in connection with financial statements delivered hereunder.
“Authorizing Resolutions” means (a) as to the Tribe, Resolution No. 2012-29 of
the Tribal Council dated March 2, 2012 and (b) as to Borrower, Resolution No.
2012-05 of the Management Board dated March 2, 2012.
“Autoborrow Agreement” means, collectively, a Line of Credit Agreement and an
Autoborrow Service Agreement, each of even date herewith between Borrower and
the Autoborrow Lender in substantially the form of Exhibit L, as the same may be
amended from time to time, together with all other promissory notes and other
agreements between Borrower and the Autoborrow Lender related thereto.
“Autoborrow Lender” means Bank of America in its capacity as provider of
Autoborrow Loans, or any successor autoborrow lender hereunder and under the
Autoborrow Agreement.
“Autoborrow Loan” has the meaning specified in Section 2.01(b).
“Autoborrow Sublimit” means an amount equal to the lesser of (a) $16,500,000 and
(b) the Aggregate Revolving Commitments. The Autoborrow Sublimit is part of, and
not in addition to, the Revolving Commitments.
“Availability Period” means the period from and including the Effective Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Lender to make Revolving Loans
and of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant
to Section 10.02.
“Available Cash Flow” means, for any calendar month (a) EBITDA for that month,
minus (b) the amount of Maintenance Capital Expenditures made during that month,
minus (c) any

18

--------------------------------------------------------------------------------



principal repayments with respect to Indebtedness (including Capital Leases)
required to be made during that period in cash (other than any such principal
payments required in respect of Public/Refinancing Indebtedness and other than
repayments hereunder other than pursuant to Section 2.07(c)), minus (d) the
amount of cash Interest Charges during that month, and minus (e) (without
duplication) the aggregate amount, if any, of federal and state taxes on, or
measured by, income of Borrower and its Restricted Subsidiaries (whether or not
payable during that period, and excluding any amount payable to the State of
Connecticut under the Compact).
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one-half of one percent, (b) the British
Bankers Association LIBOR Rate for one-month contracts on such day as published
by Reuters (or other commercially available source providing quotations of such
rate as designated by the Administrative Agent from time to time), plus one and
one-quarter percent, and (c) the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “prime rate.” The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 8.02.
“Borrowing” means (i) the borrowing of, and conversion of Existing Revolving
Loans to, Term A Loans on the Effective Date pursuant to 2.02, which Term A
Loans shall, if such Loans are Eurodollar Rate Loans, have the same Interest
Period, and (ii) a borrowing consisting of simultaneous Revolving Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Revolving Lenders pursuant to Section 2.01(a).
“Bureau of Indian Affairs” means the United States Department of the Interior,
Bureau of Indian Affairs, and each successor agency.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and

19

--------------------------------------------------------------------------------



between banks in the London interbank eurodollar market.
“Capital Expenditure” means any expenditure that is considered a capital
expenditure under GAAP, including any amount that is required to be treated as
an asset subject to a Capital Lease.
“Capital Lease” means, as to any Person, a lease of any Property by that Person
as lessee that is recorded as a “capital lease” on the balance sheet of that
Person prepared in accordance with GAAP (or should be so recorded in accordance
with Financial Accounting Standards Board Statement No. 13, as amended from time
to time, or if such Statement is not then in effect, such other Statement of the
Financial Accounting Standards Board as may be applicable.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Autoborrow Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Autoborrow Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Autoborrow
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Autoborrow Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means, when used in connection with any Person, that Person’s
Investments in:
(a)    Government Securities due within one year after the date of the making of
the Investment;
(b)    readily marketable direct obligations of any State of the United States
of America or any political subdivision of any such State given on the date of
such investment a credit rating of at least Aa by Moody’s Investors Service,
Inc. or AA by S&P or AA by Fitch, Inc., in each case due within one year after
the date of the making of the Investment;
(c)    certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and reverse repurchase agreements covering
Government Securities executed by, any Lender or any other bank, savings and
loan or savings bank doing business in and incorporated under the Laws of the
United States of America or any State thereof and having on the date of such
Investment combined capital, surplus and undivided profits of at least
$250,000,000, in each case due within one year after the date of the making of
the Investment;
(d)    certificates of deposit issued by, bank deposits in, eurodollar deposits

20

--------------------------------------------------------------------------------



through, bankers’ acceptances of, and reverse repurchase agreements covering
Government Securities executed by, any branch or office located in the United
States of America of a bank incorporated under the Laws of any jurisdiction
outside the United States of America having on the date of such Investment
combined capital, surplus and undivided profits of at least $500,000,000, in
each case due within one year after the date of the making of the Investment;
and
(e)    readily marketable commercial paper of corporations doing business in and
incorporated under the Laws of the United States of America or any State thereof
given on the date of such Investment the highest credit rating by Moody’s
Investors Service, Inc. and S&P, in each case due within 270 days after the date
of the making of the Investment.
“Catch-Up Amount” means Distributions to the Tribe in an amount not to exceed
$2,949,933.08.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority or (d)
the existence or occurrence of circumstances affecting the Designated Market
generally that are beyond the reasonable control of the Lenders; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Co-Documentation Agents” means Credit Suisse AG and Blackstone Advisory
Partners L.P.
“Code” means the Internal Revenue Code of 1986 as at any time amended.
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, each Deposit Account Agreement, the Leasehold Mortgage, the Pocono
Downs Mortgages, the Mohegan Golf Mortgage and any other pledge agreement,
hypothecation agreement, security agreement, assignment, deed of trust, mortgage
or similar instrument executed by Borrower or a Restricted Subsidiary in favor
of the Administrative Agent or any Creditor to secure the Obligations.
“Commission” means the National Indian Gaming Commission.

21

--------------------------------------------------------------------------------



“Compact” means the tribal-state Compact entered into between the Tribe and the
State of Connecticut pursuant to IGRA, dated April 25, 1994, together with that
certain Memorandum of Understanding dated May 17, 1994, as such may be amended.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.
“Computation Date” has the meaning set forth in section 1.148-1(b) of the Tax
Regulations.
“Constitution” means the Constitution of the Tribe adopted by the Tribe and
ratified by the Tribe’s members by Tribal Referendum dated April 12, 1996, as
amended August 10, 2002, as amended September 6, 2003, as amended May 2, 2004,
as amended November 30, 2007, as it may be amended from time to time.
“Contingent Obligation” means, as to any Person, any (a) direct or indirect
guarantee of Indebtedness of, or other obligation performable by, any other
Person, including any endorsement (other than for collection or deposit in the
ordinary course of business), co-making or sale with recourse of the obligations
of any other Person or (b) contractual assurance (not arising solely by
operation of Law) given to an obligee with respect to the performance of an
obligation by, or the financial condition of, any other Person, whether direct,
indirect or contingent, including any purchase or repurchase agreement covering
such obligation or any collateral security therefor, any agreement to provide
funds (by means of loans, capital contributions or otherwise) to such other
Person, any agreement to support the solvency or level of any balance sheet item
to such other Person, or any other arrangement of whatever nature having the
effect of assuring or holding harmless any obligee against loss with respect to
any obligation of such other Person including without limitation any
“keep-well”, “take-or-pay” or “through put” agreement or arrangement. As of each
date of determination, the amount of any Contingent Obligation shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation (unless the Contingent Obligation is limited by its terms to
a lesser amount, in which case to the extent of such amount) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the Person in good faith.
“Contractual Obligation” means, as to any Person, any provision of any
outstanding Securities issued by such Person or of any material agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

22

--------------------------------------------------------------------------------



“Creditors” means, collectively, the Administrative Agent, the Lenders, the L/C
Issuer, the Autoborrow Lender and to the extent of the obligations under any
Secured Swap Contract each Affiliate of a Lender which at any time enters into a
Secured Swap Contract.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
per annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus two percent per annum,
and (b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus two percent per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified Borrower, the Administrative Agent, the L/C Issuer or the Autoborrow
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after request by the Administrative Agent, to confirm in a manner satisfactory
to the Administrative Agent that it will comply with its funding obligations
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and Borrower), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, (ii)
had a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or

23

--------------------------------------------------------------------------------



indirect parent company thereof by a Governmental Authority.
“Deposit Account Agreement” means a control agreement among Borrower or a
Restricted Subsidiary, as applicable, the Administrative Agent and the
depositary for each Operating Account, and, if applicable, the FLSO Collateral
Agent, the Exchange Second Lien Notes Collateral Agent, the Existing Second Lien
Notes Collateral Agent and/or the Exchange Third Lien Notes Collateral Agent, in
the form of Exhibit C or in another form reasonably acceptable to the
Administrative Agent and complying with the limitation in Section 12.27.
“Designated Market” means, for any Eurodollar Rate Loan, the London Eurodollar
Market, provided that if the Administrative Agent determines that the London
Eurodollar Market is unavailable or reasonably inconvenient, “Designated Market”
means such other offshore market for deposits in dollars as the Administrative
Agent may reasonably designate.
“Designated Person” means any Person who (i) is named on the list of Specially
Designated Nationals or Blocked Persons maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control and/or any other similar lists
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control pursuant to authorizing statute, executive order or regulation, (ii) (A)
is a Person whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order No. 13224 or any related
legislation or any other similar executive order(s) or (B) engages in any
dealings or transactions prohibited by Section 2 of Executive Order No. 13224 or
is otherwise associated with any such Person in any manner violative of
Section 2 of Executive Order No. 13224 or (iii) is (X) an agency of the
government of a country, (Y) an organization controlled by a country, or (Z) a
Person resident in a country, that is subject to a sanctions program identified
on the list maintained by the U.S. Department of the Treasury’s Office of
Foreign Assets Control, or as otherwise published from time to time, as such
program may be applicable to such agency, organization or Person.
“Disposition” or “Dispose” means the sale, transfer or other disposition of
Authority Property in any single transaction or series of related transactions
of any individual asset, or group of related assets, that has or have at the
date of the Disposition a book value or fair market value (which shall be deemed
to be equal to the sales price for such asset or assets upon a sale to a Person
that is not an Affiliate of the Tribe) of $10,000,000 or more, other than (i)
the sale or other disposition of inventory in the ordinary course of business,
(ii) the sale or other disposition of equipment or other personal property that
is replaced by equipment or personal property, as the case may be, performing
substantially the same function not later than ninety days after such sale or
disposition, (iii) the sale or other disposition of obsolete equipment or
superseded or worn-out assets, and (iv) any sale or other disposition to
Borrower or any of its Restricted Subsidiaries.
“Distribution” means (a) any transfer of cash or other Property from Borrower or
any of its Restricted Subsidiaries, or from any account of Borrower or any of
its Restricted Subsidiaries to the Tribe or any of its members or Outside
Affiliates or to their respective accounts (but not

24

--------------------------------------------------------------------------------



the making of arm’s length payments for goods and services provided by the
Tribe, its members or any of its Affiliates to Borrower or any of its Restricted
Subsidiaries in the manner contemplated by Section 9.08), (b) any retirement,
redemption, prepayment of principal, purchase or other acquisition for value by
Borrower or any of its Restricted Subsidiaries of any Securities or other
obligations of the Tribe or any of its Outside Affiliates (or of any other
Person to the extent that such Securities or other obligations are guaranteed by
the Tribe or any of its Outside Affiliates), (c) the declaration or payment by
Borrower or any of its Restricted Subsidiaries of any dividend or distribution
to the Tribe or any of its members or any of its Outside Affiliates in cash or
in Property (but not the making of arm’s length payments for goods and services
provided by the Tribe, its members or any of its Affiliates to Borrower or any
of its Restricted Subsidiaries in the manner contemplated by Section 9.08), (d)
any Investment (whether by means of loans, advances or otherwise) by Borrower or
any of its Restricted Subsidiaries in Securities or other obligations of the
Tribe or any of its Outside Affiliates, or (e) any other payment, assignment or
transfer, whether in cash or other Property, from Borrower or any of its
Restricted Subsidiaries to the Tribe or any of its members or Outside
Affiliates, including the payment of any tax, fee, charge or assessment imposed
by the Tribe on Borrower, its Restricted Subsidiaries, their revenues or the
Authority Property; provided that none of (A) the making of payments by Borrower
or any of its Restricted Subsidiaries to the Tribe or any of its Affiliates or
members in consideration of goods and services provided to Borrower or any of
its Restricted Subsidiaries by the Tribe or its Affiliates or members in the
ordinary course of business, (B) the provision of services by Borrower or any of
its Restricted Subsidiaries to the Tribe, its members or any of its Affiliates
in the ordinary course of business in exchange for reasonable consideration to
Borrower or any of its Restricted Subsidiaries, (C) payments under the Lease,
(D) taxes and other charges permitted pursuant to Section 7.09(b), (E)
assessment by the Tribe against Borrower or any of its Restricted Subsidiaries
of the regulatory costs and expenses of the Tribe associated with Borrower or
any of its Restricted Subsidiaries or (F) Investments in Unrestricted
Subsidiaries or joint ventures of Borrower and its Restricted Subsidiaries
otherwise permitted hereunder, including pursuant to Sections 9.02 and 9.08,
shall be considered Distributions.
“Dollar” and “$” mean lawful money of the United States.
“EBITDA” means, for any period, for Borrower and its Restricted Subsidiaries on
a consolidated basis, an amount equal to, without duplication, (a) Net Income
for that period, plus (b) Interest Charges to the extent deducted in determining
such Net Income, plus (c) the aggregate amount, if any, of federal and state
taxes on or measured by income of Borrower and its Restricted Subsidiaries
(whether or not payable during that period, and excluding any amount payable to
the State of Connecticut under the Compact) to the extent deducted in
determining such Net Income, plus (d) depreciation and amortization of Borrower
and its Restricted Subsidiaries to the extent deducted in determining such Net
Income, plus (e) accretion expense with respect to the relinquishment liability,
relinquishment liability re-assessments and all similar obligations of Borrower
and its Restricted Subsidiaries under the Relinquishment Agreement, in each case
to the extent deducted in determining such Net Income, plus (f) to the extent
deducted in determining Net Income, the premium and related costs of tender
offers, exchange offers and consent solicitations in connection with the
repayment or refinancing of Indebtedness (including

25

--------------------------------------------------------------------------------



all such costs associated with the transactions contemplated by the Offering
Memoranda) and the associated write off of unamortized debt issuance costs, in
each case determined in accordance with GAAP, plus (g) Pre-Opening Expenses for
that period, minus (h) relinquishment fees earned under the Relinquishment
Agreement during that period.
“Effective Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 12.01.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.06(b)(iii)).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any other Loan Party directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership interests in) such Person or warrants,
rights or options for the purchase or acquisition from such Person of such
shares (or such other interests), and all of the other ownership interests in
such Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

26

--------------------------------------------------------------------------------



“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon Borrower or any ERISA Affiliate.
“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.
“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:
Eurodollar Rate =
Eurodollar Base Rate
1.00 – Eurodollar Reserve Percentage



Where,
“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
Notwithstanding the foregoing, for purposes of determining the interest rate
applicable to Term A Loans, in no event shall the Eurodollar Base Rate be less
than 1.00% per annum.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,

27

--------------------------------------------------------------------------------



the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
“Eurodollar Rate Loan” means each Loan that bears interest at a rate based on
the Eurodollar Rate.
“Event of Default” has the meaning specified in Section 10.01.
“Excess Cash Flow” means, for any Fiscal Year, without duplication, (a) EBITDA
for such Fiscal Year; minus,
(b) the sum (for such Fiscal Year) of:
(i)     Interest Charges actually paid in cash by Borrower and its Subsidiaries,
(ii)     the sum of (x) cash Maintenance Capital Expenditures incurred by
Borrower and its Restricted Subsidiaries during such Fiscal Year (to the extent
permitted under Section 9.17) plus (y) other cash Capital Expenditures incurred
by Borrower and its Restricted Subsidiaries during such Fiscal Year but not to
exceed $30,000,000 in the aggregate after the Effective Date (to the extent
permitted under Section 9.17); provided that in no event shall more than
$50,000,000 be subtracted from EBITDA in the calculation of “Excess Cash Flow”
pursuant to this clause (ii) for any Fiscal Year,
(iii)     cash payments of Priority Distributions,
(iv)     scheduled principal repayments, to the extent actually made, of Term A
Loans and of Capital Lease obligations,
(v)     voluntary prepayments of Term A Loans and voluntary reductions of the
Aggregate Revolving Commitments in each case pursuant to Section 2.06,
(vi)     any cash repayments, prepayments, redemptions or repurchases of Interim
Maturities, whether or not at their stated maturity,
(vii)     state or federal income taxes paid (or to be paid) in cash by Borrower
and its Restricted Subsidiaries on a consolidated basis with respect to such
Fiscal Year; provided, that with respect to any such amounts to be paid after
the close of such Fiscal Year, (i) any amount so deducted shall not be deducted
again in calculating Excess Cash Flow for a subsequent Fiscal Year, and (ii)
appropriate reserves shall have been

28

--------------------------------------------------------------------------------



established in accordance with GAAP,
(viii)     cash costs incurred during such Fiscal Year in respect of (A)
Pre-Opening Expenses and (B) expenses in connection with the issuance,
incurrence, prepayment, refinancing, redemption or repurchase of Indebtedness of
Borrower or any of its Restricted Subsidiaries (to the extent permitted pursuant
to this Agreement), and
(ix)    the aggregate consideration paid in cash during such Fiscal Year in
respect of Investments permitted under Section 9.02(f); provided, that in no
event shall more than $35,000,000 in the aggregate after the Effective Date be
subtracted from EBITDA in the calculation of “Excess Cash Flow” pursuant to this
clause (ix); plus
(c)     the sum (for such Fiscal Year) of all amounts referred to in clauses
(b)(ii), (iii), (iv), (v), (vi) or (ix) above to the extent funded with the
proceeds of the issuance or incurrence of Indebtedness (excluding proceeds of
Revolving Loans), the proceeds of the sale or issuance of equity interests or
the proceeds of, any sale, transfer or other disposition to any person other
than a Subsidiary of any asset or assets (or insurance proceeds or other
compensation arising from any loss, damage, destruction or condemnation of any
asset or assets); plus or minus, as the case may be,
(d)     any extraordinary or non-recurring cash items excluded from Net Income
and any cash tax refunds, cash pension plan reversions, indemnity payments,
purchase price adjustments or other similar cash items (but, excluding, for the
avoidance of doubt, any Net Cash Proceeds resulting from an Extraordinary
Receipt that are reinvested as permitted under Section 2.07(g)).
“Excess Parcel” has the meaning specified in the definition of Permitted Pocono
Transaction.
“Exchange Second Lien Indenture” means an indenture governing the Exchange
Second Lien Notes between Borrower and the Exchange Second Lien Notes Trustee in
a form reflecting substantially the terms set forth in the Offering Memoranda,
either as originally executed or as it may from time to time be supplemented,
modified, amended, restated or extended.
“Exchange Second Lien Notes” means Senior Secured Notes issued by Borrower under
the Exchange Second Lien Indenture and pursuant to an exchange offer for
Indebtedness of Borrower under the Existing Second Lien Indenture.
“Exchange Second Lien Notes Collateral Agent” means U.S. Bank National
Association, in its capacity as collateral agent in respect of the Exchange
Second Lien Indenture.
“Exchange Second Lien Notes Trustee” means U.S. Bank National Association, in
its capacity as trustee in respect of the Exchange Second Lien Indenture.
“Exchange Senior Subordinated Indenture” means an indenture governing the
Exchange

29

--------------------------------------------------------------------------------



Senior Subordinated Notes between Borrower and the Exchange Senior Subordinated
Notes Trustee in a form reflecting substantially the terms set forth in the
Offering Memoranda, either as originally executed or as it may from time to time
be supplemented, modified, amended, restated or extended.
“Exchange Senior Subordinated Notes” means Senior Subordinated Notes issued by
Borrower pursuant to the Exchange Senior Subordinated Indenture and pursuant to
an exchange offer for Indebtedness of Borrower under the Existing 2014 Indenture
and the Existing 2015 Indenture.
“Exchange Senior Subordinated Notes Trustee” means U.S. Bank National
Association, in its capacity as trustee in respect of the Exchange Senior
Subordinated Indenture.
“Exchange Third Lien Indenture” means an indenture governing the Exchange Third
Lien Notes between Borrower and the Exchange Third Lien Notes Trustee in a form
reflecting substantially the terms set forth in the Offering Memoranda, either
as originally executed or as it may from time to time be supplemented, modified,
amended, restated or extended.
“Exchange Third Lien Notes” means Senior Secured Notes issued by Borrower under
the Exchange Third Lien Indenture and pursuant to an exchange offer for
Indebtedness of Borrower under the Existing Senior Indenture and the Existing
2012 Indenture.
“Exchange Third Lien Notes Collateral Agent” means U.S. Bank National
Association, in its capacity as collateral agent in respect of the Exchange
Third Lien Indenture.
“Exchange Third Lien Notes Trustee” means U.S. Bank National Association, in its
capacity as trustee in respect of the Exchange Third Lien Indenture.
“Existing Facility Closing Date” means March 9, 2007.
“Existing Loan Agreement” has the meaning set forth in the Recitals.
“Existing Revolving Commitments” has the meaning set forth in the Recitals.
“Existing Revolving Loans” means the “Revolving Loans” as defined in the
Existing Loan Agreement.
“Existing Second Lien Indenture” means the indenture dated as of October 26,
2009 among Borrower, the Tribe and U.S. Bank National Association, as Trustee,
in respect of Borrower’s $200,000,000 principal amount of 11 1/2% Second Lien
Notes due 2017, either as originally executed or as it may from time to time be
supplemented, modified, amended, restated or extended.

30

--------------------------------------------------------------------------------



“Existing Second Lien Notes Collateral Agent” means U.S. Bank National
Association, in its capacity as collateral agent.
“Existing Second Lien Notes Trustee” means U.S. Bank National Association, in
its capacity as trustee.
“Existing Senior Indenture” means the indenture dated as of February 8, 2005
among Borrower, the Tribe and Wachovia Bank, National Association, as Trustee,
in respect of Borrower’s $250,000,000 principal amount of 6 1/8% Senior Notes
due 2013, either as originally executed or as it may from time to time be
supplemented, modified, amended, restated or extended.
“Existing Senior Subordinated Indentures” means, collectively, the Existing 2012
Indenture, the Existing 2014 Indenture and the Existing 2015 Indenture.
“Existing 2012 Indenture” means the indenture dated as of February 20, 2002
between Borrower and State Street Bank and Trust Company, as Trustee, in respect
of Borrower’s $250,000,000 principal amount of 8% Senior Subordinated Notes due
2012, either as originally executed or as it may from time to time be
supplemented, modified, amended, restated or extended.
“Existing 2014 Indenture” means the indenture dated as of August 3, 2004 between
Borrower and U.S. Bank, National Association, as Trustee, in respect of
Borrower’s $225,000,000 principal amount of 7 1/8% Senior Subordinated Notes due
2014, either as originally executed or as it may from time to time be
supplemented, modified, amended, restated or extended.
“Existing 2015 Indenture” means the indenture dated as of February 8, 2005
between Borrower and U.S. Bank National Association, as Trustee, in respect of
Borrower’s $150,000,000 principal amount of 6 7/8% Senior Subordinated Notes Due
2015, either as originally executed or as it may from time to time be
supplemented, modified, amended, restated or extended.
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business (i) consisting of proceeds
of casualty insurance in respect of a covered loss thereunder (it being
understood, for the avoidance of doubt, that proceeds of business interruption
insurance shall not constitute “Extraordinary Receipts”) or (ii) received as a
result of the taking of any assets of Borrower or any Restricted Subsidiary by
any Person pursuant to the power of eminent domain, condemnation or otherwise.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if

31

--------------------------------------------------------------------------------



such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fee Letter” means a fee letter of even date herewith among Borrower and the
Administrative Agent and L/C Issuer.
“FIRREA” means the Federal Financial Institutions Reform, Recovery and
Enforcement Act of 1989 as at any time amended.
“First Lien Intercreditor Agreement” means a First Lien Intercreditor Agreement
among the Administrative Agent, the FLSO Collateral Agent and the FLSO Agent in
substantially the form of Exhibit J, either as originally executed or as it may
from time to time be supplemented, modified, amended, restated or extended.
“Fiscal Quarter” means the Fiscal Quarter of Borrower consisting of a three
month fiscal period ending on each March 31, June 30, September 30 and December
31.
“Fiscal Year” means the fiscal year of Borrower consisting of a twelve month
fiscal period ending on each September 30.
“Fixed Charge Coverage Ratio” means, as of each date of determination, the ratio
of:
(a)    Annualized EBITDA determined as of that date minus (i) the aggregate
amount of any taxes on or measured by consolidated income of Borrower and its
Restricted Subsidiaries for that period (whether or not payable during that
period, and excluding any amount payable to the State of Connecticut under the
Compact) to the extent not otherwise deducted in determining EBITDA, (ii)
Distributions made by Borrower during the period to the extent that such
Distributions are not expenditures which have been deducted in computing EBITDA
for the four relevant Fiscal Quarters, and (iii) Maintenance Capital
Expenditures made during that period; to
(b)    the sum of (i) Interest Charges to the extent payable in cash by Borrower
or a Restricted Subsidiary during that period, plus (ii) any principal
repayments by Borrower or a Restricted Subsidiary with respect to Indebtedness
(including Capital Leases) required to be made during that period in cash (other
than any such principal payments required in respect of Public/Refinancing
Indebtedness and principal payments required in respect of the Loans (except
under Section 2.07(c)).
“FLSO Agent” means Wells Fargo Gaming Capital, LLC, in its capacity as
administrative agent in respect of the FLSO Loan Documents.

32

--------------------------------------------------------------------------------



“FLSO Collateral Agent” means Wells Fargo Gaming Capital, LLC, in its capacity
as collateral agent in respect of the FLSO Loan Documents.
“FLSO Loan Agreement” means that certain Loan Agreement, dated as of the date
hereof, among Borrower, as borrower, the Tribe, the lenders party thereto and
the FLSO Agent, either as originally executed or as it may from time to time be
supplemented, modified, amended, restated or extended.
“FLSO Loan Documents” has the meaning given to the term “Loan Documents” in the
FLSO Loan Agreement.
“FLSO Obligations” means “Obligations” of Borrower under and as defined in the
FLSO Loan Agreement, to the extent that the aggregate principal amount thereof
does not exceed $225,000,000.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is resident for tax purposes. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Autoborrow Lender, such Defaulting Lender’s Applicable Percentage
of the Autoborrow Sublimit other than any such amount as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Gaming Authority Ordinance” means Chapter 2, Article II of the Mohegan Tribe
Code,

33

--------------------------------------------------------------------------------



also known as Ordinance No. 95-2 of the Tribe, as enacted on July 15, 1995.
“Gaming Board” means, collectively, (a) the Mohegan Tribal Gaming Commission,
(b) the Connecticut Division of Special Revenue, (c) the Commission, and (d) any
other Governmental Authority that holds licensing or permit authority over
gambling, gaming or casino activities conducted by the Tribe or Borrower within
its jurisdiction.
“Gaming Laws” means IGRA, the Gaming Ordinance, the Gaming Authority Ordinance
and all other Laws pursuant to which any Gaming Board possesses licensing or
permit authority over gambling, gaming or casino activities conducted by the
Tribe or Borrower within its jurisdiction.
“Gaming Ordinance” means Chapter 2, Article III of the Mohegan Tribe Code, also
known as Ordinance 94-1 of the Tribe, as enacted on July 28, 1994.
“General Intercreditor Agreement” means an Amended and Restated Collateral
Agency and Intercreditor Agreement among Borrower, the Tribe, certain
Subsidiaries of Borrower, the Administrative Agent, the FLSO Agent, the FLSO
Collateral Agent, the Exchange Second Lien Notes Trustee, the Exchange Second
Lien Notes Collateral Agent, the Existing Second Lien Notes Trustee, the
Existing Second Lien Notes Collateral Agent, the Exchange Third Lien Notes
Trustee and the Exchange Third Lien Notes Collateral Agent in substantially the
form of Exhibit K, either as originally executed or as it may from time to time
be supplemented, modified, amended, restated or extended.
“Government Securities” means readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America.
“Governmental Authority” means the government of the United States, the Tribe or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Granting Lender” has the meaning specified in Section 12.06(h).
“Guarantors” means, collectively, the Pocono Downs Subsidiaries, the WNBA
Subsidiary, Mohegan Ventures-Northwest, LLC, Mohegan Golf, LLC, Mohegan Ventures
Wisconsin, LLC, Wisconsin Tribal Gaming, LLC, MTGA Gaming, LLC and each other
Restricted Subsidiary of Borrower.
“Guaranty” means an Amended and Restated Guaranty, dated as of the date hereof,
by each of the Guarantors in favor of the Administrative Agent for the ratable
benefit of the

34

--------------------------------------------------------------------------------



Creditors, in substantially the form of Exhibit I, which amends and restates in
their entirety (a) the Amended and Restated Guaranty of the Obligations executed
by the Pocono Downs Subsidiaries on March 9, 2007, (b) the Second Amended and
Restated Guaranty of the Obligations executed by the WNBA Subsidiary on March 9,
2007, (c) the Amended and Restated Guaranty of the Obligations executed by
Mohegan Ventures-Northwest, LLC on March 9, 2007, and (d) the Guaranty of the
Obligations executed by Mohegan Golf, LLC, Mohegan Ventures Wisconsin, LLC, and
Wisconsin Tribal Gaming, LLC on March 9, 2007 and joined by MTGA Gaming, LLC by
the Instrument of Joinder to Guaranty dated November 21, 2007, together with
each Guaranty made by each future Restricted Subsidiary of Borrower of the
Obligations, either as originally executed or as it may from time to time be
supplemented, modified, amended, restated or extended.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hazardous Materials Laws” means all federal, tribal, Connecticut state or local
laws, ordinances, rules or regulations governing the disposal of Hazardous
Materials, to the extent applicable.
“Honor Date” has the meaning specified in the Section 2.04(c)(i).
“IGRA” means the federal Indian Gaming Regulatory Act of 1988, as amended,
codified at 25 U.S.C. § 2701, et seq.
“Impacted Lender” means any Lender (a) which is a Defaulting Lender, or (b)
which has, or as to which the L/C Issuer or the Autoborrow Lender has a good
faith belief that such Lender has, defaulted in fulfilling any one or more of
its obligations under one or more syndicated credit facilities (other than the
facilities provided pursuant to this Agreement), or (c) that is Controlled by a
Person which has been deemed insolvent or become subject to a bankruptcy or
other similar proceeding.
“Included Taxes” has the meaning provided in Section 3.01(a).
“Increase Effective Date” has the meaning specified in Section 2.17(c).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

35

--------------------------------------------------------------------------------



(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    the net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
(e)    all indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse, but only to the extent of the lesser of (i) the outstanding principal
amount of the obligation (or, with respect to any letter of credit, the amount
available for drawing thereunder), and (ii) the fair market value of the assets
so subject to the Lien;
(f)    Capital Leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Contingent Obligations of such Person in respect of any of the
foregoing;
provided, that the obligations of Borrower under the Relinquishment Agreement
shall not be treated as Indebtedness except to the extent that the same are not
paid when due.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. The Tribe’s Indebtedness in
respect of the Tax Exempt Bonds outstanding as of the Effective Date and the
obligations of Borrower under the Priority Distribution Agreement do not
constitute Indebtedness.
“Indemnitees” has the meaning specified in Section 12.04(b).

36

--------------------------------------------------------------------------------



“Information” has the meaning specified in Section 12.07.
“Initial Tribal Entities” has the meaning specified in the definition of “Tribal
Entity”.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Intercreditor Agreements” means, collectively, the First Lien Intercreditor
Agreement, the General Intercreditor Agreement and any other intercreditor
agreement entered into by the Administrative Agent and any other creditor of the
Loan Parties.
“Interest Charges” means, with respect to any fiscal period, the sum of (a) all
interest, fees, charges and related expenses payable with respect to that fiscal
period to a lender in connection with borrowed money or the deferred purchase
price of assets that is treated as interest in accordance with GAAP, plus (b)
the portion of rent payable with respect to that fiscal period under Capital
Leases that should be treated as interest in accordance with GAAP; provided
however, that the premium and related costs of tender offers and consent
solicitations permitted in connection with the permitted prepayment,
refinancing, repurchase or redemption of Indebtedness and the associated write
off of unamortized debt issuance costs (including all such costs incurred in
connection with the transactions described in the Offering Memoranda) shall not
be considered to be “Interest Charges.”
“Interest Differential” means, with respect to any prepayment of a Eurodollar
Rate Loan on a day other than the last day of the applicable Interest Period and
with respect to the failure to borrow a Eurodollar Rate Loan on the date or in
the amount specified in a Request for Credit Extension, (a) the per annum
interest rate payable pursuant to Section 2.08(a)(i) with respect to that
Eurodollar Rate Loan as of the date of the prepayment or failure to borrow,
minus (b) the Eurodollar Base Rate on or as near as practicable to the date of
the prepayment or failure to borrow for a Eurodollar Rate Loan commencing on
such date and ending on the last day of the applicable Interest Period; provided
that if the Eurodollar Base Rate so prescribed is equal to or within 1/8% less
than the Eurodollar Base Rate for the Eurodollar Rate Loan that was prepaid or
not borrowed, then 1/8 of 1% shall be subtracted from the Eurodollar Base Rate
so prescribed. The determination of the Interest Differential by the
Administrative Agent shall be conclusive in the absence of manifest error.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the last Business Day of each March, June, September and
December that occurs after the beginning of such Interest Period shall also be
an Interest Payment Date; and (b) as to any Base Rate Loan, the last Business
Day of each March, June, September and December and the Maturity Date.

37

--------------------------------------------------------------------------------



“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three, six or twelve
(to the extent made available by each of the Lenders) months thereafter, as
selected by Borrower in its Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Interim Maturities” means, collectively, all Indebtedness of Borrower
outstanding pursuant to the Existing Senior Subordinated Indentures and the
Existing Senior Indenture.
“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.

38

--------------------------------------------------------------------------------



“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Wells Fargo Securities, LLC, Credit Suisse Securities (USA) LLC and Blackstone
Advisory Partners L.P., in their capacities as joint lead arrangers and joint
book managers.
“Lahaniatis Lease” means the Amended and Restated Lease Agreement relating to
the Lahaniatis Property, dated as of July 1, 2008 by and between the Tribe and
Borrower, a copy of which has been provided to the Administrative Agent.
“Lahaniatis Property” means the property identified as such on Schedule 5.07.
“Landlord Consent” means the consent executed by the Tribe as a part of the
Leasehold Mortgage, and concurrently therewith in favor of the Administrative
Agent, either as originally executed or as it may from time to time be
supplemented, modified, amended, restated or extended.
“Laws” means, collectively, (a) all international, foreign, Federal, tribal,
state and local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, in each case to the extent
binding upon any relevant Person, (b) any interpretation or administration of
the items described in clause (a) by any Governmental Authority which has the
binding force of law, and (c) all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority which any relevant Person is obligated to conform to
as a matter of law.
“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Revolving Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

39

--------------------------------------------------------------------------------



“Lease” means the Lease dated September 29, 1995 between the Tribe and Borrower,
as amended by an amendment also dated September 29, 1995, by an amendment dated
February 18, 1999 and by an amendment dated as of March 6, 2007, with respect to
the Real Property underlying Mohegan Sun and the improvements thereon.
“Leasehold Mortgage” means the Third Amended and Restated Open-End Leasehold
Mortgage Deed, Assignment of Leases and Rents and Security Agreement, executed
by Borrower in favor of the Administrative Agent, covering the leasehold
interest of Borrower under the Lease to the reservation real property described
on Schedule 5.07 (and excluding, as of the date hereof, the Lahaniatis Property)
and the related improvements and fixtures used in connection with Mohegan Sun,
either as originally executed or as the same may from time to time be
supplemented, modified, amended, renewed, extended or supplanted.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Autoborrow Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and the
Administrative Agent.
“Letter of Credit” means any standby letter of credit issued hereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.04(h).
“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means, collectively, an extension of credit by a Lender to Borrower under
Article II in the form of a Revolving Loan, an Autoborrow Loan or a Term A Loan.
“Loan Documents” collectively, this Agreement, the Notes, each Letter of Credit,
the

40

--------------------------------------------------------------------------------



Collateral Documents, the Landlord Consent, any Request for Loan, any Request
for Letter of Credit, the Fee Letter, the Guaranty, the Intercreditor Agreements
and any other agreements of any type or nature heretofore or hereafter executed
and delivered by Borrower, the Tribe or any of its Affiliates to the
Administrative Agent or to any Lender in any way relating to or in furtherance
of this Agreement, in each case either as originally executed or as the same may
from time to time be supplemented, modified, amended, restated, extended or
supplanted.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.03(a), which, if in writing, shall be substantially in the form of
Exhibit D.
“Loan Parties” means Borrower and each Guarantor.
“Maintenance Capital Expenditure” means a Capital Expenditure for the
maintenance, repair, restoration or refurbishment of the properties of Borrower
or any of its Restricted Subsidiaries, but excluding any Capital Expenditure
which adds to Mohegan Sun or Pocono Downs.
“Management Activities” has the meaning specified in Section 12.27.
“Management Board” means the Management Board of Borrower, as established
pursuant to the Gaming Authority Ordinance.
“Material Adverse Effect” means any set of circumstances or events which (a) may
reasonably be expected to have any material adverse effect whatsoever upon the
validity or enforceability of any Loan Document, (b) may reasonably be expected
to be material and adverse to the condition (financial or otherwise) or business
operations or Properties or to the prospects of Borrower and its Restricted
Subsidiaries, taken as a whole, (c) materially impairs or may reasonably be
expected to materially impair the ability of the Tribe or Borrower and the other
Loan Parties, taken as a whole, to perform their Obligations or (d) materially
impairs or could reasonably be expected to materially impair the ability of the
Lenders or the Administrative Agent to enforce the principal benefits intended
to be created and conveyed by the Loan Documents, including, without limitation,
the Liens created by the Collateral Documents.
“Material Documents” means, collectively, the Lease, the Relinquishment
Agreement, the Constitution, the Compact, the Gaming Ordinance, the Gaming
Authority Ordinance, the Town Agreement, the UCC Ordinance, the Allocation Plan
and each Authorizing Resolution.
“Material Indebtedness” means (i) any present or future indebtedness for
borrowed money (other than any Interim Maturity) of Borrower or any Restricted
Subsidiary in an amount equal to or greater than $50,000,000 and (ii) any
Interim Maturity in an amount equal to or greater than $10,000,000.

41

--------------------------------------------------------------------------------



“Material Restricted Subsidiary” means, collectively (a) Downs Racing, L.P., a
Pennsylvania limited partnership, and each other Restricted Subsidiary of
Borrower which owns any interest in the principal fixed assets used in
connection with the gaming, lodging and entertainment activities conducted at
Mohegan Sun or Pocono Downs (but specifically excluding any Restricted
Subsidiary which is a passive landowner of property which is not actively used
in such activities), and (b) as of any date of determination, any Restricted
Subsidiary whose consolidated assets and operations, as of the last day of the
then most recently ended Fiscal Quarter for which financial statements have been
delivered pursuant to Section 8.01(b), account for 5% or more of the
consolidated total assets of Borrower and its Restricted Subsidiaries as of that
date or 5% or more of consolidated EBITDA of Borrower and its Restricted
Subsidiaries for the twelve month period ending on that date.
“Maturity Date” means March 31, 2015; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
“Maximum Foreseeable Loss” means the maximum foreseeable casualty loss
associated with Mohegan Sun and Pocono Downs, in any single occurrence,
determined from time to time by Borrower; provided, AON Risk Services or another
nationally recognized professional insurance consultant retained by Borrower
shall periodically (but not less than annually, and at any time that Borrower
determines that the amount thereof has decreased) provide to Borrower and the
Administrative Agent the opinion of AON Risk Services or such other professional
insurance consultant as to the then-current amount thereof; provided further,
that the amount thereof shall not be less than $1,200,000,000.
“Mohegan Golf Mortgage” means the Amended and Restated Open-End Mortgage Deed,
Assignment of Leases and Rents and Security Agreements executed by Mohegan Golf,
LLC with respect to the real property described on Schedule 6.21B and the
improvements and fixtures thereon, as the same may be supplemented, modified,
amended, restated or extended from time to time.
“Mohegan Sun” means the casino property and related transportation, retail,
dining and entertainment facilities and Sky Hotel Tower (including any future
expansions thereof) owned by Borrower commonly known as “Mohegan Sun” and
located in Uncasville, Connecticut, which facilities are located upon the real
property described on Schedule 5.07.
“Mohegan Tribe Code” means the Mohegan Tribe of Indians of Connecticut Code of
Ordinances codified through Ordinance No. 2006-2, enacted September 8, 2006, as
in effect from time to time.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

42

--------------------------------------------------------------------------------



“Net Cash Proceeds” means:
(a)    with respect to any Disposition by Borrower or any of its Restricted
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
Borrower or any of its Restricted Subsidiaries, the excess, if any, of (i) the
sum of cash and Cash Equivalents received by Borrower or any of its Restricted
Subsidiaries in connection with such transaction (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over (ii)
the sum of (A) the principal amount, premium, penalty and interest on any
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by Borrower or such Restricted Subsidiary in connection with such
transaction, (C) taxes reasonably estimated to be actually payable within two
years of the date of the relevant transaction as a result of such transaction
(provided that, if the amount of any estimated taxes pursuant to subclause (C)
exceeds the amount of taxes actually required to be paid in cash in respect of
such Disposition, the aggregate amount of such excess shall constitute Net Cash
Proceeds) and (D) in connection with the disposition of all or substantially all
of Pocono Downs, the amount of any reasonable reserve established in accordance
with GAAP by Borrower or any Restricted Subsidiary, as applicable, in connection
with such transaction, including, without limitation, for indemnification
payments attributable to seller’s indemnities and representations and warranties
to the purchaser in respect of such transaction undertaken by Borrower or such
Restricted Subsidiary; provided that, if the amount of such reserve is reduced
(other than as a result of payment of the reserved amounts to a third party),
the aggregate amount of such reduction shall constitute Net Cash Proceeds; and
(b)    with respect to the incurrence or issuance of any Indebtedness by
Borrower or any of its Restricted Subsidiaries, the excess of (i) the sum of the
cash and Cash Equivalents received by Borrower or any of its Restricted
Subsidiaries in connection with such transaction over (ii) the underwriting
discounts and commissions, and other reasonable and customary out-of-pocket
expenses, incurred by Borrower or such Restricted Subsidiary in connection
therewith.
“Net Income” means, with respect to any fiscal period, the consolidated net
income from continuing operations before extraordinary or non-recurring items of
Borrower and its Restricted Subsidiaries for that period, determined in
accordance with GAAP.
“Note” means a Revolving Note or a Term A Loan Note.
“Offering Memoranda” means the offering memoranda in respect of the Exchange
Second Lien Notes, Exchange Third Lien Notes and Exchange Senior Subordinated
Notes dated January 24, 2012.

43

--------------------------------------------------------------------------------



“Obligations” means all advances to, and debts, liabilities and obligations of,
the Tribe, Borrower or any other Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or Secured Swap Contract,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees payable under any Loan Document that accrue after
the commencement by or against the Tribe, Borrower or any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims or
otherwise payable in such proceeding.
“Operating Accounts” means the deposit accounts of Borrower and the Restricted
Subsidiaries (excluding the WNBA Subsidiary) described on Schedule 6.26, and
each other deposit, savings, brokerage or similar account hereafter established
by Borrower and the Restricted Subsidiaries (excluding the WNBA Subsidiary),
provided that Operating Accounts shall not include (i) the accounts designated
on Schedule 6.26 as “Operating Account Exclusions,” (ii) any other deposit,
savings, brokerage or similar account hereafter established containing less than
$1,000,000 and the exclusion of which is consented to by the Administrative
Agent in its sole discretion or (iii) any other deposit, savings, brokerage or
similar account hereafter existing for the purpose of collecting or disbursing
funds for the payment of payroll, medical insurance and workmen’s compensation
claims, tip money belonging to employees, money belonging to patrons and other
disbursements of a similar nature, or accounts for the short-term investment of
such funds pending their disbursement, or statutory or trust accounts (including
horsemen and lottery accounts).
“Organization Documents” means, (a) with respect to the Tribe, the Constitution,
(b) with respect to Borrower, the Gaming Authority Ordinance, (c) with respect
to any corporation, the certificate or articles of incorporation and the bylaws
(or equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction); (d) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (e) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Outside Affiliates” means those Affiliates of the Tribe other than Borrower and
its Restricted Subsidiaries.
“Outstanding Amount” means (i) with respect to Revolving Loans, Term A Loans and
Autoborrow Loans outstanding on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Revolving Loans, Term A Loans and Autoborrow Loans, as the case
may be, occurring on such date; and (ii) with respect to any L/C Obligations on
any date, the amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the

44

--------------------------------------------------------------------------------



aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by Borrower of Unreimbursed Amounts.
“Participant” has the meaning specified in Section 12.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“PCAOB” means the Public Company Accounting Oversight Board.
“Pennsylvania Tax Revenues” means the portion of the revenues of Downs Racing,
L.P. which is required to be paid to the Commonwealth of Pennsylvania as a tax
under Chapter 14 of the Pennsylvania Race Horse Development and Gaming Act.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
“Permitted Dispositions” means (a) Dispositions of Authority Property which,
during the period following the Existing Facility Closing Date, do not have an
aggregate book value which is in excess of 5% of the aggregate book value of the
assets comprising Mohegan Sun (in each case, valuing the asset disposed of as of
the date of its Disposition and in comparison to the value of Mohegan Sun as of
the date of the latest Disposition), determined with reference to the then most
recent audited financial statements of Borrower, and (b) the Permitted Pocono
Transaction.
“Permitted Encumbrances” means:
(a)    inchoate Liens incident to construction or maintenance of real property,
or Liens incident to construction or maintenance of real property, now or
hereafter filed of record for which adequate accounting reserves have been set
aside and which are being contested in good faith by appropriate proceedings and
have not proceeded to judgment, provided that, by reason of nonpayment of the
obligations secured by such Liens, no such real property is subject to a
material risk of loss or forfeiture;
(b)    Liens for taxes and assessments on Property which are not yet past due,
or Liens for taxes and assessments on Property for which adequate reserves have
been set aside and are being contested in good faith by appropriate proceedings
and have not proceeded to judgment, provided that, by reason of nonpayment of
the obligations secured by such Liens, no such Property is subject to a material
risk of loss or forfeiture;
(c)    minor defects and irregularities in title to any real property which in
the aggregate do not materially impair the fair market value or use of the real
property for the

45

--------------------------------------------------------------------------------



purposes for which it is or may reasonably be expected to be held;
(d)    easements, exceptions, reservations, or other agreements granted or
entered into after the date hereof for the purpose of pipelines, conduits,
cables, wire communication lines, power lines and substations, streets, trails,
walkways, drainage, irrigation, water, and sewerage purposes, dikes, canals,
ditches, the removal of oil, gas, coal, or other minerals, and other like
purposes affecting real property which in the aggregate do not materially burden
or impair the fair market value or use of such real property for the purposes
for which it is or may reasonably be expected to be held;
(e)    rights reserved to or vested in any Governmental Authority by Law to
control or regulate, or obligations or duties under Law to any Governmental
Authority with respect to, the use of any real property;
(f)    rights reserved to or vested in any Governmental Authority by Law to
control or regulate, or obligations or duties under Law to any Governmental
Authority with respect to, any right, power, franchise, grant, license, or
permit;
(g)    present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of real property;
(h)    statutory Liens, other than those described in clauses (a) or (b) above,
arising in the ordinary course of business with respect to obligations which are
not delinquent or are being contested in good faith by appropriate proceedings,
provided that, if delinquent, adequate reserves have been set aside with respect
thereto and, by reason of nonpayment, no Property is subject to a material risk
of loss or forfeiture;
(i)    Liens consisting of pledges or deposits made in connection with
obligations under workers’ compensation laws, unemployment insurance or similar
legislation, including Liens of judgments thereunder which are not currently
dischargeable;
(j)    Liens consisting of pledges or deposits of Property to secure performance
in connection with operating leases made in the ordinary course of business to
which Borrower is a party as lessee, provided the aggregate value of all such
pledges and deposits in connection with any such lease does not at any time
exceed 10% of the annual fixed rentals payable under such lease;
(k)    Liens consisting of deposits of Property to secure statutory obligations
of Borrower in the ordinary course of its business;
(l)    Liens consisting of deposits of Property to secure (or in lieu of)
surety, appeal or customs bonds in proceedings to which Borrower is a party in
the ordinary course of its business;

46

--------------------------------------------------------------------------------



(m)    Liens created by or resulting from any litigation or legal proceeding
involving Borrower in the ordinary course of its business which is currently
being contested in good faith by appropriate proceedings, provided that adequate
reserves have been set aside with respect thereto, and such Liens are discharged
or stayed within 60 days of creation and no Property is subject to a material
risk of loss or forfeiture;
(n)    encumbrances consisting of the rights of tenants under retail, restaurant
or other commercial leases at Mohegan Sun, Pocono Downs or any other property
owned by a Loan Party and associated rights of such tenants under SNDA’s; and
(o)    the Lien of mortgages upon the Lahaniatis Property existing as of the
date of this Agreement.
“Permitted Right of Others” means a Right of Others consisting of (a) an
interest (other than a legal or equitable co-ownership interest, an option or
right to acquire a legal or equitable co-ownership interest and any interest of
a ground lessor under a ground lease) that does not materially impair the value
or use of property for the purposes for which it is or may reasonably be
expected to be held, (b) an option or right to acquire a Lien that would be a
Permitted Encumbrance, and (c) the reversionary interest of a landlord under a
lease of Property.
“Permitted Pocono Transaction” means the transaction pursuant to which the
applicable Pocono Downs Subsidiary or Pocono Downs Subsidiaries, as the case may
be, sells or leases a portion of the Pocono Downs property (the “Excess Parcel”)
to a third-party purchaser or lessee, as applicable, which purchaser or lessee
shall not be an Affiliate of Borrower, subject to the following conditions:
(a)    such sale or lease, as the case may be, of the Excess Parcel shall be
evidenced by either (i) a deed conveying such Excess Parcel or (ii) a ground
lease providing for the lease of the Excess Parcel, for the purpose of having a
hotel constructed on such Excess Parcel (the “Project”), which deed or lease, as
applicable, shall be in form and substance reasonably satisfactorily to the
Administrative Agent;
(b)    in connection with a sale or lease of the Excess Parcel, the Pocono Downs
Subsidiaries and the Administrative Agent shall amend and restate, for the
benefit of the Lenders, the applicable Pocono Downs Mortgage(s) and any related
security documents to reflect the removal of the Excess Parcel from the lien of
such mortgage(s);
(c)    following conveyance or lease of the Excess Parcel as contemplated
herein, if Borrower or the applicable Pocono Downs Subsidiary enters into a
lease or sublease, as applicable, of the Project (such lease or sublease being
referred to as the “Project Lease”), concurrently with the execution of such
Project Lease, (i) the landlord under the Project Lease shall deliver to the
Administrative Agent an executed estoppel certificate, (ii) Borrower or the
applicable Pocono Downs Subsidiary shall execute and deliver a leasehold
mortgage with respect to the Project Lease, and (iii) the Administrative Agent
shall receive the commitment of the Title

47

--------------------------------------------------------------------------------



Company to issue a lender’s title policy, along with such endorsements as the
Administrative Agent may request, with respect to the leasehold mortgage
referred to in clause (ii), each of which items shall be in form and substance
reasonably acceptable to the Administrative Agent;
(d)    in connection with such sale or lease, Borrower shall cause the Title
Company to deliver to the Administrative Agent a bring-down of the title
insurance policy relating to the Pocono Downs property to reflect the release of
the Excess Parcel and a leasehold mortgage policy relating to the Project Lease,
if applicable, along with such other endorsements to such title policy as the
Administrative Agent may reasonably require;
(e)    in connection with a sale or lease of the Excess Parcel, Borrower shall
obtain (i) a new survey of the Pocono Downs property evidencing the partitioning
and conveyance of such Excess Parcel as a separate legal parcel, which survey
shall be in form and substance reasonably acceptable to the Administrative
Agent, and (ii) evidence that the Excess Parcel constitutes a separate tax lot,
and shall promptly deliver such survey and evidence to the Administrative Agent;
(f)    with respect to any sale of the Excess Parcel, Borrower shall prepay the
Loans from the Net Cash Proceeds of such transaction to the extent provided for
in Section 2.07;
(g)    both before and after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing;
(h)    Borrower shall agree to deliver to the Administrative Agent, promptly
upon request, such documentation as the Administrative Agent may reasonably
request regarding the status of construction of the project to be developed on
the Excess Parcel; and
(i)    Borrower shall deliver to the Administrative Agent, promptly upon the
consummation of such transaction, a true and correct copy of each agreement or
other document executed or delivered in connection with such transaction.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, tribe, Governmental
Authority or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.
“Platform” has the meaning specified in Section 8.02.
“Pledge Agreement” means an Amended and Restated Pledge Agreement, dated as of
the date hereof, by Borrower and each Guarantor (other than the WNBA Subsidiary)
in favor of Administrative Agent on behalf of the Lenders and the Affiliates of
Lenders party to Secured Swap Contracts, in substantially the form of Exhibit M,
which amends and restates in its entirety

48

--------------------------------------------------------------------------------



the Pledge Agreement dated as of March 9, 2007, executed by Borrower, Mohegan
Commercial Ventures PA, LLC, and Mohegan Ventures Wisconsin, LLC, and each
Restricted Subsidiary that may hereafter join such agreement, with respect to
all Equity Interests held by each such Loan Party in a Restricted Subsidiary
(excluding the WNBA Subsidiary), together with each Pledge Agreement made by
each future Restricted Subsidiary of Borrower in favor of the Administrative
Agent for the ratable benefit of the Creditors, either as originally executed or
as it may from time to time be supplemented, modified, amended, restated or
extended; provided, however, that any pledge of Equity Interests in a Restricted
Subsidiary that is a Tribal Entity only shall be made to the extent permitted
under, and subject to the requirements of, IGRA and other applicable law.
“Pocono Disposition” means any Disposition of all or any portion of Pocono Downs
(whether by sale of the underlying assets, the sale of Equity Interests in the
Pocono Downs Subsidiaries or otherwise).
“Pocono Downs” means the harness racetrack and casino known as Mohegan Sun at
Pocono Downs located in Plains Township, Pennsylvania, and related assets.
“Pocono Downs Mortgages” means the Amended and Restated Open-End Mortgage and
Security Agreements effective as of March 9, 2007, executed by those of the
Pocono Downs Subsidiaries owning real property interests underlying Pocono Downs
with respect thereto, as the same may be supplemented, modified, amended,
restated or extended from time to time.
“Pocono Downs Subsidiaries” means, collectively, (a) Downs Racing, L.P., a
Pennsylvania limited partnership, Backside, L.P., a Pennsylvania limited
partnership, Mill Creek Land, L.P., a Pennsylvania limited partnership,
Northeast Concessions, L.P., a Pennsylvania limited partnership, and Mohegan
Commercial Ventures PA, LLC, a Pennsylvania limited liability company, and their
respective successors, and (b) any other Persons formed as Restricted
Subsidiaries of Borrower for the purpose of owning or operating Pocono Downs and
the businesses related thereto.
“Pre-Opening Expenses” means, for any fiscal period, pre-opening expenses of any
new hotel or gaming facility during that period, determined in accordance with
GAAP.
“Prepayment” and “Prepay” have the meanings specified in Section 9.09.
“Pricing Certificate” means a certificate substantially in the form of Exhibit
E, setting forth in summary form the calculation of the Total Leverage Ratio as
of the last day of the fourth Fiscal Quarter in each Fiscal Year, properly
completed and signed by a Senior Officer of Borrower.
“Priority Distribution Agreement” means the Priority Distribution Agreement
dated as of August 1, 2001, between the Tribe and Borrower (as the same may be
amended, restated, supplemented or otherwise modified from time to time, so long
as a true, correct and complete copy of any such amendment, restatement,
supplement or modification has been provided to the

49

--------------------------------------------------------------------------------



Administrative Agent).
“Priority Distributions” means Distributions made by Borrower to the Tribe in an
aggregate amount not to exceed (a) during any Fiscal Year, $50,000,000 or (b)
during any Fiscal Quarter, $12,500,0000; provided, that (i) any Distribution not
made during the Fiscal Quarter in which it was first permitted as a Priority
Distribution may be made as a Priority Distribution in any subsequent Fiscal
Quarter of the applicable Fiscal Year or the following Fiscal Year (provided
that if any such amount is so carried over, it will not be deemed used in the
applicable subsequent Fiscal Quarter until after the making of any Priority
Distributions permitted for such subsequent Fiscal Quarter).
“Projections” means the financial projections dated October 5, 2011 distributed
by Merrill Lynch, Pierce, Fenner & Smith Incorporated and Borrower to the
Lenders via the SyndTrak system.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
“Public/Refinancing Indebtedness” means, collectively, any Indebtedness under
the Existing Senior Indenture, the Senior Subordinated Indentures, the FLSO Loan
Agreement, the Existing Second Lien Indenture, the Exchange Second Lien
Indenture, the Exchange Third Lien Indenture, any Additional First Lien
Agreement or any other Indebtedness which is hereafter issued pursuant to
Section 9.03(d).
“Real Property” means, collectively, (a) the real property and improvements
underlying Mohegan Sun described on Schedule 5.07, (b) the real property and
improvements underlying Pocono Downs described on Schedule 6.21A and (c) the
real property and improvements described on Schedule 6.21B.
“Rebate Amount” has the meaning set forth in section 1.148-1(b) of the Tax
Regulations.
“Referendum Action” has the meaning specified in Section 5.16.
“Register” has the meaning specified in Section 12.06(c).
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of Borrower as prescribed by the Securities Laws.
“Related Businesses” means (a) class II and class III gaming (as defined in
IGRA), (b) any resort business, any activity or business incidental, directly
related or similar thereto, or (c) any business or activity that is a reasonable
extension, development or expansion thereof, including any hotel, entertainment,
recreation or other activity or business, in each case designed to promote,
market, support, develop, construct or enhance the casino gaming and resort
business operated by Borrower at Mohegan Sun or Pocono Downs.

50

--------------------------------------------------------------------------------



“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Relinquishment Agreement” means the Relinquishment Agreement dated as of
February 7, 1998, among Borrower, the Tribe and TCA, as amended from time to
time.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.
“Required Lenders” means, as of any date of determination, Lenders having at
least 51% of the sum of:
(a)    the Aggregate Revolving Commitments (or, if the Revolving Commitments
have been terminated, the Total Revolving Outstandings), with the aggregate
amount of each Revolving Lender’s risk participation and funded participation in
L/C Obligations and Autoborrow Loans being deemed “held” by such Revolving
Lender for purposes of this definition; and
(b)    the aggregate Outstanding Amount of all Term A Loans;
provided that the Outstanding Amount of Term A Loans and the Revolving
Commitment of, and the portion of the Total Revolving Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders having at least 51% of the Aggregate Revolving Commitments (or, if the
Revolving Commitments have been terminated, the Total Revolving Outstandings),
with the aggregate amount of each Revolving Lender’s risk participation and
funded participation in L/C Obligations and Autoborrow Loans being deemed “held”
by such Revolving Lender for purposes of this definition; provided that the
Revolving Commitment of, and the portion of the Total Revolving Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Lenders. Notwithstanding any
provision to the contrary herein, this definition of “Revolving Required
Lenders” shall not be amended without the written consent of each Revolving
Lender.
“Requirement of Law” means, as to any Person, the Organization Documents of such
Person, and any Law, or judgment, award, decree, writ or determination of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its Property or to which such Person or any of its Property is
subject.

51

--------------------------------------------------------------------------------



“Restricted Subsidiary” means (a) the Pocono Downs Subsidiaries, Mohegan
Ventures-Northwest, LLC, the WNBA Subsidiary, Mohegan Golf, LLC, Mohegan
Ventures Wisconsin, LLC, Wisconsin Tribal Gaming, LLC and MTGA Gaming, LLC and
(b) each other Subsidiary of Borrower, whether now formed or hereafter acquired,
which is not designated an Unrestricted Subsidiary.
“Revolver Availability” means, at any time, the amount by which the Aggregate
Revolving Commitments exceed the sum of (i) the Outstanding Amount of Revolving
Loans, (ii) the Outstanding Amount of L/C Obligations and (iii) the Outstanding
Amount of Autoborrow Loans at such time.
“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to Borrower pursuant to Section 2.01(a), (b) purchase
participations in L/C Obligations and (c) purchase participations in Autoborrow
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Revolving Commitment” or opposite such caption in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.
“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment (or if the Revolving Commitments have then expired, an outstanding
Revolving Loan) at such time.
“Revolving Loan” has the meaning specified in Section 2.01(a).
“Revolving Note” means the promissory note made by Borrower in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit F.
“Right of Others” means, as to any Property in which a Person has an interest,
(a) any legal or equitable right, title or other interest (other than a Lien)
held by any other Person in or with respect to that Property, and (b) any option
or right held by any other Person to acquire any right, title or other interest
in or with respect to that Property, including any option or right to acquire a
Lien.
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Swap Contracts” means one or more Swap Contracts between Borrower and

52

--------------------------------------------------------------------------------



one or more of the Lenders or Affiliates of a Lender in respect of the
Obligations hereunder on terms mutually acceptable to Borrower and that Lender
or Lenders or Affiliates of a Lender. Each Secured Swap Contract shall be
secured by the Liens created by the Collateral Documents to the extent set forth
in Section 2.14.
“Securities” means any capital stock, share, voting trust certificate, bonds,
debentures, notes or other evidences of indebtedness, limited partnership
interests, or any warrant, option or other right to purchase or acquire any of
the foregoing.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
“Security Agreement” means an Amended and Restated Security Agreement, dated as
of the date hereof, by Borrower and each Guarantor (other than the WNBA
Subsidiary) in favor of Administrative Agent for the ratable benefit of the
Creditors, in substantially the form of Exhibit N, which amends and restates in
their entirety (a) the Second Amended and Restated Security Agreement dated as
of March 9, 2007, executed by Borrower in favor of the Administrative Agent for
the ratable benefit of the Creditors, (b) the Amended and Restated Security
Agreement dated as of March 9, 2007, executed by Mohegan Ventures-Northwest, LLC
in favor of the Administrative Agent for the ratable benefit of the Creditors,
(c) the Amended and Restated Security Agreement dated as of March 9, 2007,
executed by the Pocono Downs Subsidiaries in favor of the Administrative Agent
for the ratable benefit of the Creditors, and (d) the Security Agreement dated
as of March 9, 2007 executed by Mohegan Golf, LLC, Mohegan Ventures Wisconsin,
LLC, and Wisconsin Tribal Gaming, LLC, and joined by MTGA Gaming, LLC by
Instrument of Joinder to Security Agreement dated as of November 21, 2007, in
favor of the Administrative Agent for the ratable benefit of the Creditors,
together with each Security Agreement made by each future Restricted Subsidiary
of Borrower in favor of the Administrative Agent for the ratable benefit of the
Creditors, either as originally executed or as each may from time to time be
supplemented, modified, amended, restated or extended.
“Senior Credit Facility Leverage Ratio” means, as of each date of determination,
the ratio of (a) Total Debt as of that date under this Agreement, to (b)
Annualized EBITDA determined as of that date.
“Senior Officer” means (a) as to the Tribe, the Chairman, Vice-Chairman and
Treasurer of the Tribal Council of the Tribe, the Chief Operating Officer of the
Tribe, the Chief Financial Officer of the Tribe and the Attorney General of the
Tribe, (b) as to Borrower, the Chairman, Vice-Chairman and Treasurer of the
Management Board, the Chief Executive Officer, the Chief Operating Officer, the
Chief Financial Officer and the Vice President of Finance, and (c) as to each
other Loan Party, the chief executive officer, president and chief financial
officer of such Loan Party (or such Loan Party’s manager, sole member or general
partner as applicable).
“Senior Subordinated Indentures” means the Exchange Senior Subordinated
Indenture

53

--------------------------------------------------------------------------------



and each Existing Senior Subordinated Indenture.
“SNDA” means a subordination, non-disturbance and attornment agreement,
substantially in the form of Exhibit G hereto, or such other form of
subordination, non-disturbance and attornment agreement as the Administrative
Agent may approve in its reasonable discretion, in each case executed by the
Administrative Agent and a tenant of Borrower or any of its Restricted
Subsidiaries at Mohegan Sun, Pocono Downs or other venues comprising Authority
Property operated by Borrower or any of its Restricted Subsidiaries.
“SPC” has the meaning specified in Section 12.06(h).
“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid (as such date may be extended
from time to time) including as a result of any mandatory sinking fund payment
or mandatory redemption in the documentation governing such Indebtedness in
effect on the date hereof or, if such Indebtedness is incurred after the date
hereof, in the original documentation governing such Indebtedness, and shall not
include any contingent obligations to repay, redeem or repurchase any such
interest or principal prior to the date originally scheduled for the payment
thereof.
“Subordinated Obligations” means, collectively, the Indebtedness outstanding
pursuant to the Existing Senior Subordinated Indentures and the Exchange Senior
Subordinated Indenture and any other Indebtedness of Borrower and/or its
Restricted Subsidiaries to the extent that such Indebtedness is expressly
subordinated to the Obligations on terms satisfactory to the Administrative
Agent.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b)

54

--------------------------------------------------------------------------------



any and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under any
synthetic lease, tax retention lease or other similar arrangement which, though
treated as a lease under GAAP is treated as a loan for purposes of the Code.
Borrower’s good faith determination of whether a particular arrangement
constitutes a Synthetic Lease Obligation shall be determinative in the absence
of manifest error.
“Tax Exempt Bonds” means the Indebtedness of the Tribe under the Indenture of
Trust dated as of August 1, 2001 between the Tribe and U.S. Bank National
Association (as successor to Wachovia Bank, National Association, successor to
First Union National Bank), as Trustee, as supplemented by the First
Supplemental Indenture of Trust dated as of September 1, 2001, the Second
Supplemental Indenture of Trust dated as of December 1, 2003 and the Third
Supplemental Indenture of Trust dated as of August 16, 2010, and the FirstCity
Loan, as defined and described in the Third Supplemental Indenture of Trust,
true, correct and complete copies of which have been provided to the
Administrative Agent, in each case either as originally executed, or as may from
time to time be amended, supplemented, modified or refinanced.
“Tax Regulations” means the United States Treasury Regulations promulgated
pursuant to sections 103 and 141 through 150 of the Code.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“TCA” means Trading Cove Associates, a Connecticut general partnership, its
successors and assigns.
“Term A Loan Note” means any of the promissory notes made by Borrower in favor
of a Lender evidencing Term A Loans made by such Lender, substantially in the
form of Exhibit H.

55

--------------------------------------------------------------------------------



“Term A Loans” means, with respect to each Lender, the term loans made by such
Lender pursuant to Section 2.02, as such amount may be adjusted from time to
time in accordance with this Agreement.
“Title Company” means Chicago Title Insurance Company, or any successor thereto.
“to the knowledge of” means, when modifying a representation, warranty or other
statement of any Person, that the fact or situation described therein is known
by the Person (or, in the case of a Person other than a natural Person, known by
a Senior Officer of that Person) making the representation, warranty or other
statement, or with the exercise of reasonable due diligence under the
circumstances (in accordance with the standard of what a reasonable Person in
similar circumstances would have done) should have been known by the Person (or,
in the case of a Person other than a natural Person, should have been known by a
Senior Officer of that Person). In the case of the Tribe, knowledge of any
material information by any Senior Officer of Borrower or of the Tribe shall be
attributed to the Tribe.
“Total Debt” means, as of each date of determination, all Indebtedness of
Borrower and its Restricted Subsidiaries on a consolidated basis other than (a)
Borrower’s liability for payments under the Relinquishment Agreement, (b) 50% of
the aggregate amount of obligations of Borrower and its Restricted Subsidiaries
in respect of undrawn letters of credit on such date and (c) Borrower’s and its
Restricted Subsidiaries’ obligations under any Contingent Obligations in respect
of Indebtedness not to exceed $75,000,000 in the aggregate, except to the extent
that such obligations are required to be quantified on Borrower’s or any of its
Restricted Subsidiaries balance sheets on such date in accordance with GAAP.
“Total Leverage Ratio” means, as of each date of determination, the ratio of (a)
Total Debt as of that date, to (b) Annualized EBITDA determined as of that date.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all L/C Obligations and all Autoborrow Loans.
“Town Agreement” means the Agreement dated as of June 16, 1994 between the Tribe
and the Town of Montville, Connecticut, as amended up to the Effective Date.
“Tribal Council” means the Tribal Council of the Tribe elected in accordance
with the Constitution.
“Tribal Court” means any tribal court of the Tribe.
“Tribal Entity” means Borrower and any other Person that conducts or manages
gaming activities pursuant to IGRA. As of the Effective Date, the only Tribal
Entity that is a Loan Party is Borrower (the “Initial Tribal Entity”). In no
event shall any Loan Party (other than the Initial Tribal Entities) be a Tribal
Entity except pursuant to a transaction permitted under Section 7.06.

56

--------------------------------------------------------------------------------



“Tribe” means The Mohegan Tribe of Indians of Connecticut, a federally
recognized Indian Tribe.
“Type” means, with respect to each Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC Ordinance” means Chapter 7, Article III of the Mohegan Tribe Code, also
known as Ordinance Number 98-7 of the Tribe.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).
“Unrestricted Subsidiary” means (a) any Subsidiary of Borrower that at the time
of determination shall be designated an Unrestricted Subsidiary by the
Management Board, and (b) any Subsidiary of an Unrestricted Subsidiary. As of
the Effective Date, there are no Unrestricted Subsidiaries. The Management Board
may designate any newly acquired or newly formed Subsidiary of Borrower or any
joint venture of Borrower that hereafter becomes a Subsidiary to be an
Unrestricted Subsidiary, provided that (i) such Subsidiary does not own any
Equity Interests in, or own or hold any Lien on any property of, Borrower or any
Restricted Subsidiary, (ii) either (A) the Subsidiary to be so designated has
total assets of $1,000 or less or (B) if such Subsidiary has assets greater than
$1,000, the disposition of such assets would be a Permitted Disposition, (iii)
in no event shall any licenses issued under applicable Gaming Laws be owned by
or transferred to an Unrestricted Subsidiary, and (iv) no Default or Event of
Default shall have occurred and then be continuing or would occur as a
consequence thereof.
“WNBA Agreements” means the WNBA Membership Agreement between WNBA, LLC, a
Delaware limited liability company and the WNBA Subsidiary.
“WNBA Subsidiary” means Mohegan Basketball Club, LLC, a limited liability
company formed under the Laws of the Tribe and a wholly-owned Subsidiary of
Borrower, which is the owner and operator of the Women’s National Basketball
Association franchise known as the Connecticut Sun.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document)

57

--------------------------------------------------------------------------------



shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders, the Tribe and Borrower shall negotiate in
good faith to agree to amend this Agreement in such respects as are necessary to
conform those covenants as criteria for evaluating Borrower’s financial
condition to substantially the same criteria as were effective prior to such
change in GAAP and Borrower shall be deemed to be in compliance with the
financial covenants contained in Sections 9.13 and 9.17 during the 60 day period
following any such change in GAAP if and to the extent that Borrower would have
been in compliance therewith under GAAP as in effect immediately prior to

58

--------------------------------------------------------------------------------



such change; provided that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) Borrower shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Borrower and its Subsidiaries or to the
determination of any amount for Borrower and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Borrower is required to consolidate pursuant to
FASB Interpretation No. 46 – Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.
1.04    Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Central time (daylight or standard, as
applicable).
1.06    Letter of Credit Amount. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
ARTICLE II    
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Revolving Loans and Autoborrow Loans.
(a)    Revolving Loans. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Revolving Lender’s Revolving Commitment;
provided, however, that after giving effect to any Borrowing, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving

59

--------------------------------------------------------------------------------



Loans of any Revolving Lender (including any such Revolving Loans which have
refinanced Autoborrow Loans), plus such Revolving Lender’s Applicable Revolving
Percentage of the Outstanding Amount of all L/C Obligations, plus such Revolving
Lender’s Applicable Revolving Percentage of the Autoborrow Sublimit shall not
exceed such Revolving Lender’s Revolving Commitment. Within the limits of each
Revolving Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, Borrower may borrow under this Section 2.01(a), prepay under
Section 2.05, and reborrow under this Section 2.01(a). Revolving Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein. On the
Effective Date, all Existing Revolving Loans not repaid in accordance with
Section 4.01(b), less the amount of the Existing Revolving Loans deemed to
constitute Term A Loans in accordance with Section 2.02 below, shall be deemed
to have been made pursuant to this Agreement and, from and after the Effective
Date, shall be subject to and governed by the terms and conditions hereof.
(b)    Autoborrow Loans.
(i)    The Autoborrow Line. Subject to the terms and conditions set forth
herein, the Autoborrow Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.01(b), to make loans (each such loan,
an “Autoborrow Loan”) to Borrower from time to time on the terms and conditions
set forth in the Autoborrow Agreement in an aggregate amount not to exceed at
any time outstanding the amount of the Autoborrow Sublimit, notwithstanding the
fact that such Autoborrow Loans, when aggregated with the Applicable Revolving
Percentage of the Outstanding Amount of Revolving Loans and L/C Obligations of
the Lender acting as Autoborrow Lender, may exceed the amount of such Lender’s
Revolving Commitment. At any time upon the notice of the Autoborrow Lender at
its sole discretion, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Autoborrow Lender a
risk participation in such Autoborrow Loan in an amount equal to the product of
such Revolving Lender’s Applicable Revolving Percentage times the aggregate
outstanding amount of the Autoborrow Loans; provided, however, that after giving
effect to such risk participation, the aggregate Outstanding Amount of the
Revolving Loans of any Revolving Lender (including any such Revolving Loans
which have refinanced Autoborrow Loans), plus such Revolving Lender’s Applicable
Revolving Percentage of the Outstanding Amount of all L/C Obligations, plus such
Revolving Lender’s Applicable Revolving Percentage of the Autoborrow Sublimit
shall not exceed such Revolving Lender’s Revolving Commitment.
(ii)    Refinancing of Autoborrow Loans.
(A)    The Autoborrow Lender at any time in its sole and absolute discretion may
request, on behalf of Borrower (which hereby irrevocably authorizes the
Autoborrow Lender to so request on its behalf), that each Revolving Lender make
a Base Rate Loan in an amount equal to such Lender’s Applicable Revolving
Percentage of the

60

--------------------------------------------------------------------------------



amount of Autoborrow Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.03, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Revolving
Commitments. The Autoborrow Lender shall furnish Borrower with a copy of the
applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Lender shall make an amount equal to its
Applicable Revolving Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Autoborrow Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.01(b)(ii)(B), each Revolving Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Autoborrow Lender.
(B)    If for any reason any Autoborrow Loan cannot be refinanced by a Borrowing
in accordance with Section 2.01(b)(ii)(A), the request for Base Rate Loans
submitted by the Autoborrow Lender as set forth herein shall be deemed to be a
request by the Autoborrow Lender that each of the Revolving Lenders fund its
risk participation in the relevant Autoborrow Loan and each Revolving Lender’s
payment to the Administrative Agent for the account of the Autoborrow Lender
pursuant to Section 2.01(b)(ii)(A) shall be deemed payment in respect of such
participation.
(C)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Autoborrow Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.01(b)(ii) by
the time specified in 2.01(b)(ii)(A), the Autoborrow Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Autoborrow Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Autoborrow Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Autoborrow Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or funded participation in the relevant Autoborrow Loan,
as the case may be. A certificate of the Autoborrow Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (C) shall be conclusive absent manifest error.
(D)    Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Autoborrow Loans pursuant to this
Section 2.01(b)(ii) shall be absolute and unconditional and shall not be
affected by any circumstance, including (x) any setoff, counterclaim,
recoupment, defense or other right

61

--------------------------------------------------------------------------------



which such Lender may have against the Autoborrow Lender, Borrower or any other
Person for any reason whatsoever, (y) the occurrence or continuance of a
Default, or (z) any other occurrence, event or condition, whether or not similar
to any of the foregoing. No such funding of risk participations shall relieve or
otherwise impair the obligation of Borrower to repay Autoborrow Loans, together
with interest as provided herein.
(iii)    Repayment of Participations.
(A)    At any time after any Revolving Lender has purchased and funded a risk
participation in an Autoborrow Loan, if the Autoborrow Lender receives any
payment on account of such Autoborrow Loan, the Autoborrow Lender will
distribute to such Revolving Lender its Applicable Revolving Percentage thereof
in the same form as received by the Autoborrow Lender.
(B)    If any payment received by the Autoborrow Lender in respect of principal
or interest on any Autoborrow Loan is required to be returned by the Autoborrow
Lender under any of the circumstances described in Section 12.05 (including
pursuant to any settlement entered into by the Autoborrow Lender in its
discretion), each Revolving Lender shall pay to the Autoborrow Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Autoborrow
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(iv)    Interest for Account of Autoborrow Lender. The Autoborrow Lender shall
be responsible for invoicing Borrower for interest on the Autoborrow Loans
pursuant to the terms and conditions of the Autoborrow Agreement. Until each
Revolving Lender funds its Base Rate Loan or risk participation pursuant to this
Section 2.01(b) to refinance such Revolving Lender’s Applicable Revolving
Percentage of any Autoborrow Loan, interest in respect of such Applicable
Revolving Percentage shall be solely for the account of the Autoborrow Lender.
(v)    Payments Directly to Autoborrow Lender. Borrower shall make all payments
of principal and interest in respect of the Autoborrow Loans directly to the
Autoborrow Lender.
2.02    Term A Loans. On the Effective Date, Existing Revolving Loans held by
the Lenders in the amounts set forth on Schedule 2.01 under the column headed
“Term A Loans” shall be automatically deemed converted into Term A Loans
hereunder. No portion of the Term A Loans which is repaid may be reborrowed, but
the outstanding principal balance of the Term A Loans may be converted or
continued in the manner set forth in Section 2.03. The Term A Loans shall bear
interest in the manner set forth in Section 2.08, and shall be payable as set
forth in Section 2.07.

62

--------------------------------------------------------------------------------



2.03    Borrowings, Conversions and Continuations of Loans.
(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:00 noon (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by Borrower pursuant to
this Section 2.03(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Senior Officer of Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof or, if less, the
entire amount thereof. Except as provided in Section 2.01(b)(ii)(A) or 2.04(c),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof or, if
less, the entire amount thereof. Each Loan Notice (whether telephonic or
written) shall specify (i) whether Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto. If
Borrower fails to specify a Type of Loan in a Loan Notice or if Borrower fails
to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Credit Extension, Section 4.01), the Administrative Agent shall make
all funds so received available to Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in

63

--------------------------------------------------------------------------------



each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by Borrower.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify Borrower and the Lenders of
any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than twelve Interest Periods in effect.
2.04    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.04, (1) from time to time on any Business Day through the Letter
of Credit Expiration Date, to issue Letters of Credit for the account of
Borrower or its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Revolving Lenders
severally agree to participate in Letters of Credit issued for the account of
Borrower or its Subsidiaries and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (y) the aggregate Outstanding Amount of the Revolving Loans of any
Revolving Lender (including any such Revolving Loans which have refinanced
Autoborrow Loans), plus such Revolving Lender’s Applicable Revolving Percentage
of the Outstanding Amount of all L/C Obligations, plus such Revolving Lender’s
Applicable Revolving Percentage of the Autoborrow Sublimit shall not exceed such
Revolving Lender’s Revolving Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit. Notwithstanding
the foregoing provisions of this Section 2.04(a) the L/C Issuer shall not be
obligated to issue or extend any Letter of Credit to the extent that any
Revolving Lender is then an Impacted Lender, unless the L/C Issuer is provided
with Cash Collateral or other assurances acceptable to the L/C Issuer in respect
of the portion of such Letter of Credit which is allocable to that Revolving
Lender.

64

--------------------------------------------------------------------------------



Furthermore, to the extent that any Letters of Credit are outstanding at any
time when any Lender becomes an Impacted Lender, Borrower shall, within five
Business Days provide the L/C Issuer with Cash Collateral or other assurances
acceptable to the L/C Issuer in respect of the portion of all outstanding
Letters of Credit which are allocable to that Revolving Lender. Each request by
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the first sentence of this clause (i).
Within the foregoing limits, and subject to the terms and conditions hereof,
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly Borrower may, during the foregoing period, obtain Letters of Credit
to replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. All Letters of Credit issued pursuant to the Existing Loan Agreement
shall be deemed to have been issued pursuant hereto and shall be subject to and
governed by the terms and conditions hereof.
(ii)    The L/C Issuer shall not issue any Letter of Credit, if:
(A)    the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance, unless the Required Revolving Lenders
have approved such expiry date (except that any Letters of Credit providing for
automatic renewal shall not be deemed to violate this limitation); or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Effective Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the L/C
Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;

65

--------------------------------------------------------------------------------



(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars;
(E)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or
(F)    a default of any Lender’s obligations to fund under Section 2.04(c)
exists or any Lender is at such time a Defaulting Lender or an Impacted Lender
hereunder, unless the L/C Issuer has entered into arrangements satisfactory to
the L/C Issuer with Borrower or such Lender to eliminate the L/C Issuer’s risk
with respect to such Lender.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)    The L/C Issuer shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article XI with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article XI included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Senior Officer of Borrower. Such Letter
of Credit Application must be received by the L/C Issuer and the Administrative
Agent not later than 12:00 noon at least two Business Days (or such later date
and time as the Administrative Agent and the L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a

66

--------------------------------------------------------------------------------



request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer reasonably may require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the L/C Issuer (W) the Letter of Credit to be amended; (X) the proposed date
of amendment thereof (which shall be a Business Day); (Y) the nature of the
proposed amendment; and (Z) such other matters as the L/C Issuer reasonably may
require. Additionally, Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Lender’s Applicable Revolving
Percentage times the amount of such Letter of Credit.
(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment. The L/C Issuer shall promptly provide to each Lender which requests
the same copies of all Letters of Credit and amendments thereto issued and
outstanding from time to time.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify Borrower
and

67

--------------------------------------------------------------------------------



the Administrative Agent thereof. If the L/C Issuer provides notice of a drawing
to Borrower no later than the Business Day prior to the Honor Date, then not
later than 10:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), Borrower shall reimburse the
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing. If the L/C Issuer provides such notice on or after the Honor Date,
then Borrower shall so reimburse the L/C Issuer on the Business Day following
the date of such notice. If Borrower fails to so reimburse the L/C Issuer by
such time, the Administrative Agent shall promptly notify each Revolving Lender
of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Revolving Lender’s Applicable Revolving
Percentage thereof. In such event, Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.03 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.04(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Revolving Lender shall upon any notice pursuant to Section
2.04(c)(i) make funds available to the Administrative Agent for the account of
the L/C Issuer at the Administrative Agent’s Office in an amount equal to its
Applicable Revolving Percentage of the Unreimbursed Amount not later than 1:00
p.m. on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.04(c)(iii), each Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Revolving Loan to Borrower in such amount. The Administrative Agent shall remit
the funds so received to the L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, Borrower shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, each Revolving Lender’s payment to the Administrative Agent for
the account of the L/C Issuer pursuant to Section 2.04(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.04.
(iv)    Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.04(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable

68

--------------------------------------------------------------------------------



Revolving Percentage of such amount shall be solely for the account of the L/C
Issuer.
(v)    Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by Borrower of a Loan Notice). No such making
of an L/C Advance shall relieve or otherwise impair the obligation of Borrower
to reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.
(vi)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.04(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will promptly
distribute to such Lender its Applicable Revolving Percentage thereof in the
same funds as those received by the Administrative Agent.

69

--------------------------------------------------------------------------------



(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under
any of the circumstances described in Section 12.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Revolving Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Obligations Absolute. The obligation of Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.

70

--------------------------------------------------------------------------------



Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
promptly notify the L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Lenders or the Required Revolving Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, Borrower may have a claim against the L/C Issuer, and
the L/C Issuer may be liable to Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by
Borrower which Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
(g)    Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and Borrower when a Letter of Credit is issued, the rules of the ISP shall apply
to each standby Letter of Credit.

71

--------------------------------------------------------------------------------



(h)    Letter of Credit Fees. Borrower shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance with its Applicable Revolving
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required Revolving
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. In addition, Borrower shall pay directly to the L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, Borrower shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of Borrower, and that Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

72

--------------------------------------------------------------------------------



2.05    Voluntary Prepayments of Revolving Loans. Borrower may, upon notice to
the Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided that
(a) such notice must be received by the Administrative Agent not later than
10:00 a.m. (i) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (ii) one Business Day prior to the date of prepayment of Base
Rate Revolving Loans; (b) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (c) any prepayment of Base Rate Revolving Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Revolving Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Revolving Percentage
of such prepayment. If such notice is given by Borrower, Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Except to the
extent otherwise required pursuant to this Agreement, each such prepayment shall
be applied to the Revolving Loans of the Lenders in accordance with their
respective Applicable Revolving Percentages and shall not be applied to the Term
A Loans or reduce the Amortization Amount.
2.06    Termination or Reduction of Revolving Commitments; Voluntary Prepayments
of the Term A Loans.
(a)    Optional. Borrower may, from time to time upon notice to the
Administrative Agent, (a) terminate the Aggregate Revolving Commitments, (b)
permanently reduce the Aggregate Revolving Commitments or (c) prepay the Term A
Loans; provided that (i) any such notice shall be received by the Administrative
Agent not later than 10:00 a.m. one Business Day prior to the date of
termination, reduction or prepayment, or, in the case of a prepayment of
Eurodollar Rate Loans, three Business Days prior to prepayment, (ii) any such
partial reduction or prepayment shall be in an aggregate amount of $1,000,000 or
any whole multiple of $1,000,000 in excess thereof or, if less, the entire
amount thereof, and (iii) Borrower shall not terminate or reduce the Aggregate
Revolving Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Outstandings would exceed the
Aggregate Revolving Commitments.
(b)    Notification; Application. The Administrative Agent will promptly notify
the Lenders of any such notice of termination or reduction of the Aggregate
Revolving Commitments and each prepayment of the Term A Loans. Any reduction of
the Aggregate Revolving Commitments shall be applied to the Revolving Commitment
of each Revolving Lender according to its Applicable Revolving Percentage of the
Aggregate Revolving Commitments. Each optional prepayment of the Term A Loans

73

--------------------------------------------------------------------------------



shall be applied to the Term A Loans of each Lender according to its Applicable
Percentage of the Term A Loans and shall not reduce the Amortization Amount. All
fees accrued until the effective date of any termination of the Aggregate
Revolving Commitments shall be paid on the effective date of such termination.
2.07    Mandatory Payments and Prepayments; Repayment of Loans.
(a)    If for any reason the Total Revolving Outstandings at any time exceed the
Aggregate Revolving Commitments then in effect, Borrower shall immediately
prepay Revolving Loans, Autoborrow Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.07(a) unless after the prepayment in full of the
Revolving Loans and Autoborrow Loans the Total Revolving Outstandings exceed the
Aggregate Revolving Commitments then in effect.
(b)    On the Maturity Date, Borrower shall repay to the Revolving Lenders the
aggregate principal amount of Revolving Loans outstanding on such date.
(c)    Borrower shall repay the principal amount of the Term A Loans on each
Amortization Date in an aggregate principal amount equal to the Amortization
Amount, and shall in any event repay the remaining principal balance of the Term
A Loans on the Maturity Date.
(d)    Upon the occurrence of any Pocono Disposition, Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by Borrower or any of its
Subsidiaries. Each such prepayment of the Loans shall be applied:
(i)    first, to the repayment of any then outstanding Term A Loans until paid
in full, applied to the installments in the inverse order of their maturity; and
(ii)    then, to the repayment of outstanding Revolving Loans, together with a
corresponding reduction in the Aggregate Revolving Commitments (and, after
repayment of all outstanding Revolving Loans, the Aggregate Revolving
Commitments shall be further reduced by the remaining amount of such
prepayment).
(e)    Upon the Disposition of any Authority Property (other than as set forth
in (d), above), Borrower shall prepay an aggregate principal amount of Loans,
equal to the amount by which 75% of the aggregate amount of Net Cash Proceeds
received from all such Dispositions of Authority Property since the Existing
Facility Closing Date exceeds $50,000,000, immediately upon receipt thereof by
Borrower or one of its Subsidiaries. Each such prepayment of the Loans shall be
applied:
(i)    first, to the repayment of any then outstanding Term A Loans until

74

--------------------------------------------------------------------------------



paid in full, applied to the installments in the inverse order of their
maturity; and
(ii)    then, to the repayment of outstanding Revolving Loans, together with a
corresponding reduction in the Aggregate Revolving Commitments (and, after
repayment of all outstanding Revolving Loans, the Aggregate Revolving
Commitments shall be further reduced by the remaining amount of such
prepayment).
(f)    Upon the incurrence or issuance by Borrower or any of its Restricted
Subsidiaries of any Indebtedness after the Effective Date, Borrower shall prepay
an aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom promptly upon receipt thereof by Borrower or such Subsidiary,
provided that (x) Borrower shall only be required to prepay an aggregate
principal amount of Loans equal to 50% of all Net Cash Proceeds received from
the incurrence or issuance of Indebtedness permitted pursuant to Section 9.03(j)
and (y) Borrower shall not be required to make prepayments pursuant to this
clause (f) using the Net Cash Proceeds of:
(i)    Indebtedness incurred at any time pursuant to Section 9.03 that is
permitted to be applied, and is in fact applied substantially concurrently with
the incurrence thereof, to repay, redeem, defease or otherwise refinance
Indebtedness other than the Obligations then outstanding pursuant to Section
9.03;
(ii)    the Loans; or
(iii)    Indebtedness incurred at any time pursuant to Sections 9.03(f),
9.03(g), 9.03(h) or 9.03(i).
Each prepayment of the Loans made pursuant to this clause (f) shall be applied:
(i)    first, to the repayment of any then outstanding Term A Loans until paid
in full, applied to the installments in the inverse order of their maturity; and
(ii)    then, to the repayment of outstanding Revolving Loans without reducing
the Aggregate Revolving Commitments; provided, that in the case of any such
repayment using the Net Cash Proceeds received from the issuance of Additional
First Lien Indebtedness or from the incurrence or issuance of Indebtedness
permitted pursuant to Section 9.03(j), such repayment shall include a
corresponding reduction in the Aggregate Revolving Commitments (and, after
repayment of all outstanding Revolving Loans, the Aggregate Revolving
Commitments shall be further reduced by the remaining amount of such
prepayment).
(g)    Upon any Extraordinary Receipt received by or paid to or for the account
of Borrower or any of its Restricted Subsidiaries, Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by Borrower or such
Subsidiary; provided, however,

75

--------------------------------------------------------------------------------



that at the election of Borrower (as notified by Borrower to the Administrative
Agent on or prior to the date of receipt of such Extraordinary Receipt), and so
long as no Default shall have occurred and be continuing, Borrower or such
Subsidiary may apply such Net Cash Proceeds within 365 days after the receipt
thereof to replace, restore, repair or purchase capital assets used in an
existing business or Related Business, such 365-day period to be extended as
reasonably necessary to the extent any replacement, restoration, repair or
purchase has been contracted for or commenced but not completed after 365 days;
provided, further, that any such Net Cash Proceeds received as a result of
covered losses or the taking of assets at Pocono Downs may only be used in
connection with the foregoing proviso to replace, restore, repair or purchase
capital assets used in connection with Pocono Downs; and provided, further,
however, that any Net Cash Proceeds not so applied shall be immediately applied
to the prepayment of the Loans as set forth in this Section 2.07(g). Each such
prepayment of the Loans shall be applied:
(i)    first, to the repayment of any then outstanding Term A Loans until paid
in full, applied to the installments in the inverse order of their maturity; and
(ii)    then, to the repayment of outstanding Revolving Loans, together with a
corresponding reduction in the Aggregate Revolving Commitments (and, after
repayment of all outstanding Revolving Loans, the Aggregate Revolving
Commitments shall be further reduced by the remaining amount of such
prepayment).
(h)    By not later than December 31 of each calendar year commencing with
December 31, 2012, Borrower shall prepay an aggregate principal amount of Loans
equal to (x) 75% of Excess Cash Flow for the Fiscal Year ending on September 30
of such calendar year if the Total Leverage Ratio as of the last day of such
Fiscal Year was greater than or equal to 5.00 to 1 and (y) 50% of Excess Cash
Flow for the Fiscal Year ending on September 30 of such calendar year if the
Total Leverage Ratio as of the last day of such Fiscal Year was less than 5.00
to 1. Each such prepayment of the Loans shall be applied:
(i)    first, to the repayment of any then outstanding Term A Loans until paid
in full, applied to the installments in the inverse order of their maturity; and
(ii)    then, to the repayment of outstanding Revolving Loans without reducing
the Aggregate Revolving Commitments.
(i)    On each Increase Effective Date, Borrower shall prepay an aggregate
principal amount of Term A Loans equal to the amount of the increase in the
Aggregate Revolving Commitments taking effect on such date.
2.08    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate

76

--------------------------------------------------------------------------------



Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.04:
(a)    Commitment Fee. Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a commitment fee equal to the Applicable Rate times the actual daily
amount by which the Aggregate Revolving Commitments exceed the sum of (i) the
Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of L/C
Obligations. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September

77

--------------------------------------------------------------------------------



and December, commencing with the first such date to occur after the Effective
Date, and on the last day of the Availability Period. The commitment fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
(b)    Other Fees.
(i)    Borrower shall pay to the Joint Lead Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the letter agreements with the Joint Lead Arrangers.
(ii)    On the Effective Date, Borrower shall pay to the Lenders amendment fees
in amounts agreed upon by Borrower in the Fee Letter. The Administrative Agent
has advised each Lender of the amount of the amendment fees payable to that
Lender.
(iii)    The fees described in this clause (b) shall be fully earned when paid
and shall not be refundable for any reason whatsoever.
2.10    Computation of Interest and Fees. All computations of interest for Base
Rate Loans shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.12(a), bear interest for one day. Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be presumed correct.
2.11    Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender of the amount of
the Credit Extensions made by the Lenders to Borrower and the interest and
payments thereon shall be presumed correct. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of Borrower hereunder to pay any amount owing with respect to the Obligations.
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall be
presumed correct. Upon the request of any Lender made through the Administrative
Agent, Borrower shall execute and deliver to such Lender (through the
Administrative Agent) Notes, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect

78

--------------------------------------------------------------------------------



thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Autoborrow Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall be
presumed correct.
2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.03 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.03) and may, in reliance upon such assumption, make available to Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry

79

--------------------------------------------------------------------------------



rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by Borrower, the interest
rate selected by Borrower in the applicable Loan Notice. If Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to Borrower
the amount of such interest paid by Borrower for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Revolving Loan included in such
Borrowing. Any payment by Borrower shall be without prejudice to any claim
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to the Administrative Agent for the account of the
Lenders or the L/C Issuer hereunder that Borrower will not make such payment,
the Administrative Agent may assume that Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the L/C Issuer, as the case may be, the amount due.
In such event, if Borrower has not in fact made such payment, then each of the
Lenders or the L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Loans, to fund participations in Letters of Credit and
Autoborrow Loans and to make payments pursuant to Section 12.04(c) are several
and not joint. The failure of any Lender to make any Revolving Loan, to fund any
such participation or to make any payment under Section 12.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no

80

--------------------------------------------------------------------------------



Lender shall be responsible for the failure of any other Lender to so make its
Revolving Loan, to purchase its participation or to make its payment under
Section 12.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Autoborrow Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Revolving
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Revolving Loans and
subparticipations in L/C Obligations and Autoborrow Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and other amounts owing them, provided that:
(a)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(b)    the provisions of this Section shall not be construed to apply to (x) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Loans or
subparticipations in L/C Obligations or Autoborrow Loans to any assignee or
participant, other than to Borrower or any Subsidiary thereof (as to which the
provisions of this Section shall apply).
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.
Notwithstanding the foregoing, each Lender agrees that it shall not exercise any
right of setoff or counterclaim referred to herein without first obtaining the
consent of the Required Lenders.
2.14    Collateral. The Loans, together with all other Obligations, shall be
secured by the Liens created by the Collateral Documents and shall be entitled
to the benefit of the Guaranty in respect of the Obligations. The obligations in
respect of each Secured Swap Contract shall be

81

--------------------------------------------------------------------------------



secured by the Lien of the Collateral Documents on a pari passu basis to the
Obligations.
2.15    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the L/C Issuer (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Autoborrow
Lender, Borrower shall deliver to the Administrative Agent Cash Collateral in an
amount sufficient to cover all Fronting Exposure (after giving effect to Section
2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. Borrower, and
to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Autoborrow
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure or L/C
Obligations, as the case may be, secured thereby, Borrower or the relevant
Defaulting Lender will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.04, 2.07, 2.16 or 10.02 in respect of Letters of Credit or Autoborrow Loans
shall be held and applied to the satisfaction of the specific L/C Obligations,
Autoborrow Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or L/C Obligations shall be released promptly following
(i) the elimination of the applicable Fronting Exposure or L/C Obligations
giving rise thereto

82

--------------------------------------------------------------------------------



(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with Section
12.06(b)(vii))) or (ii) the Administrative Agent’s good faith determination that
there exists excess Cash Collateral; provided, however, (x) that Cash Collateral
furnished by or on behalf of a Loan Party shall not be released during the
continuance of a Default or Event of Default (and following application as
provided in this Section 2.15 may be otherwise applied in accordance with
Section 10.03), and (y) the Person providing Cash Collateral and the L/C Issuer
or Autoborrow Lender, as applicable, may agree that the Cash Collateral provided
by such Person shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.
2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Loan Document shall be restricted as set forth in Section 12.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 12.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Autoborrow Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Autoborrow Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Autoborrow Loan or Letter of Credit; fourth, as Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent or
requested by Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Autoborrow Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Autoborrow
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to Borrower as a
result of any judgment of a court of competent

83

--------------------------------------------------------------------------------



jurisdiction obtained by Borrower against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Borrowings
owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees. That Defaulting Lender shall not be entitled to receive
(x) any commitment fee pursuant to Section 2.09(a) or (y) any Letter of Credit
Fees pursuant to Section 2.04(h), in each case for any period during which that
Lender is a Defaulting Lender (and Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Autoborrow Loans or Letters of Credit
pursuant to Sections 2.01(b) and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Autoborrow Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of Loans and L/C Obligations attributable to that
Lender.
(b)    Defaulting Lender Cure. If Borrower, the Administrative Agent, Autoborrow
Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and

84

--------------------------------------------------------------------------------



Autoborrow Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
2.17    Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), Borrower may
from time to time following the Effective Date request an increase in the
Aggregate Revolving Commitments in a principal amount (i) not to exceed the then
outstanding principal amount of the Term A Loans as in effect at the time of
such increase and (ii) not to exceed $125,000,000 in the aggregate for all such
requests; provided that any such request for an increase in the Aggregate
Revolving Commitments shall be in a minimum amount of $25,000,000. At the time
of sending such notice, Borrower (in consultation with the Administrative Agent)
shall specify the time period within which each Lender is requested to respond
(which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders). Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolving Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested increase.
Any Lender not responding within such time period shall be deemed to have
declined to increase its Revolving Commitment.
(b)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify Borrower and each Lender of the Lenders’
responses to each request made hereunder. Borrower may also nominate additional
Eligible Assignees which are reasonably acceptable to the Administrative Agent
to become Lenders pursuant to a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
(c)    Effective Date and Allocations. If the Aggregate Revolving Commitments
are increased in accordance with this Section, the Administrative Agent and
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.
(d)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase:

85

--------------------------------------------------------------------------------



(i)    Borrower shall deliver to the Administrative Agent a certificate of
Borrower and the Tribe dated as of the Increase Effective Date (in sufficient
copies for each Lender) signed by a Senior Officer of such Loan Party or the
Tribe, as applicable (i) certifying and attaching the resolutions adopted by
such Loan Party approving or consenting to such increase, (ii) in the case of
the Tribe, certifying that, before and after giving effect to such increase, the
representations and warranties contained in Article V are true and correct on
and as of the Increase Effective Date, and (iii) in the case of Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article VI and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.17, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 8.01, and (B) no Default or Event of Default
exists;
(ii)    Borrower and the Tribe shall deliver to the Administrative Agent such
amendments to this Agreement and the Loan Documents as the Administrative Agent
or the Lenders providing the increased Loans may reasonably request to reflect
such increase; and
(iii)    Borrower shall prepay any Revolving Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to Section
3.05), and shall borrow from any new Lenders in such amount, to the extent
necessary to keep the outstanding Revolving Loans ratable with any revised
Applicable Revolving Percentages arising from any nonratable increase in the
Revolving Commitments under this Section.
(e)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.01, 2.03, 2.13, 12.01 or 12.06 to the contrary.
ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Withholding Gross-Up. Each payment of any amount payable by Borrower or
any other Loan Party under this Agreement or any other Loan Document shall be
made free and clear of, and without reduction by reason of, any Taxes, excluding
(i) Taxes imposed on or measured in whole or in part by overall net income,
gross income or gross receipts, (ii) franchise Taxes imposed on any Lender by
(A) any jurisdiction (or political subdivision thereof) in which it is organized
or maintains its principal office or Lending Office for Eurodollar Rate Loans or
(B) any jurisdiction (or political subdivision thereof) in which it is “doing
business”, (iii) any withholding Taxes or other Taxes based

86

--------------------------------------------------------------------------------



on gross income imposed by the United States of America that are not
attributable to any change in any Law or the interpretation or administration of
any Law by any Governmental Authority and (iv) any withholding Tax or other
Taxes based on gross income imposed by the United States of America for any
period with respect to which it has failed to provide Borrower with the
appropriate form or forms required by Section 3.01(b), to the extent such forms
are then available under applicable Laws (all such non-excluded Taxes being
hereinafter referred to as “Included Taxes”). To the extent that Borrower or any
other Loan Party is obligated by applicable Laws to make any deduction or
withholding on account of Included Taxes from any amount payable to any Lender
under this Agreement, they shall (i) make such deduction or withholding and pay
the same to the relevant Governmental Authority and (ii) pay such additional
amount to that Lender as is necessary to result in that Lender’s receiving a net
after-Included Tax amount equal to the amount to which that Lender would have
been entitled under this Agreement absent such deduction or withholding. If and
when receipt of such payment results in an excess payment or credit to that
Lender on account of such Included Taxes, that Lender shall promptly refund such
excess to Borrower or the relevant Loan Party.
(b)    Tax Withholding Exemption Certificates. Each Lender which is organized
outside the United States of America shall deliver to Borrower a properly
completed and duly executed Internal Revenue Service Form W-8ECI or Form W-8BEN
and any other certificate or statement required by applicable Laws to establish
that payments due to such Lender under the Loan Documents are (a) not subject to
withholding under the Code because such payments are effectively connected with
the conduct of a trade or business in the United States of America or (b)
totally exempt from United States tax under the provisions of an applicable tax
treaty.
3.02    Illegality. If, after the date hereof, the existence or occurrence of a
Change in Law shall, in the opinion of any Lender, make it unlawful, impossible
or impracticable for such Lender or its Lending Office for Eurodollar Rate Loans
to make, maintain or fund its portion of any Eurodollar Rate Loan, or materially
restrict the ability of such Lender to purchase or sell, or to take deposits of,
dollars in the Designated Market, or to determine or charge interest rates based
upon the Eurodollar Rate, and such Lender shall so notify the Administrative
Agent, then such Lender’s obligation to make Eurodollar Rate Loans shall be
suspended for the duration of such illegality, impossibility or impracticability
and the Administrative Agent forthwith shall give notice thereof to the other
Lenders and Borrower. Upon receipt of such notice, the outstanding principal
amount of such Lender’s Eurodollar Rate Loans, together with accrued interest
thereon, automatically shall be converted to Base Rate Loans on either (1) the
last day of the Interest Period(s) applicable to such Eurodollar Rate Loans if
such Lender may lawfully continue to maintain and fund such Eurodollar Rate
Loans to such day(s) or (2) immediately if such Lender may not lawfully continue
to fund and maintain such Eurodollar Rate Loans to such day(s), provided that in
such event the conversion shall not be subject to payment of compensation under
Section 3.05. In the event that any Lender is unable, for the reasons set forth
above, to make, maintain or fund its portion of any Eurodollar Rate Loan, such
Lender shall fund such amount as a Base Rate Loan for the same period of time,
and such amount shall be treated in all respects as a Base Rate Loan.

87

--------------------------------------------------------------------------------



3.03    Inability to Determine Rates. If, with respect to any proposed
Eurodollar Rate Loan:
(a)    the Administrative Agent reasonably determines that, by reason of
circumstances affecting the Designated Market generally that are beyond the
reasonable control of the Lenders, deposits in dollars (in the applicable
amounts) are not being offered to each of the Lenders in the Designated Market
for the applicable Interest Period; or
(b)    the Required Lenders advise the Administrative Agent that the Eurodollar
Rate as determined by the Administrative Agent (i) does not represent the
effective pricing to such Lenders for deposits in dollars in the Designated
Market in the relevant amount for the applicable Interest Period, or (ii) will
not adequately and fairly reflect the cost to such Lenders of making the
applicable Eurodollar Rate Loans;
then the Administrative Agent forthwith shall give notice thereof to Borrower
and the Lenders, whereupon until the Administrative Agent notifies Borrower that
the circumstances giving rise to such suspension no longer exist, the obligation
of the Lenders to make any future Eurodollar Rate Loans shall be suspended. If
at the time of such notice there is then pending a request for a Borrowing that
specifies a Eurodollar Rate Loan, such request shall be deemed to specify a Base
Rate Loan.
3.04    Increased Costs. If, after the date hereof, the existence or occurrence
of any Change in Law:
(a)    shall subject any Lender or its Lending Office for Eurodollar Rate Loans
to any tax, duty or other charge or cost with respect to any Eurodollar Rate
Loan, any Note or its obligation to make Eurodollar Rate Loans, or shall change
the basis of taxation of payments to any Lender of the principal of or interest
on any Eurodollar Rate Loan or any other amounts due under this Agreement in
respect of any Eurodollar Rate Loan, any Note or its obligation to make
Eurodollar Rate Loans (except for changes in any tax on the overall net income,
gross income or gross receipts of such Lender or its Lending Office for
Eurodollar Rate Loans);
(b)    shall impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirements against assets of, deposits
with or for the account of, or credit extended by, any Lender or its Lending
Office for Eurodollar Rate Loans; or
(c)    shall impose on any Lender or its Lending Office for Eurodollar Rate
Loans or the Designated Market any other condition affecting any Eurodollar Rate
Loan, any Note, its obligation to make Eurodollar Rate Loans or this Agreement,
or shall otherwise affect any of the same;

88

--------------------------------------------------------------------------------



and the result of any of the foregoing, as determined by such Lender, increases
the cost to such Lender or its Lending Office for Eurodollar Rate Loans of
making or maintaining any Eurodollar Rate Loan or in respect of any Eurodollar
Rate Loan, any Note or its obligation to make Eurodollar Rate Loans or reduces
the amount of any sum received or receivable by such Lender or its Lending
Office for Eurodollar Rate Loans with respect to any Eurodollar Rate Loan, any
Note or its obligation to make Eurodollar Rate Loans (assuming such Lender’s
Lending Office for Eurodollar Rate Loans had funded 100% of its Eurodollar Rate
Loan in the Designated Market), then, upon demand by such Lender (with a copy to
the Administrative Agent), Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender for such increased cost or
reduction (determined as though such Lender’s Lending Office for Eurodollar Rate
Loans had funded 100% of its Eurodollar Rate Loan in the Designated Market). A
statement of any Lender claiming compensation under this subsection, providing
supporting calculation, and setting forth the additional amount or amounts to be
paid to it hereunder shall be conclusive in the absence of manifest error. Each
Lender agrees to endeavor promptly to notify Borrower of any event of which it
has actual knowledge occurring after the Effective Date, which will entitle such
Lender to compensation pursuant to this Section 3.04, and agrees to designate a
different Lending Office for Eurodollar Rate Loans promptly if such designation
will avoid the need for or reduce the amount of such compensation and will not,
in the judgment of such Lender, otherwise be disadvantageous to such Lender. If
any Lender claims compensation under this Section, Borrower may at any time,
upon at least four Business Days’ prior notice to the Administrative Agent and
such Lender and upon payment in full of the amounts provided for in this Section
3.04 through the date of such payment plus any compensation required by Section
3.05, pay in full the affected Eurodollar Rate Loans of such Lender or request
that such Eurodollar Rate Loans be converted to Base Rate Loans.
3.05    Compensation for Losses. Upon payment or prepayment of any Eurodollar
Rate Loan (other than as the result of a conversion required under Section
3.02), on a day other than the last day in the applicable Interest Period
(whether voluntarily, involuntarily, by reason of acceleration, or otherwise),
or upon the failure of Borrower to borrow on the date or in the amount specified
for a Eurodollar Rate Loan in any request for a Borrowing, Borrower shall pay to
the appropriate Lender a prepayment fee or failure to borrow fee, as the case
may be, calculated as follows (and determined as though 100% of the Eurodollar
Rate Loan had been funded in the Designated Market):
(a)    principal amount of the Eurodollar Rate Loan, times the number of days
between the date of prepayment or failure to borrow and the last day in the
applicable Interest Period, divided by 360, times the applicable Interest
Differential; plus
(b)    all actual out-of-pocket expenses (other than those taken into account in
the calculation of the Interest Differential) incurred by the Lender (excluding
allocations of any expense internal to that Lender) and reasonably attributable
to such payment, prepayment or failure to borrow;
provided that no prepayment fee or failure to borrow fee shall be payable (and
no credit or rebate

89

--------------------------------------------------------------------------------



shall be required) if the product of the foregoing formula is not a positive
number. Each Lender’s determination of the amount of any prepayment fee or
failure to borrow fee payable under this Section 3.05 shall be based upon the
Administrative Agent’s determination of the applicable Interest Differential but
shall otherwise be conclusive in the absence of manifest error.
3.06    Increased Capital Requirements. If any Lender shall have determined that
the introduction after the date hereof of any applicable law, rule, regulation
or guideline regarding capital adequacy, or any change therein or any change in
the interpretation or administration thereof by any central bank or other
Governmental Authority charged with the interpretation or administration
thereof, or compliance by that Lender (or its Lending Office for Eurodollar Rate
Loans) or any corporation controlling that Lender, with any request, guidelines
or directive regarding capital adequacy (whether or not having the force of law)
of any such central bank or other authority, affects or would affect the amount
of capital required or expected to be maintained by that Lender or any
corporation controlling that Lender and (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy and such
Lender’s desired return on capital) determines that the amount of such capital
is increased as a consequence of its obligations under this Agreement, then,
upon demand of such Lender, Borrower shall immediately pay to that Lender, from
time to time as specified by that Lender, additional amounts sufficient to
compensate that Lender for such increase.
3.07    Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or 3.06, or if Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender does not consent to a requested waiver or
amendment that requires the approval of all of the Lenders or all affected
Lenders and which is consented to by the Required Lenders, or if any Lender
shall at any time be a Defaulting Lender, Borrower may replace such Lender in
accordance with Section 12.13.
3.08    Survival. All of Borrower’s obligations under Sections 3.02, 3.03, 3.04,
3.05 and 3.06 shall survive for one year following the date on which all Loans
hereunder are fully paid; provided, however, that such obligations shall not,
from and after the date on which all Loans hereunder are fully paid, be deemed
secured Obligations for any purpose under the Loan Documents.
ARTICLE IV    
EFFECTIVENESS; CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Effectiveness; Conditions of Initial Credit Extension. The effectiveness
of this Agreement and the obligation of the L/C Issuer and each Lender to make
its initial Credit Extension hereunder and for the Autoborrow Lender to make its
initial Autoborrow Loans under the Autoborrow Agreement are subject to the
satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies unless otherwise specified, each properly executed by
a Senior

90

--------------------------------------------------------------------------------



Officer of the Tribe, Borrower or other signing Loan Party, as the case may be,
each dated the Effective Date or such other date as the Administrative Agent may
agree in its discretion (or, in the case of certificates of governmental
officials, a recent date before the Effective Date) and each in form and
substance reasonably satisfactory to the Administrative Agent:
(i)    executed counterparts of this Agreement sufficient in such number as the
Administrative Agent may reasonably request;
(ii)    executed counterparts of the Security Agreement and Pledge Agreement
executed by the applicable Loan Parties sufficient in such number as the
Administrative Agent may reasonably request, together with:
(A)    certificates representing the Pledged Securities referred to in the
Pledge Agreement accompanied by undated stock powers executed in blank, to the
extent such Pledged Securities are certificated, and any promissory notes or
other instruments evidencing the Collateral (as defined in any Security
Agreement) indorsed in blank;
(B)    copies of financing statements that the Administrative Agent reasonably
may deem necessary or desirable in order to perfect the Liens created under the
Pledge Agreement and the Security Agreement, covering the Collateral described
in the Pledge Agreement and the Security Agreement; and
(C)    evidence of the completion of all other actions, recordings and filings
of or with respect to the Security Agreement that the Administrative Agent may
reasonably request in order to perfect the Liens created thereby;
(iii)    executed counterparts of the Guaranty executed by the applicable Loan
Parties sufficient in such number as the Administrative Agent may reasonably
request;
(iv)    a Revolving Note executed by Borrower in favor of each Lender requesting
a Revolving Note, each in a principal amount equal to that Lender’s Revolving
Commitment;
(v)    a Term A Loan Note executed by Borrower in favor of each Lender
requesting a Term A Loan Note, each in a principal amount equal to that Lender’s
Term A Loans on the Effective Date;
(vi)    an initial Loan Notice executed by Borrower;
(vii)    executed counterparts of the Leasehold Mortgage shall have been
delivered by Borrower to the Administrative Agent in form and substance
satisfactory to

91

--------------------------------------------------------------------------------



the Administrative Agent and in a form suitable for recordation with the Land
Title and Records Office of the Bureau of Indian Affairs and with the Town of
Montville, Connecticut, and the Title Company shall have issued its written
commitment to issue an endorsement to the policy of title insurance heretofore
delivered to the Administrative Agent upon recordation of the Leasehold Mortgage
insuring the continued priority and perfection of the Leasehold Mortgage in an
amount, together with the amounts of the policies referred to in clauses (viii)
and (ix) below, of not less than $600,000,000;
(viii)    modifications to the Pocono Downs Mortgages shall have been executed
and delivered by the applicable Pocono Downs Subsidiaries to the Administrative
Agent, each in form and substance satisfactory to the Administrative Agent, and
the Title Company shall have issued its written commitment to issue an
endorsement to each policy of title insurance heretofore delivered to the
Administrative Agent insuring the continued priority and perfection of each
Pocono Downs Mortgage in an amount, together with the amounts of the policies
referred to in clauses (vii) above and (ix) below, of not less than
$600,000,000;
(ix)    executed counterparts to the Mohegan Golf Mortgage shall have been
delivered by Mohegan Golf to the Administrative Agent in form and substance
satisfactory to the Administrative Agent and in form suitable for recordation
with the Towns of Franklin and Sprague, Connecticut;
(x)    executed counterparts of the Fee Letter;
(xi)    such documentation as the Administrative Agent may reasonably require to
confirm the existence of the Tribe as a federally recognized Indian Tribe, the
formation, valid existence and good standing of Borrower and each other Loan
Party, each Loan Party’s and the Tribe’s authority to execute, deliver and
perform any Loan Document, and the identity, authority and capacity of each
Senior Officer authorized to act on their behalf, including, without limitation,
certified copies of the Constitution, the Gaming Ordinance, the Gaming Authority
Ordinance and each Guarantor’s charter and bylaws, and amendments thereto,
certified resolutions, incumbency certificates, certificates of Senior Officers,
and the like;
(xii)    the favorable written legal opinions of Wachtell, Lipton, Rosen & Katz,
special counsel to Borrower, and Rome McGuigan, P.C., special Connecticut
counsel to Borrower, addressed to the Administrative Agent and each Lender, and
such other opinions of counsel concerning the Tribe, Borrower the other Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request;
(xiii)    a certificate of a Senior Officer or Secretary of the Tribe and each
Loan Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by the Tribe
or such Loan Party and the validity against the Tribe or such Loan Party of the
Loan Documents to which it

92

--------------------------------------------------------------------------------



is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
(xiv)    a certificate signed by a Senior Officer of Borrower certifying that
the conditions specified in Sections 4.02(a) and (b) have been satisfied;
(xv)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with an executed
lenders loss payable endorsement or additional insured endorsement, as
applicable, with respect thereto;
(xvi)    a certificate signed by a Senior Officer or Secretary of the Tribe and
Borrower attaching true, correct and complete copies of each of the Material
Documents (including, in each case, any amendments or modifications of the terms
thereof entered into as of the Effective Date);
(xvii)    evidence that Borrower shall have completed, or shall substantially
simultaneously complete, an offer to exchange its existing Indebtedness under
the Existing Second Lien Indenture, the Existing Senior Indenture and the
Existing Subordinated Indentures for new Exchange Second Lien Notes, Exchange
Third Lien Notes and Exchange Senior Subordinated Notes, in each case at par,
after the completion of which (i) not more than $85,000,000 in the aggregate of
residual, post-exchange offer Indebtedness shall remain outstanding pursuant to
the Existing 2012 Indenture and the Existing Senior Indenture, (ii) not more
than $33,750,000 in the aggregate of residual, post-exchange offer Indebtedness
shall remain outstanding pursuant to the Existing 2014 Indenture and the
Existing 2015 Indenture (and not more than $60,000,000 of such Indebtedness
shall remain outstanding pursuant to the Existing 2014 Indenture);
(xviii)    executed counterparts of the First Lien Intercreditor Agreement and
the General Intercreditor Agreement;
(xix)    an initial Pricing Certificate setting forth in summary form the
calculation of the Total Leverage Ratio after giving effect to the transactions
occurring on the Effective Date on a pro forma basis;
(xx)    an appraisal of Pocono Downs complying with the requirements of FIRREA
(it being understood and agreed that the appraisal of Pocono Downs dated
September 9, 2011 (with an effective date of value of August 12, 2011) shall
satisfy the condition set forth in this clause (xix));
(xxi)    a “declination” letter from the Office of General Counsel of the
Commission in form and substance reasonably satisfactory to the Administrative
Agent to the effect that the most recent drafts submitted for review of the Loan
Documents are not “management contracts” or “management agreements” within the
meaning of IGRA and

93

--------------------------------------------------------------------------------



related regulations and confirming that no approval from the Commission is
required with respect to the Loan Documents and that the most recent drafts
submitted for review of the Loan Documents do not violate IGRA’s sole
proprietary interest requirement; and
(xxii)    such other assurances, certificates, documents, consents or opinions
as the Administrative Agent reasonably may require.
(b)    Borrower shall have incurred the FLSO Obligations pursuant to the FLSO
Loan Agreement in a gross aggregate principal amount of $225,000,000 and applied
net proceeds thereof to the repayment of Existing Revolving Loans in an amount
sufficient to cause the aggregate outstanding principal amount of the Existing
Revolving Loans not to exceed $400,000,000.
(c)    Any fees required to be paid on or before the Effective Date shall have
been paid.
Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of the Tribe and each Loan Party
contained in Articles V and VI and any other Loan Document, and which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in subsections (a) and (b) of
Section 6.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 8.01.
(b)    No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

94

--------------------------------------------------------------------------------



Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.02(a) and (b) have been satisfied on
and as of the date of the applicable Credit Extension.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES OF THE TRIBE
In order to induce the Creditors to enter into this Agreement, the Tribe
represents and warrants to the Creditors that, as of the Effective Date (but not
as of any date subsequent thereto):
5.01    Existence and Qualification; Power; Compliance With Laws. The Tribe is
federally recognized as an Indian Tribe pursuant to a determination of the
Assistant Secretary - Indian Affairs, dated March 7, 1994, published in the
Federal Register on March 15, 1994, as amended by a correction dated July 1,
1994, published in the Federal Register on July 20, 1994, and as an Indian
Tribal government pursuant to Sections 7701(a)(40)(A) and 7871(a) of Title 26 of
the Code. As of the Effective Date, the Tribe is a non-taxable entity for
purposes of federal income taxation under the Code. The Tribe has all requisite
power and authority to execute and deliver each Loan Document to which it is a
party and to perform its respective Obligations. The Tribe is in material
compliance with the terms of the Compact, the Gaming Authority Ordinance, the
Gaming Ordinance and with all Laws and other legal requirements applicable to
its existence and business (including, without limitation, IGRA and all Gaming
Laws). The Tribe has obtained all authorizations, consents, approvals, orders,
licenses and permits from, and have accomplished all filings, registrations and
qualifications with, or obtained exemptions from any of the foregoing from, any
Governmental Authority that are necessary for the transaction of its business,
except, in each case, where the failure so to comply, to obtain such authority,
consents, approvals, orders, licenses and permits, or to file, register, qualify
or obtain exemptions does not constitute a Material Adverse Effect. This
Agreement and the other Loan Documents to which Borrower is a party are each
“Contracts of The Tribal Gaming Authority” within the meaning of Section 1 of
Article XIII (entitled “Tribal Gaming Authority Amendment”) of the Constitution.
5.02    Authority; Compliance With Other Agreements and Instruments and
Government Regulations. The execution, delivery and performance by the Tribe of
the Loan Documents have been duly authorized by all necessary Tribal Council,
Management Board and other action, and do not:
(a)    require any consent or approval not heretofore obtained of any enrolled
tribal member, Tribal Council member, Management Board member, security holder
or creditor;
(b)    violate or conflict with any provision of the Constitution, charter,
bylaws or other governing documents of the Tribe or of Borrower;

95

--------------------------------------------------------------------------------



(c)    result in or require the creation or imposition of any Lien (other than
pursuant to the Collateral Documents) upon or with respect to any Authority
Property now owned or leased or hereafter acquired;
(d)    violate any Law or Requirement of Law, including any Gaming Law,
applicable to the Tribe in any material respect;
(e)    constitute a “transfer of an interest” or an “obligation incurred” that
is avoidable by a trustee under Section 548 of the Bankruptcy Code of the United
States, as amended, or constitute a “fraudulent conveyance,” “fraudulent
obligation” or “fraudulent transfer” within the meanings of the Uniform
Fraudulent Conveyances Act or Uniform Fraudulent Transfer Act, as enacted in any
applicable jurisdiction;
(f)    result in a material breach of or default under, or would, with the
giving of notice or the lapse of time or both, constitute a material breach of
or default under, or cause or permit the acceleration of any obligation owed
under, any mortgage, indenture or loan or credit agreement or any other
Contractual Obligation to which the Tribe is a party or by which the Tribe or
any of its Property is bound or affected; or
(g)    require any consent or approval of any Governmental Authority, or any
notice to, registration or qualification with any Governmental Authority, not
heretofore obtained or obtained concurrently with the Effective Date;
and the Tribe is not in violation of, or default under, any Requirement of Law
or Contractual Obligation, or any indenture, loan or credit agreement described
in Section 5.02(f) in any respect that constitutes a Material Adverse Effect.
5.03    No Governmental Approvals Required. No authorization, consent, approval,
order, license or permit from, or filing, registration or qualification with,
any Governmental Authority is required to authorize or permit under applicable
Laws the execution, delivery and performance by the Tribe of the Loan Documents
to which it is a party, other than such as have been obtained on or prior to the
Effective Date.
5.04    The Nature of Borrower. All activities of the Tribe constituting or
relating to the ownership and operation of gaming facilities (including all
Class II and Class III gaming activities within the meaning of IGRA) at Mohegan
Sun and all activities of the Tribe constituting or relating to the ownership of
hotel, restaurant, entertainment and resort facilities included within Mohegan
Sun are conducted and owned by Borrower or a Restricted Subsidiary pursuant to
the authority granted to Borrower in the Gaming Authority Ordinance, other than
the basketball operations carried on by, and the related assets owned by, the
WNBA Subsidiary.
5.05    No Management Contract. Neither this Agreement nor the other Loan
Documents, taken individually or as a whole, constitute “management contracts”
or “management agreements” within the meaning of Section 12 of IGRA and related
regulations, or

96

--------------------------------------------------------------------------------



deprive the Tribe and Borrower of the sole proprietary interest and
responsibility of the conduct of gaming activity at Mohegan Sun.
5.06    [Intentionally Omitted.]
5.07    Real Property. As of the Effective Date, Schedule 5.07 sets forth a
summary description of all real property owned by the Tribe which is Authority
Property, including all of the land underlying Mohegan Sun, and of all real
property leasehold estates held by Borrower from the Tribe, which summary is
accurate and complete in all material respects. Except as set forth in Schedule
5.07, the leases creating such real property leasehold estates are in full force
and effect and create a valid leasehold estate on the terms of such lease, and
the Tribe is not in default or breach of any material provision thereof. The
copies of such real property leases heretofore furnished to the Administrative
Agent are true copies and there are no amendments thereto as of the Effective
Date copies of which have not been furnished to the Administrative Agent.
5.08    [Intentionally Omitted.]
5.09    Binding Obligations. The Loan Documents to which the Tribe is a party
have been executed and delivered by the Tribe, and constitute the legal, valid
and binding obligations of the Tribe, enforceable against the Tribe in
accordance with their terms. The provisions of Section 12.15 are specifically
enforceable against the Tribe, Borrower and its Restricted Subsidiaries.
5.10    No Default. No event has occurred and is continuing that is a Default or
an Event of Default.
5.11    Disclosure. No written statement made by or on behalf of the Tribe to
the Administrative Agent or any Lender in connection with this Agreement, or in
connection with any Loan or Letter of Credit, contains any untrue statement of a
material fact or omits a material fact necessary in order to make the statement
made not misleading in light of all the circumstances existing at the date the
statement was made (including all other information disclosed by the Tribe,
Borrower or their respective Subsidiaries theretofore). There is no fact known
to the Tribe (other than matters of a general economic nature or matters
generally applicable to businesses of the types engaged in by Borrower and its
Restricted Subsidiaries) which would constitute a Material Adverse Effect that
has not been disclosed in writing to the Administrative Agent and the Lenders.
5.12    Gaming Laws. The Tribe is in material compliance with all applicable
Gaming Laws.
5.13    [Intentionally Omitted.]
5.14    Arbitration. To the extent that any dispute among the parties to the
Loan

97

--------------------------------------------------------------------------------



Documents is initiated in or referred to the Tribal Court, (i) such court lacks
discretion to refuse to compel arbitration among the parties to the dispute, and
(ii) such court is obligated to honor and enforce any award by the arbitrator,
without review of any nature by such court.
5.15    Recourse Obligations. Under current Law, no obligation of the Tribe of
any type or nature may be recourse to Borrower unless and to the extent that
Borrower has become an express obligor with respect thereto, and the Tribe has
no authority, independent of Borrower, to incur any obligation on behalf of
Borrower, to bind any Authority Property, or to grant Liens upon any Authority
Property.
5.16    No Pending Referendum. No Tribal law permits any tribal member to
challenge by referendum or initiative any action of the Tribal Council
authorizing and approving the execution and delivery of any Loan Document or the
application of the proceeds of the Loans and Letters of Credit (“Referendum
Action”). No Referendum Action is, to the Tribe’s knowledge, threatened or
pending which would reduce the obligations of the Tribe or Borrower under the
Loan Documents or impair the enforceability of the Loan Documents or the rights
of the Administrative Agent and the Lenders thereunder or cause a Material
Adverse Effect.
5.17    Allocation Plan. Subject to the making of the Priority Distributions,
all revenues of Borrower and its Restricted Subsidiaries are available to make
payments required under the Loan Documents and such required payments under the
Loan Documents are required to be paid as and when due prior to any applicable
allocation of such revenues under the Allocation Plan or other applicable law.
5.18    Indian Lands. The lands on which the Mohegan Sun gaming operations of
the Tribe and Borrower are conducted are “Indian lands” as defined in the IGRA
and Borrower has the right to conduct class II and class III gaming on such
lands under (x) the IGRA, (y) with respect to class III gaming, the Compact, and
(z) applicable law.
ARTICLE VI    
REPRESENTATIONS AND WARRANTIES OF BORROWER
Borrower represents and warrants to the Administrative Agent and the Lenders
that:
6.01    Existence, Qualification and Power. Borrower is an unincorporated
governmental instrumentality of the Tribe. As of the Effective Date, each of
Borrower and its Restricted Subsidiaries is a non-taxable entity for purposes of
federal income taxation under the Code and the gaming and other revenues of
Borrower and its Restricted Subsidiaries are exempt from federal income
taxation. To the extent required by Law, Borrower and its Restricted
Subsidiaries are qualified to do business and are in good standing under the
laws of each jurisdiction in which they are required to be qualified by reason
of the location or the conduct of their business, except where failure to so
qualify would not have a Material Adverse Effect. Borrower and its Restricted
Subsidiaries each have all requisite power and authority to conduct their
respective businesses, to own and lease their respective Properties, to execute
and deliver

98

--------------------------------------------------------------------------------



each Loan Document to which they are a party and to perform their respective
Obligations. As of the Effective Date, the chief executive offices of Borrower
are located in Uncasville, Connecticut at the address for notices set forth on
the signature pages hereto. Borrower and its Restricted Subsidiaries are in
material compliance with the terms of the Compact, the Gaming Ordinance, the
Gaming Authority Ordinance and with all Laws and other legal requirements
applicable to their existence and business (including, without limitation, IGRA
and all Gaming Laws), have obtained all authorizations, consents, approvals,
orders, licenses and permits from, and have accomplished all filings,
registrations and qualifications with, or obtained exemptions from any of the
foregoing from, any Governmental Authority that are necessary for the
transaction of their business, except, in each case, where the failure so to
comply, to obtain such authority, consents, approvals, orders, licenses and
permits, or to file, register, qualify or obtain exemptions does not constitute
a Material Adverse Effect.
6.02    Authorization; No Contravention. The execution, delivery and performance
by Borrower and their Restricted Subsidiaries of the Loan Documents have been
duly authorized by all necessary Tribal Council, Management Board and other
action, and do not:
(a)    require any consent or approval not heretofore obtained of any enrolled
tribal member or Tribal Council member, Management Board member, security holder
or creditor;
(b)    violate or conflict with any provision of the Constitution, charter,
bylaws or other governing documents of the Tribe, Borrower or its Restricted
Subsidiaries;
(c)    result in or require the creation or imposition of any Lien (other than
pursuant to the Collateral Documents) upon or with respect to any Authority
Property now owned or leased or hereafter acquired;
(d)    violate any Law or Requirement of Law, including any Gaming Law,
applicable to the Tribe, Borrower or its Restricted Subsidiaries;
(e)    constitute a “transfer of an interest” or an “obligation incurred” that
is avoidable by a trustee under Section 548 of the Bankruptcy Code of the United
States, as amended, or constitute a “fraudulent conveyance,” “fraudulent
obligation” or “fraudulent transfer” within the meanings of the Uniform
Fraudulent Conveyances Act or Uniform Fraudulent Transfer Act, as enacted in any
applicable jurisdiction;
(f)    result in a material breach of or default under, or would, with the
giving of notice or the lapse of time or both, constitute a material breach of
or default under, or cause or permit the acceleration of any obligation owed
under, any mortgage, indenture or loan or credit agreement or any other
Contractual Obligation to which the Tribe, Borrower or any of its Restricted
Subsidiaries is a party or by which the Tribe, Borrower, its Restricted
Subsidiaries or any of their Property is bound or affected; or

99

--------------------------------------------------------------------------------



(g)    require any consent or approval of any Governmental Authority, or any
notice to, registration or qualification with any Governmental Authority, not
heretofore obtained or obtained concurrently with the Effective Date;
and Borrower and its Restricted Subsidiaries are not in violation of, or default
under, any Requirement of Law or Contractual Obligation, or any indenture, loan
or credit agreement described in Section 6.02(f), in any respect that
constitutes a Material Adverse Effect.
6.03    Governmental Authorization; Other Consents. No authorization, consent,
approval, order, license or permit from, or filing, registration or
qualification with, any Governmental Authority is required to authorize or
permit under applicable Laws the execution, delivery and performance by Borrower
and its Restricted Subsidiaries of the Loan Documents to which they are parties,
other than such as have been obtained on or prior to the Effective Date.
6.04    Binding Effect. The Loan Documents to which Borrower and its Restricted
Subsidiaries are party have been executed and delivered by Borrower and its
Restricted Subsidiaries, as applicable. Each of the Loan Documents executed by
Borrower and its Restricted Subsidiaries constitute the legal, valid and binding
obligations of Borrower and its Restricted Subsidiaries, as applicable,
enforceable against Borrower and its Restricted Subsidiaries, as applicable, in
accordance with their terms.
6.05    Financial Statements; No Material Adverse Effect; No Internal Control
Event.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of Borrower and its consolidated subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of Borrower and its Subsidiaries as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness whether or not Borrower is described as obligor with respect
thereto.
(b)    The consolidated balance sheets of Borrower and its consolidated
subsidiaries dated June 30, 2011, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the Fiscal Quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of Borrower and
its consolidated subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
(c)    As of the Effective Date, Borrower and its Restricted Subsidiaries do not

100

--------------------------------------------------------------------------------



have any material liability or material contingent liability not reflected or
disclosed in the financial statements described in Section 6.05(b) or the notes
to the financial statements described in Section 6.05(a). Each financial
statement of Borrower which is hereafter delivered in accordance with Section
8.01 includes as liabilities of Borrower, all then existing Indebtedness,
whether or not Borrower is described as obligor with respect thereto. No
Property which is not Authority Property is described as an asset of Borrower or
any of its Restricted Subsidiaries on any balance sheet or other financial
statement of Borrower provided to the Administrative Agent or the Lenders.
(d)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect. As of the date
of each Borrowing made and each Letter of Credit issued subsequent to the
Effective Date, no event or circumstance has occurred since the date of the
Audited Financial Statements that constitutes a Material Adverse Effect.
(e)    To the knowledge of each Senior Officer of Borrower, no Internal Control
Event exists or has occurred since the date of the Audited Financial Statements
that has resulted in or could reasonably be expected to result in a
misstatement, in any material respect, in any financial information delivered or
to be delivered to the Administrative Agent or the Lenders, of (i) covenant
compliance calculations provided hereunder or (ii) the assets, liabilities,
financial condition or results of operations of Borrower and its Restricted
Subsidiaries on a consolidated basis.
6.06    Litigation. Except for (a) any matter fully covered (subject to
applicable deductibles and retentions) by insurance and with respect to which
the insurance carrier has not denied coverage, nor issued any denial of claim,
nor any other statement that the claim is in excess of coverage, (b) any matter,
or series of related matters, not fully covered by insurance (subject to
applicable deductibles and retentions) involving a claim against Borrower or its
Restricted Subsidiaries which is not reasonably likely to be adversely
determined or, if adversely determined, would not reasonably be expected to
result in a Material Adverse Effect, and (c) as of the Effective Date, matters
set forth in Schedule 6.06, there are no actions, suits, proceedings or
investigations pending as to which Borrower or its Restricted Subsidiaries has
been served or have received notice or, to the knowledge of each Senior Officer
of Borrower, threatened against or affecting Borrower, its Restricted
Subsidiaries or any of their Property before any Governmental Authority. There
is no reasonable basis to believe that any of the matters described on Schedule
6.06 may result in or constitute a Material Adverse Effect.
6.07    No Default. No event has occurred and is continuing that is a Default or
an Event of Default.
6.08    Ownership of Property; Liens. As of the Effective Date, Borrower and its
Restricted Subsidiaries have good and valid title to all the Authority Property
reflected in the financial statements described in Section 6.05 other than
immaterial items of Property

101

--------------------------------------------------------------------------------



subsequently sold or disposed of in the ordinary course of business, free and
clear of all Liens and Rights of Others, other than Liens permitted by Section
9.01 and Permitted Rights of Others, provided that title to the real property
comprising a portion of Mohegan Sun is held by the United States in trust on
behalf of the Tribe. The Authority Property includes all real, mixed and
personal property which is operationally integral to the on-reservation gaming
activities of Borrower.
6.09    Environmental Compliance. Except as described in Schedule 6.09, neither
Borrower nor, to the knowledge of each Senior Officer of Borrower, any
predecessor in title or any third person at any time occupying or present on the
Real Property at any time has disposed of, discharged, released or threatened
the release of any material amount of Hazardous Materials on, from or under such
real property in any manner that violates any Hazardous Materials Law except for
such violations that would not, individually or in the aggregate, have a
Material Adverse Effect. Except as described in Schedule 6.09, no condition
exists that violates any Hazardous Material Law affecting the Real Property
except for such violations that would not, individually or in the aggregate,
have a Material Adverse Effect. Except as described in Schedule 6.09, the Real
Property and each portion thereof is not and has not been utilized by Borrower
or any of its Subsidiaries as a site for the manufacture of any Hazardous
Materials, except as may not reasonably be expected to result in any material
liability to Borrower and its Subsidiaries. As of the Effective Date, the Real
Property is in compliance with all Hazardous Materials Law, except as may not
reasonably be expected to result in any material liability to Borrower and its
Subsidiaries. As of each date following the Effective Date, the Real Property is
in compliance with all Hazardous Materials Laws, except to the extent that any
non-compliance could not reasonably be expected to have a Material Adverse
Effect. Except as described in Schedule 6.09, to the extent that any Hazardous
Materials have been, or are, used, generated or stored by Borrower or any of its
Restricted Subsidiaries on any Real Property, or transported to or from such
Real Property by Borrower or any of its Restricted Subsidiaries, such use,
generation, storage and transportation have been and are in compliance with all
Hazardous Materials Laws except to the extent that any such non-compliance could
not reasonably be expected to have a Material Adverse Effect
6.10    Insurance. The properties of Borrower and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of Borrower, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where Borrower or the applicable
Restricted Subsidiary operates.
6.11    Taxes. Borrower and its Restricted Subsidiaries have filed all tax
returns which are required to be filed, and has paid, or made provision for the
payment of, all taxes with respect to the periods, Property or transactions
covered by said returns, or pursuant to any assessment received by Borrower or a
Restricted Subsidiary, except such taxes, if any, as are being contested in good
faith by appropriate proceedings and as to which adequate reserves have been
established and maintained.

102

--------------------------------------------------------------------------------



6.12    ERISA Compliance. As of the Effective Date neither Borrower nor any
ERISA Affiliate maintains, contributes to or is required to contribute to any
“employee pension benefit plan” that is subject to Title IV of ERISA.
6.13    Subsidiaries; Equity Interests. As of the Effective Date, Schedule 6.13
correctly sets forth the names, form of legal entity, number of shares of
capital stock or other equity interests issued and outstanding, and the record
owner thereof and jurisdictions of organization of all Subsidiaries of Borrower
and designates which Subsidiaries are Unrestricted Subsidiaries. As of the
Effective Date, all of the outstanding shares of capital stock, or all of the
units of equity interest, as the case may be, of each Restricted Subsidiary are
owned directly or indirectly by Borrower, there are no outstanding options,
warrants or other rights to purchase capital stock of any such Restricted
Subsidiary, and all such shares or equity interests so owned are duly
authorized, validly issued, fully paid and non assessable, and were issued in
compliance with all applicable state and federal securities and other Laws, and
are free and clear of all Liens, except for Liens permitted under Section 9.01.
6.14    Margin Regulations; Investment Company Act.
(a)    No part of the proceeds of any Loan or other extension of credit
hereunder will be used to purchase or carry, or to extend credit to others for
the purpose of purchasing or carrying, any “margin stock” (as such term is
defined in Regulations T, U and X of the FRB) in violation of Regulations T, U
and X. Borrower and its Subsidiaries are not engaged principally, or as one of
their important activities, in the business of extending credit for the purpose
of purchasing or carrying any such “margin stock.”
(b)    Neither Borrower, any Person Controlling Borrower, the Tribe nor any
Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
6.15    Disclosure. No written statement made by or on behalf of Borrower or any
of its Subsidiaries to the Administrative Agent or any Lender in connection with
the transactions contemplated by this Agreement, or in connection with any Loan,
Letter of Credit or other Loan Document, contains any untrue statement of a
material fact or omits a material fact necessary in order to make the statement
made not misleading in light of all the circumstances existing at the date the
statement was made (including all other information disclosed by the Tribe,
Borrower or their respective Subsidiaries theretofore). There is no fact known
to Borrower or its Restricted Subsidiaries (other than matters of a general
economic nature or matters generally applicable to businesses of the types
engaged in by Borrower and its Restricted Subsidiaries) which would constitute a
Material Adverse Effect that has not been disclosed in writing to the
Administrative Agent and the Lenders.
6.16    Compliance with Laws.
(a)    As of the Effective Date, Borrower and its Restricted Subsidiaries are in

103

--------------------------------------------------------------------------------



material compliance with all applicable Gaming Laws.
(b)    As of each date following the Effective Date, Borrower and its Restricted
Subsidiaries are in compliance with all applicable Gaming Laws, except for any
failure to be in compliance that could not reasonably be expected to have a
Material Adverse Effect.
6.17    Taxpayer Identification Number. Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 12.02.
6.18    Intangible Assets. Borrower and its Restricted Subsidiaries own, or
possess the right to use to the extent necessary in their business, all
trademarks, trade names, copyrights, patents, patent rights, computer software,
licenses and other Intangible Assets that are used in the conduct of the
business of Borrower and its Restricted Subsidiaries as now operated and which
are material to the condition (financial or otherwise), business or operations
of Borrower and its Restricted Subsidiaries, and no such Intangible Asset
conflicts with the valid trademark, trade name, copyright, patent, patent right
or Intangible Asset of any other Person to the extent that such conflict
constitutes a Material Adverse Effect.
6.19    [Intentionally Omitted.]
6.20    Designated Senior Indebtedness. The Obligations have been duly
designated as and constitute “Designated Senior Indebtedness” (or a similar
designation) in respect of all Subordinated Obligations of the Loan Parties
(including Indebtedness under each Senior Subordinated Indenture).
6.21    Real Property Underlying Mohegan Sun. As of the Effective Date, Schedule
5.07 sets forth a summary description of all real property leasehold estates
held by Borrower from the Tribe (including the Real Property underlying Mohegan
Sun), which summary is accurate and complete in all material respects. Schedule
6.21A sets forth a summary description of all real property owned by the Pocono
Downs Subsidiaries, and Schedule 6.21B sets forth a summary description of all
real property owned by Mohegan Golf, LLC. Except as set forth in Schedule 5.07,
the leases creating such real property leasehold estates are in full force and
effect and create a valid leasehold estate on the terms of such lease, and
neither Borrower nor the Tribe is in default or breach of any material provision
thereof. The copies of such real property leases heretofore furnished to the
Administrative Agent are true copies and there are no amendments thereto
existing as of the Effective Date copies of which have not been furnished to the
Administrative Agent. The Authority Property includes all real, mixed and
personal property which is operationally integral to the on-reservation gaming
activities of Borrower.
6.22    Projections. As of the Effective Date, to the knowledge of each Senior
Officer of Borrower, the assumptions upon which the Projections are based are
reasonable and consistent with each other and with all facts known to Borrower
and no material assumption is omitted as a basis for the Projections, and the
Projections are reasonably based on such assumptions. Nothing

104

--------------------------------------------------------------------------------



in this Section shall be construed as a representation, warranty or covenant
that the Projections in fact will be achieved.
6.23    Employee Matters. There is no strike or work stoppage in existence or,
to Borrower’s knowledge, threatened involving Borrower or any of its Restricted
Subsidiaries that would constitute a Material Adverse Effect.
6.24    Security Interests. The Liens created by the Security Agreement are
perfected to the fullest extent that the same may be perfected by the filing of
financing statements under the applicable state versions of the Uniform
Commercial Code and the UCC Ordinance, to the extent applicable, or other
applicable state Uniform Commercial Code with respect to each of the other
Restricted Subsidiaries executing a Security Agreement. Upon recordation with
the Land Title and Records Office of the Bureau of Indian Affairs and with the
town of Montville, Connecticut, the Leasehold Mortgage creates a valid and
perfected Lien in the collateral described therein securing the Obligations. The
Pocono Downs Mortgages create a valid and perfected Lien in the collateral
described therein securing the Obligations of the applicable Pocono Downs
Subsidiaries. The Mohegan Golf Mortgage creates a valid and perfected Lien in
the collateral described therein securing the Obligations of Mohegan Golf, LLC.
The Pledge Agreement creates a valid Lien in the pledged collateral described
therein and all action necessary to perfect the Liens so created shall have been
taken and completed. The Deposit Account Agreements create a valid and perfected
Lien in the Operating Accounts securing the Obligations. Each of the Liens
described in this Section are of first priority, subject only to Liens permitted
under Section 9.01 and matters described in Schedule 9.01. Each of the other
Collateral Documents creates a valid Lien on the collateral described therein,
securing the Obligations.
6.25    Arbitration. To the extent that any dispute among the parties to the
Loan Documents is initiated in or referred to the Tribal Court, (i) such court
lacks discretion to refuse to compel arbitration among the parties to the
dispute, and (ii) such court is obligated to honor and enforce any award by the
arbitrator, without review of any nature by such court.
6.26    Deposit Accounts. Borrower and its Restricted Subsidiaries do not
maintain any Operating Account which is not listed on Schedule 6.26 or the
existence of which has not been disclosed to the Administrative Agent and the
Lenders in writing.
6.27    Tax Shelter Regulations. Borrower does not intend to treat the Loan
and/or Letters of Credit and related transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4).
6.28    No Licensure Required. No party to this Agreement is required to
register with, give notice to any Person or receive any permit or license from
any Gaming Board or other Governmental Authority by reason of any Laws of the
Tribe or Gaming Laws in connection with its entering into any Loan Document,
receipt of any Note or performance or observance of any obligation of such party
under any Loan Document, in each case except as such registration has been
obtained, such notice has been given or such permit or license has been received
on or prior

105

--------------------------------------------------------------------------------



to the Effective Date.
6.29    Foreign Assets Control, Etc.
(a)    No Loan Party (i) is, or is controlled by, a Designated Person; (ii) has
received funds or other property from a Designated Person; or (iii) is in breach
of or is the subject of any action or investigation under any Anti-Terrorism
Law. No Loan Party engages or will engage in any dealings or transactions, or is
or will be otherwise associated, with any Designated Person. Each Loan Party is
in compliance, in all material respects, with the Act. Each Loan Party has taken
reasonable measures to ensure compliance with the Anti-Terrorism Laws including
the requirement that (i) no Person who owns any direct or indirect interest in
any Loan Party is a Designated Person, (ii) funds invested directly or
indirectly in any Loan Party are derived from legal sources.
(b)    No portion of the proceeds of any Loan or other Credit Extension made
hereunder has been or will be used, directly or indirectly for, and no fee,
commission, rebate or other value has been or will be paid to, or for the
benefit of, any governmental official, political party, official of a political
party or any other Person acting in an official capacity in violation of any
applicable Laws, including the U.S. Foreign Corrupt Practices Act of 1977, as
amended.
ARTICLE VII    
COVENANTS OF THE TRIBE
So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than the
obligations referenced in Sections 3.01, 3.04, 3.05, 3.06, 12.04 and 12.05), or
any Letter of Credit shall remain outstanding, the Tribe shall:
7.01    Continual Operation of Mohegan Sun. Cause Borrower to continuously
operate Mohegan Sun and refrain from conducting any gaming activities on the
Tribe’s reservation near Uncasville, Connecticut (including without limitation
all class II and class III gaming activities (as defined in IGRA)) through any
Person, agency or instrumentality other than Borrower.
7.02    Remittance of Available Cash Flow. Cause Borrower, to the extent that
Available Cash Flow exists, promptly and in any event within two Business Days
following demand by the Administrative Agent (with such demand to be made only
following the date upon which any such payment is due hereunder and has not been
made by Borrower), to remit to the Administrative Agent from Available Cash Flow
all payments of principal, interest, fees and other amounts payable to the
Creditors under the Loan Documents.
7.03    Sovereign Immunity; Jurisdiction and Venue. Refrain from asserting that
the provisions of this Article and Sections 12.14, 12.15, 12.17 and 12.18 are
not valid, binding and

106

--------------------------------------------------------------------------------



legally enforceable against the Tribe, Borrower and its Restricted Subsidiaries,
as applicable, and reaffirm in writing upon request the valid, binding and
enforceable nature of the provisions of this Article and Sections 12.14, 12.15,
12.17 and 12.18.
7.04    The Lease and the Landlord Consent. Continuously abide by the terms of
the Lease and the Landlord Consent in all material respects.
7.05    Preservation of Existence; Operation.
(a)    Do all things necessary to maintain the existence of the Tribe as a
federally recognized Indian Tribe under 25 C.F.R. Part 83 and as an Indian
Tribal government pursuant to Sections 7701(a)(40)(A) and 7871(a) of Title 26 of
the Code; and
(b)    Continuously maintain the existence of Borrower as a governmental
instrumentality of the Tribe.
7.06    Ownership of Mohegan Sun. Not form or acquire any corporation or other
business entity for the purpose of directly or indirectly owning Mohegan Sun or
any interest therein other than Borrower, provided that Borrower shall be
entitled to form one or more wholly-owned Restricted Subsidiaries for the
purpose of owning or operating Authority Property associated with Mohegan Sun to
the extent that concurrently with their formation the provisions of Section 8.15
are satisfied.
7.07    Prohibited Transactions. Not knowingly accept any Distribution or other
payment from Borrower or its Restricted Subsidiaries the making of which is
prohibited hereunder (the Tribe hereby agreeing that any such payment or
Distribution, whether knowingly or unknowingly accepted, will be held by the
Tribe in trust for the benefit of the Administrative Agent and the Lenders, and
shall be paid forthwith over and delivered, upon the request of the
Administrative Agent or Borrower, to Borrower), or enter into any transaction
with Borrower or any of its Restricted Subsidiaries which is prohibited by
Section 9.08.
7.08    Amendments to Certain Documents. Not, and cause Borrower not to,
terminate, amend, modify or waive any term or provision of any Material
Document, or waive any rights thereunder in any respect which is materially
adverse to the interests of the Administrative Agent or the Lenders, provided
that the UCC Ordinance provides and shall provide that any amendment to the
Uniform Commercial Code as enacted from time to time by Connecticut shall be
automatically incorporated in the Tribe’s Uniform Commercial Code.
7.09    Impairment of Contracts; Imposition of Governmental Charges.
(a)    Not adopt, enact, promulgate or otherwise place into effect any tribal
Law which impairs or interferes, or could impair or interfere, in any manner,
with any right or remedy of the Creditors, the Obligations of the Tribe or the
Loan Parties under this Agreement or the other Loan Documents; or

107

--------------------------------------------------------------------------------



(b)    Not demand, impose or receive any tax, charge, assessment, fee or other
imposition (except as specifically contemplated by Sections 9.05, 9.06 or 9.08)
or impose any regulatory or licensing requirement, against Borrower, its
Restricted Subsidiaries or their customers or guests, their operations or
Authority Property (including, without limitation, Mohegan Sun or Pocono Downs),
the Creditors, the employees, officers, directors, patrons or vendors of
Borrower and its Restricted Subsidiaries, other than (i) as provided in the
Gaming Ordinance, (ii) charges upon Borrower and the Restricted Subsidiaries to
pay the actual and reasonable regulatory expenditures of the Mohegan Tribal
Gaming Commission under the Gaming Ordinance, (iii) fees imposed on Borrower and
its Restricted Subsidiaries by the Commission under IGRA, (iv) the actual costs
to the Tribe of services provided to Borrower under the Town Agreement, and (v)
sales, use, room occupancy and related excise taxes, including admissions and
cabaret taxes and any other taxes imposed by the Tribe at rates which are not
more onerous than corresponding or similar taxes which may be imposed by the
State of Connecticut or local governments in the surrounding area, provided that
the Tribe shall not impose any taxes which are the functional equivalent of
property taxes, gross receipts or gross revenues taxes, business franchise taxes
or income taxes upon Borrower and its Restricted Subsidiaries, and any such
taxes shall (x) be of general application to all similarly situated persons, (y)
not be duplicative of payments made by Borrower and its Restricted Subsidiaries
for services provided by the Tribe to Borrower and its Restricted Subsidiaries
and permitted under Section 9.06(b), and (z) be rationally related to the
overall tax policy of the Tribe.
7.10    Segregation of Authority Property.
(a)    Segregate all Authority Property, including all funds and bank accounts,
from the Property of the Tribe; or
(b)    Not commingle any Authority Property (including any funds or bank
accounts) with any other Property of the Tribe or its Affiliates which is not
Authority Property.
7.11    Trust Property. Not convey into trust with the federal government of the
United States of America, to be held for the benefit of the Tribe or any of its
Affiliates, any Authority Property other than interests in real property and
improvements thereon associated with Mohegan Sun in the vicinity of Uncasville,
Connecticut.
7.12    Liens on Authority Property. Not create, incur, assume or suffer to
exist any Lien or other encumbrance upon Authority Property which is not
permitted by Section 9.01.
7.13    Bankruptcy Matters; Etc.
(a)    Not enact any bankruptcy or similar law for the relief of debtors that
would impair, limit, restrict, delay or otherwise adversely affect any of the
rights and remedies of the Creditors provided for in the Loan Documents;

108

--------------------------------------------------------------------------------



(b)    Not, nor permit Borrower, its Restricted Subsidiaries or any of the
Tribe’s representatives, political subunits, agencies, instrumentalities or
councils to, exercise any power of eminent domain over Mohegan Sun. Except as
required by state or federal Law, the Tribe will not enact any statute, law,
ordinance or rule that would have a material adverse effect upon the rights of
the Creditors under the Loan Documents; and
(c)    The Tribe agrees that upon any payment or distribution of assets upon any
liquidation, dissolution, winding up, reorganization, assignment for the benefit
of creditors, marshaling of assets or any bankruptcy, insolvency or similar
proceedings of or with respect to Borrower and its Restricted Subsidiaries, the
Creditors shall be entitled to receive payment in full of all Obligations before
any payment or distribution is made to the Tribe.
7.14    Impairment of Contracts. The Tribe agrees that any action taken in
violation of Sections 7.08, 7.09 or 7.13 shall be deemed in contravention of
Article XIV (entitled “Non-Impairment of Contracts”) of the Constitution.
ARTICLE VIII    
AFFIRMATIVE COVENANTS OF BORROWER
So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than the
obligations referenced in Sections 3.01, 3.04, 3.05, 3.06, 12.04 and 12.05), or
any Letter of Credit shall remain outstanding, Borrower shall, and shall (except
in the case of the covenants set forth in Sections 8.01, 8.02, and 8.03) cause
each of its Restricted Subsidiaries to:
8.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in reasonable form and detail:
(a)    as soon as available, but in any event within 90 days after the end of
each Fiscal Year (commencing with the Fiscal Year ending September 30, 2012), an
audited consolidated balance sheet of Borrower and its Restricted Subsidiaries
(which may also include Unrestricted Subsidiaries and other Persons) as at the
end of such Fiscal Year, and the related audited consolidated statements of
income or operations, retained earnings, and cash flows for such Fiscal Year,
all in reasonable detail and prepared in accordance with GAAP and in a manner
that would be in accordance with Regulation S-X under the Securities Laws if
Borrower’s financial statements were subject thereto, such consolidated
statements to be audited and accompanied by (i) a report and opinion of any of
PricewaterhouseCoopers LLP, Ernst & Young LLP, Deloitte & Touche LLP or KPMG LLP
(so long as such Person is a Registered Public Accounting Firm) as selected by
Borrower, which report and opinion shall be prepared based on an audit conducted
in accordance with GAAP as at such date, and which opinion shall be an
unqualified opinion without additional explanatory or non-standard wording which
the Required Lenders determine is unacceptable and with no limitation as to the
scope of their audit

109

--------------------------------------------------------------------------------



and (ii) appropriate breakouts of the financial position and results of
operations of Unrestricted Subsidiaries and other Persons whose assets or
results of operations are included in such financial statements but are not
Authority Property.
(b)    as soon as available, but in any event within 45 days after the end of
each Fiscal Quarter of each Fiscal Year (commencing with the Fiscal Quarter
ending March 31, 2012), other than the fourth Fiscal Quarter of each Fiscal
Year, a consolidated balance sheet of Borrower and its Restricted Subsidiaries
(which may also include Unrestricted Subsidiaries and other Persons) as at the
end of such Fiscal Quarter, and the related consolidated statements of income or
operations, retained earnings and cash flows for such Fiscal Quarter and for the
portion of the Fiscal Year then ended, all in reasonable detail, such
consolidated statements to be certified by a Senior Officer of Borrower as
fairly presenting the financial condition, results of operations and changes in
financial position or cash flows of Borrower and its Restricted Subsidiaries in
accordance with GAAP (other than any requirement for footnote disclosures)
consistently applied and in a manner that would be in accordance with Regulation
S-X under the Securities Laws if Borrower’s financial statements were subject
thereto, as at such date and for such periods, subject only to normal year-end
accruals and audit adjustments, together with breakouts of the financial
position and results of operations of Unrestricted Subsidiaries or other Persons
whose assets or results of operations are included in such financial statements
but are not Authority Property.
8.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Section 8.01(a) and (b), a written discussion and analysis of the financial
condition and results of operations of Borrower and its Restricted Subsidiaries
(which may also include Unrestricted Subsidiaries and other Persons) in
reasonable detail, including in the case of any such report delivered in
connection with the financial statements referred to in Section 8.01(a), an
explanation of any material variance from operational results or balance sheet
items contained in projections previously delivered to the Lenders;
(b)    concurrently with the delivery of the financial statements referred to in
Sections 8.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief operating officer or chief financial officer of
Borrower;
(c)    as soon as practicable, and in any event within 45 days after the end of
the fourth Fiscal Quarter in each Fiscal Year, a completed Pricing Certificate;
(d)    as soon as practicable, and in any event within 20 days after the end of
each calendar month, a monthly revenue report showing revenues for the prior
calendar month associated with each gaming category, occupancy percentage,
average hotel room rental rates experienced by the Mohegan Sun and Pocono Downs,
to the extent

110

--------------------------------------------------------------------------------



applicable, during such monthly period and a breakout of the Mohegan Sun
operations, Pocono Downs operations and any other material operations of
Borrower;
(e)    as soon as practicable, and in any event within 90 days after the
commencement of each Fiscal Year, consolidated projected financial statements by
Fiscal Quarter through the Maturity Date, including, in each case, projected
balance sheets, statements of income and retained earnings and statements of
cash flow of Borrower, each of which shall be in reasonable detail and
reasonably acceptable to the Administrative Agent and in any event shall include
(i) the projected Distributions to be made to the Tribe by Borrower, (ii) the
amount of EBITDA projected through the Maturity Date, (iii) the amount of
Interest Charges anticipated to be incurred through the Maturity Date, and (iv)
projected Capital Expenditures and Maintenance Capital Expenditures and a
breakout by property and category.
(f)    promptly following receipt thereof, copies of any detailed audit reports
or recommendations submitted to the Tribe or Borrower by independent accountants
in connection with the accounts or books of Borrower or any of its Restricted
Subsidiaries or any audit of Borrower or any of its Restricted Subsidiaries;
(g)    promptly following the filing thereof (i) copies of each monthly revenue
report filed by Borrower or any of its Restricted Subsidiaries (or by the Tribe
in respect of its gaming operations or any Authority Property) with any
Governmental Agency; and (ii) all reports which Borrower is required to file
with the Commission under 25 C.F.R. Part 514;
(h)    promptly after the same are available, a copy of the Form 5500 series
report of each Pension Plan maintained by Borrower or any ERISA Affiliate as
filed with the Internal Revenue Service for each Fiscal Year;
(i)    promptly, such additional data and information regarding the business,
financial or corporate affairs of Borrower or any Subsidiary, Mohegan Sun,
Pocono Downs, or compliance with the terms of the Loan Documents, as the
Administrative Agent or the Required Lenders may from time to time reasonably
request; and
(j)    such information concerning the Tribe, Borrower and the Restricted
Subsidiaries as the Administrative Agent may reasonably request.
Documents required to be delivered pursuant to Section 8.01(a), (b) or (g) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Borrower posts such documents, or provides a
link thereto on Borrower’s website on the Internet at the website address listed
on Schedule 12.02; or (ii) on which such documents are posted on Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website, the
Securities Exchange Commission website or whether sponsored by the
Administrative Agent);

111

--------------------------------------------------------------------------------



provided that: (i) Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests Borrower to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance Borrower shall be required to
provide paper or electronic “portable document format” copies of the Compliance
Certificates required by Section 8.02(b) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
Each of the Tribe and Borrower hereby acknowledges that (a) the Administrative
Agent and/or the Joint Lead Arrangers will make available to the Lenders and the
L/C Issuer materials and/or information provided by or on behalf of Borrower
hereunder (collectively, “Borrower Materials”) by posting Borrower Materials on
SyndTrak or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to Borrower or its
securities) (each, a “Public Lender”). Each of the Tribe and Borrower hereby
agrees that so long as it is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or are
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” Borrower shall be deemed to have authorized the
Administrative Agent, the Joint Lead Arrangers, the L/C Issuer and the Lenders
to treat such Borrower Materials as not containing any material non-public
information with respect to Borrower or its securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 12.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Joint Lead Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”
8.03    Notices. Promptly notify the Administrative Agent:
(a)    and in any event within five Business Days after a Senior Officer of the
Tribe or Borrower becomes aware of the existence of any condition or event which
constitutes a Default or Event of Default, with written notice specifying the
nature and period of existence thereof and specifying what action the Tribe and
Borrower are taking or propose to take with respect thereto;

112

--------------------------------------------------------------------------------



(b)    as soon as practicable, and in any event not less than five Business Days
(or, if acceptable to the Administrative Agent, a shorter period) prior to the
proposed effective date thereof, with written notice of any proposed amendment,
modification or waiver of the terms and provisions of any of the Material
Documents;
(c)    promptly upon a Senior Officer of Borrower becoming aware that (i) any
Person has commenced a legal proceeding with respect to a claim against Borrower
or its Restricted Subsidiaries that is, in the reasonable opinion of their
independent legal counsel, worth $10,000,000 or more in excess of the amount
thereof that is fully covered by insurance (subject to applicable deductibles
and retentions), (ii) any creditor or lessor under a written credit agreement
with respect to Indebtedness in excess of $10,000,000 or lease involving unpaid
rent in excess of $10,000,000 has asserted a default thereunder on the part of
Borrower or its Restricted Subsidiaries, (iii) any Person commenced a legal
proceeding with respect to a claim against Borrower or its Restricted
Subsidiaries under a contract that is not a credit agreement or lease in excess
of $10,000,000, (iv) any labor union has notified Borrower or its Restricted
Subsidiaries of its intent to strike against Borrower or its Restricted
Subsidiaries on a date certain, which strike could reasonably be expected to
have a Material Adverse Effect, or (v) any other event or circumstance occurs or
exists that would constitute a Material Adverse Effect, in each case with a
written notice describing the pertinent facts relating thereto and what action
Borrower is taking or proposes to take with respect thereto;
(d)    promptly after Borrower has notified Administrative Agent of any
intention by Borrower to treat the Loans and/or Letters of Credit and related
transactions as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4), a duly completed copy of IRS Form 8886 or any
successor form;
(e)    of the occurrence of any ERISA Event;
(f)    of any material change in accounting policies or financial reporting
practices by Borrower or any Restricted Subsidiary;
(g)    of the determination by the Registered Public Accounting Firm providing
the opinion required under Section 8.01(a) (in connection with its preparation
of such opinion) or Borrower’s determination at any time of the occurrence or
existence of any Internal Control Event.
Each notice pursuant to this Section 8.03 shall be accompanied by a statement of
a Senior Officer of Borrower setting forth details of the occurrence referred to
therein and stating what action Borrower has taken and proposes to take with
respect thereto. Each notice pursuant to Section 8.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
8.04    Payment of Obligations. Pay and discharge as the same shall become due
and

113

--------------------------------------------------------------------------------



payable, all its obligations and liabilities, including all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by Borrower or such Restricted Subsidiary.
8.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
9.04 or 9.05; and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.
8.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties, intellectual property and equipment used in the operation
of its business in good working order and condition, subject to wear and tear in
the ordinary course of business, except that the failure to maintain, preserve
and protect a particular item of depreciable Property that is not of significant
value, either intrinsically or to the operations of Borrower and its Restricted
Subsidiaries shall not constitute a violation of this covenant; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (c) maintain its ownership of, or license in, as the case may be, all
intellectual property necessary for the operation of Mohegan Sun and Pocono
Downs; and (d) use the standard of care typical in the industry (or superior) in
the operation and maintenance of its facilities.
8.07    Maintenance of Insurance.
(a)    Maintain liability, casualty and other insurance with respect to itself
and applicable Authority Property (subject to customary deductibles and
retention) with responsible insurance companies against such risks as is carried
by responsible companies engaged in similar businesses and owning similar assets
in the general areas in which Borrower operates and, in any event, (i) workers’
compensation insurance, to the extent required to comply with all applicable
state, territorial and United States laws and regulations, (ii) comprehensive
general liability insurance with minimum limits of $2,000,000, (iii) umbrella
liability insurance providing excess liability coverages over and above the
foregoing underlying insurance policies up to a minimum limit of $100,000,000
and (iv) property insurance protecting Mohegan Sun and Pocono Downs for possible
damage by fire, lightening, wind-storm, vandalism, riot, earthquake, civil
commotion, malicious mischief, hurricane and such other risks and hazards as are
from time to time covered by an “all risk” policy or a property policy covering
“special” causes of loss. The insurance referred to in clause (iv) shall provide
coverage which is not less than the Maximum Foreseeable Loss (as determined from
time to time) in respect of Mohegan Sun and related improvements and Pocono
Downs and related improvements.

114

--------------------------------------------------------------------------------



(b)    To the extent that any construction having an overall project budget in
excess of $10,000,000 is contemplated by Borrower or any of its Restricted
Subsidiaries for any of their respective Properties, Borrower shall provide the
Administrative Agent with not less than thirty days prior written notice
thereof, and the Loan Parties shall maintain and keep in force, at all times
during the period of construction, and with respect to any property affected by
such construction, a policy or policies of builder’s “all risk” insurance in
nonreporting form in an amount not less than the full insurable completed value
of such portion of the affected property on a replacement cost basis. All such
insurance shall be carried through sound and reputable insurance companies.
(c)    Each policy required by this Section shall name the Administrative Agent
as an additional insured and mortgagee, and shall to the extent relevant,
include a waiver of subrogation against the Administrative Agent and the
Lenders, contain a provision that provides for a severability of interests, and
shall provide that an act or omission by one of the insured shall not reduce or
void coverage with respect to the other insureds, insure against loss or damage
by hazards customarily included within “all risk” and “extended coverage”
policies, shall include fire, sprinkler leakage, windstorm, hurricane,
international and domestic acts of terrorism, earthquake, steam boiler,
pressurized vessel and machinery insurance insuring both against breakdown and
explosion or other losses to personal property resulting from the use or
maintenance thereof, shall contain a loss payable endorsement or additional
insured endorsement, as applicable, in a form acceptable to the Administrative
Agent in favor of the Administrative Agent and shall be primary and
noncontributory with any other insurance carried by the Administrative Agent or
the Lenders.
(d)    The Loan Parties shall supply the Administrative Agent with certificates
of each policy required hereunder, and, if requested, an original or underlyer
of each such policy and all endorsements thereto. Prior to the expiration of any
insurance policy required hereunder, the Loan Parties shall furnish the
Administrative Agent with proof acceptable to the Administrative Agent that the
policy has been reinstated, renewed or a new policy issued or continuing in
force the insurance. If any Loan Party fails to pay any premium, the
Administrative Agent shall have the right, but not the obligation, to advance
funds to pay such premiums on behalf of the Lenders; provided that no such funds
shall be advanced to pay such premiums under any insurance policies with respect
to any gaming operations or facilities regulated by IGRA unless an Event of
Default exists and is continuing (including by reason of a failure to pay any
such premium). Borrower shall repay the Administrative Agent immediately on
demand for any advance for such premiums, which shall be considered to be an
additional loan bearing interest from the date of demand at the Default Rate.
8.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)

115

--------------------------------------------------------------------------------



the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
8.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP shall be made of
all financial transactions and matters involving the assets and business of
Borrower and its Restricted Subsidiaries, as the case may be; and (b) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
Borrower and its Restricted Subsidiaries, as the case may be.
8.10    Inspection Rights. Subject to applicable regulatory requirements, upon
reasonable notice, at any time during regular business hours and as often as
requested (but not so as to unreasonably interfere with the business of Borrower
and its Restricted Subsidiaries), permit the Administrative Agent or any Lender,
or any authorized employee, agent or representative thereof, at the sole expense
of Borrower, to examine, audit and make copies and abstracts from the records
and books of account of, and to visit and inspect Mohegan Sun, Pocono Downs and
the other material properties of Borrower and its Restricted Subsidiaries, and
to discuss the affairs, finances and accounts of Borrower and its Restricted
Subsidiaries with any of its officers, key employees, and accountants, and, upon
request, furnish promptly to the Administrative Agent or any Lender true copies
of all financial information made available to the senior management of
Borrower.
8.11    Use of Proceeds. Use the proceeds of the Loans and Letters of Credit to
provide for working capital availability and other general purposes of Borrower
and its Restricted Subsidiaries, including, without limitation:
(a)    the making of Distributions to the Tribe (to the extent not prohibited by
Section 9.06);
(b)    the repayment, prepayment or redemption or repurchase of Interim
Maturities to the extent permitted by Section 9.09; and
(c)    making the other Capital Expenditures and Investments by Borrower and its
Restricted Subsidiaries not prohibited by this Agreement.
8.12    Hazardous Materials Laws. Keep and maintain the Real Property and each
portion thereof in compliance in all material respects with all Hazardous
Materials Laws and promptly advise Administrative Agent in writing of:
(a)    any and all enforcement, cleanup, removal or other governmental or
regulatory actions instituted, completed or threatened in writing pursuant to
any applicable Hazardous Materials Laws;
(b)    any and all claims made or threatened in writing, and received by

116

--------------------------------------------------------------------------------



Borrower, by any third party against Borrower or the Real Property relating to
damage, contribution, cost recovery, compensation, loss or injury resulting from
any Hazardous Materials; and
(c)    discovery by any Senior Officer of the Tribe or Borrower of any
occurrence or condition on any real property adjoining or in the vicinity of the
Real Property that could reasonably be expected to cause the Real Property or
any part thereof to be subject to any restrictions on the ownership, occupancy,
transferability or use of the Real Property under any Hazardous Materials Laws,
provided that the good faith failure of Borrower to comply with Hazardous
Materials Laws shall not constitute a breach of the covenants in this Section
8.12 if (x) Borrower is diligently attempting to comply therewith, and (y) such
non-compliance would not have, individually or in the aggregate, a Material
Adverse Effect.
8.13    Deposit and Brokerage Accounts. Within thirty days following the opening
of each Operating Account, enter into and cause its Restricted Subsidiaries,
except the WNBA Subsidiary, to enter into a Deposit Account Agreement with
respect to each Operating Account hereafter established.
8.14    Continual Operation of Mohegan Sun. Continuously operate Mohegan Sun
substantially in the manner operated as of the Effective Date (or as
contemplated on the Effective Date to be operated) and in any event in material
compliance with the Gaming Ordinance, the Gaming Authority Ordinance all
applicable Laws and the Compact, and refrain from conducting any gaming
activities (including without limitation all Class II and Class III gaming
activities (as defined in IGRA)) at any location on the Tribe’s current
reservation near Uncasville, Connecticut, other than Mohegan Sun.
8.15    Future Subsidiaries and Collateral.
(a)    Cause each Person which is at any time a Restricted Subsidiary to
promptly execute and deliver to the Administrative Agent a guarantee of the
Obligations, and Collateral Documents, similar in form and content (including
without limitation exceptions and qualifications) to the Guaranty and Collateral
Documents and otherwise reasonably acceptable to the Administrative Agent and
any and all other documents reasonably required by the Administrative Agent in
connection with the Loan Documents.
(b)    Execute, and cause each of its Restricted Subsidiaries other than the
WNBA Subsidiary to execute, and to deliver to the Administrative Agent, promptly
upon request of the Administrative Agent, such Collateral Documents as are
reasonably required by the Administrative Agent to create a valid and perfected
Lien upon any material property which they hereafter acquire (excluding property
not required to be encumbered by the existing Collateral Documents), provided
that:
(i)    Borrower and its Restricted Subsidiaries will not be required to

117

--------------------------------------------------------------------------------



pledge their respective interests under third-party management, development or
other related agreements entered into by Borrower or its Restricted Subsidiaries
with respect to third-party gaming facilities; and
(ii)    Borrower and its Restricted Subsidiaries will pledge all of the Equity
Interests held by Borrower and its Restricted Subsidiaries in any Person which
is or hereafter becomes a Restricted Subsidiary, and shall deliver to the
Administrative Agent in pledge all certificates evidencing such Equity
Interests, in each case except for Equity Interests in (A) any Person which is
not wholly-owned, directly or indirectly, by Borrower or its Restricted
Subsidiaries to the extent such pledge is restricted by the organizational
documents of such Person or by contract with other holders of Securities of such
Person, (B) the WNBA Subsidiary or (C) any Tribal Entity.
(c)    Promptly following the request of the Administrative Agent, and subject
to any contractual restrictions in the mortgages and other related papers
encumbering the Lahaniatis Property, Borrower shall deliver to the
Administrative Agent and record an effective mortgage in a form reasonably
acceptable to the Administrative Agent on Borrower’s interest in the Lahaniatis
Property to secure the Obligations.
8.16    Post-Closing Covenants. (a) No later than the date that is ninety (90)
days after the Effective Date (as such date may be extended by the
Administrative Agent in its sole discretion), obtain the approval of the Bureau
of Indian Affairs with respect to the Leasehold Mortgage and do all things
reasonably necessary to cause the Leasehold Mortgage to be recorded and the
Title Company to issue the title policy contemplated by Section 4.01(a)(vii) as
soon as reasonably practicable after obtaining such approval in the same form
as, and with no exceptions other than those set forth in, the pro forma title
policy attached as Schedule 8.16 hereto; (b) promptly execute and deliver a
revised version of the Leasehold Mortgage if necessary to obtain the approval of
the Bureau of Indian Affairs; and (c) as soon as reasonably practicable after
the recording of the Leasehold Mortgage, provide evidence to the Administrative
Agent that a certified copy of the Leasehold Mortgage has been lodged with the
Secretary of the Tribal Council.
ARTICLE IX    
NEGATIVE COVENANTS
So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than the
obligations referenced in Sections 3.01, 3.04, 3.05, 3.06, 12.04 and 12.05), or
any Letter of Credit shall remain outstanding, Borrower shall not, nor shall it
permit any Restricted Subsidiary to, directly or indirectly:
9.01    Liens. Create, incur, assume or suffer to exist any Lien upon any
Authority Property, whether now owned or hereafter acquired, other than the
following:

118

--------------------------------------------------------------------------------



(a)    (i) Liens pursuant to any Loan Document, and (ii) Liens pursuant to the
FLSO Loan Agreement, any Additional First Lien Agreement or pursuant to any
security agreement, pledge agreement or other agreement ancillary thereto
securing obligations in respect of FLSO Obligations or Additional First Lien
Indebtedness;
(b)    Liens and Rights of Others existing on the date hereof and listed on
Schedule 9.01 and any renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased, (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 9.03(e);
(c)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 10.01(h) or (i);
(d)    Liens securing Indebtedness permitted under Section 9.03(g); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property financed by such Indebtedness on the date of acquisition of such
property;
(e)    Liens in respect of assets of the WNBA Subsidiary in favor of WNBA, LLC
or its designees to secure obligations of the WNBA Subsidiary under the WNBA
Agreements;
(f)    Permitted Encumbrances and Permitted Rights of Others;
(g)    Rights of others granted pursuant to the WNBA Agreements consisting of
the right to use the Mohegan Sun Arena for scheduled home games of the
Connecticut Sun and related basketball activities;
(h)    Liens securing Indebtedness permitted under Section 9.03(c) and (d);
provided that such Liens shall be subordinated to the Liens of the Loan
Documents pursuant to the General Intercreditor Agreement; and
(i)    Liens on the Lahaniatis Property securing the obligations of the Tribe to
the sellers thereof existing as of the date hereof.
9.02    Investments. Make any Investments, except:
(a)    Investments in the form of Cash Equivalents;
(b)    Investments consisting of payroll advances to employees of Borrower and
its Subsidiaries for travel, entertainment and relocation expenses in the
ordinary course of

119

--------------------------------------------------------------------------------



business in an aggregate amount not to exceed $1,000,000 at any one time
outstanding;
(c)    Investments existing on the Effective Date provided that such Investments
are not increased unless otherwise permitted hereunder;
(d)    Investments in the the Pocono Downs Subsidiaries, Mohegan
Ventures-Northwest, LLC and other Restricted Subsidiaries to the extent in
compliance with Section 7.06;
(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(f)    (i) Investments consisting of Contingent Obligations permitted under
Section 9.03, the aggregate amount of which does not exceed $50,000,000 after
the Effective Date and (ii) other Investments, the aggregate outstanding amount
of which does not exceed, after the Effective Date, the sum of (x) $75,000,000,
plus (y) after the making of any mandatory prepayment of Loans under Section
2.07(h) by Borrower, any Excess Cash Flow not required to be used in connection
with such mandatory prepayment; provided that the Investments made pursuant to
this clause (f) in Persons whose primary business is not the conduct or
development, directly or indirectly, of gaming and related activities shall not
exceed $25,000,000 in the aggregate at any one time outstanding (for the
avoidance of doubt, Borrower’s Investment in the development entities associated
with the Menominee Tribe and Cowlitz Indian Tribe shall be deemed to be
Investments in Persons primarily engage in the conduct of gaming activities);
(g)    Investments in Swap Contracts with Acceptable Swap Counterparties in
respect of Indebtedness having an aggregate notional amount at any one time
outstanding not to exceed the sum of $275,000,000 plus the principal amount of
any floating rate term loans or Public/Refinancing Indebtedness incurred or
issued by Borrower or a Restricted Subsidiary after the Effective Date and not
prohibited by Section 9.03;
(h)    Investments consisting of Property received in connection with any
Permitted Disposition;
(i)    Investments incurred pursuant to the Lahaniatis Lease (as in effect on
the date of this Agreement, and with any amendments thereto approved by the
Administrative Agent); and
(j)    Investments consisting of guarantees by Borrower or any Restricted
Subsidiary of any Indebtedness of Borrower or any Restricted Subsidiary
permitted under Section 9.03.

120

--------------------------------------------------------------------------------



Without limitation on the foregoing provisions of this Section, Borrower or any
Restricted Subsidiary may form, acquire or invest in one or more Persons for the
purpose of conducting gaming, including, without limitation, class II and class
III gaming activities (as defined in IGRA) at locations which are not a part of
the Tribe’s reservation, provided that: (i) the holders of Indebtedness and
Contingent Obligations of such Persons shall not have or obtain recourse,
contractual or otherwise, to the assets and revenues of Borrower or any of its
other Restricted Subsidiaries, except as permitted pursuant to Section 9.03(h),
(ii) the assets of such Persons which are Unrestricted Subsidiaries shall not be
deemed to constitute Authority Property, (iii) any Investments of Borrower or
any Restricted Subsidiary in such Persons shall be in compliance with the
provisions of this Section and shall be permitted by one or more of clauses (a)
through (j) of this Section, (iv) no such Person which is not a Restricted
Subsidiary shall be obligated to issue any guaranty of the Obligations or any
Collateral Documents, and (v) no portion of the Capital Expenditures which
Borrower is permitted to make pursuant to Section 9.17 shall be made in respect
of the Property of any such Persons which are not Restricted Subsidiaries,
provided that any such Person shall be free to make its own Capital Expenditures
using funds which are the subject of permitted Investments by Borrower pursuant
to this Section 9.02.
9.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)     (i) Indebtedness under the Loan Documents; (ii) the FLSO Obligations;
and (iii) Indebtedness under any Additional First Lien Agreement so long as (A)
the Net Cash Proceeds from the incurrence of any Additional First Lien
Indebtedness are immediately applied (x) to repay the Obligations pursuant to
Section 2.07(f) and/or (y) to repay, redeem, defease or otherwise refinance
Indebtedness of Borrower outstanding under the FLSO Loan Agreement or any
Additional First Lien Agreement, (B) such Additional First Lien Indebtedness
does not mature (or have any scheduled principal payments) prior to the date six
months after the Maturity Date, (C) the Additional First Lien Agreement
governing such Indebtedness does not have financial maintenance covenants more
restrictive than those in this Agreement, (D) the Additional First Lien
Agreement governing such Indebtedness does not have events of default
corresponding to those set forth in Section 10.01(e), (h), (i) or (j) that have
thresholds and grace periods that are more restrictive than any corresponding
thresholds and grace periods in the Events of Default set forth in such Sections
and (E) such Indebtedness is subject to each Intercreditor Agreement and the
appropriate representatives thereof are party thereto;
(b)    Indebtedness outstanding on the Effective Date (after giving effect to
the transactions contemplated by the Offering Memoranda) under the Existing
Senior Indenture, the Existing Senior Subordinated Indentures and the Exchange
Senior Subordinated Indenture, provided that in the case of any such
Indebtedness issued or incurred under the Exchange Senior Subordinated
Indenture, (A) such Indebtedness shall not have interest rates higher than those
contemplated by the Offering Memoranda, (B) such Indebtedness does not have a
maturity date (or have any scheduled principal payments) prior to the date
contemplated by the Offering Memoranda, (C) the indenture

121

--------------------------------------------------------------------------------



governing such Indebtedness has financial maintenance covenants, if any, no more
restrictive than those in this Agreement and (D) the indenture governing such
Indebtedness does not have events of default corresponding to those set forth in
Section 10.01(e), (h), (i) or (j) that have thresholds and grace periods that
are more restrictive than any corresponding thresholds and grace periods in the
Events of Default set forth in such Sections;
(c)    Indebtedness outstanding on the Effective Date (after giving effect to
the transactions contemplated by the Offering Memoranda) under the Existing
Second Lien Indenture, the Exchange Second Lien Indenture and the Exchange Third
Lien Indenture, provided that in the case of any such Indebtedness issued or
incurred under the Exchange Second Lien Indenture or the Exchange Third Lien
Indenture, (A) such Indebtedness shall not have interest rates higher than those
contemplated by the Offering Memoranda, (B) such Indebtedness does not have a
maturity date (or have any scheduled principal payments) prior to the date
contemplated by the Offering Memoranda, (C) the indenture governing such
Indebtedness does not have events of default corresponding to those set forth in
Section 10.01(e), (h), (i) or (j) that have thresholds and grace periods that
are more restrictive than any corresponding thresholds and grace periods in the
Events of Default set forth in such Sections and (D) the Liens securing such
Indebtedness are subordinated to the Liens securing the Obligations pursuant to
the General Intercreditor Agreement and the appropriate representatives thereof
are party thereto;
(d)    Indebtedness issued or incurred following the Effective Date, so long as
(i) the Net Cash Proceeds are used to repay the Obligations in the manner
described in Section 2.07(f) and/or to repay, redeem, defease or otherwise
refinance Indebtedness of Borrower outstanding pursuant to Sections 9.03(b) or
(c) or this Section 9.03(d) (including any premium or accrued interest with
respect thereto and any expenses incurred in connection therewith), (ii) such
Indebtedness does not mature (or have any scheduled principal payments) prior to
the date six months after the Maturity Date, (iii) the indenture or other
agreement governing such Indebtedness has financial maintenance covenants, if
any, no more restrictive than those in this Agreement, (iv) the indenture or
other agreement governing such Indebtedness does not have events of default
corresponding to those set forth in Section 10.01(e), (h), (i) or (j) that have
thresholds and grace periods that are more restrictive than any corresponding
thresholds and grace periods in the Events of Default set forth in such Sections
and (v) in the case of any such Indebtedness secured by a Lien, such Liens are
subordinated to the Liens securing the Obligations pursuant to the General
Intercreditor Agreement and the appropriate representatives thereof are party
thereto:
(e)    Indebtedness (other than Indebtedness of the types described in (a)
through (d) above and (g) below) outstanding on the Effective Date and listed on
Schedule 9.03 and any refinancings, refundings, renewals or extensions thereof;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or

122

--------------------------------------------------------------------------------



other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder and (ii) the terms relating to principal
amount, amortization, maturity, collateral (if any) and subordination (if any),
and other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Lenders than the terms of any agreement or instrument governing
the Indebtedness being refinanced, refunded, renewed or extended;
(f)    obligations (contingent or otherwise) of Borrower or any Subsidiary
existing or arising under any Swap Contract subject to the limitations in
Section 9.02(g);
(g)    Indebtedness in respect of Capital Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 9.01(d), or any Indebtedness in respect of
Capital Leases, Synthetic Lease Obligations and purchase money obligations for
fixed or capital assets within the limitations set forth in Section 9.01(d)
incurred to refinance any of the foregoing; provided, however, that the
aggregate principal amount of Indebtedness at any one time outstanding under
this clause (g) shall not exceed $75,000,000;
(h)    other unsecured Indebtedness, including Contingent Obligations, in an
aggregate principal amount not to exceed $75,000,000 at any time outstanding;
(i)    Indebtedness of Borrower or a Restricted Subsidiary of Borrower owed to
Borrower or another Restricted Subsidiary of Borrower; provided, that such
Indebtedness may not be incurred unless (i) if such Indebtedness is evidenced by
an instrument, such instrument shall be delivered to the Administrative Agent as
pledged collateral under the Security Agreement, (ii) such Indebtedness shall be
expressly subordinated to the prior payment in full of the Obligations pursuant
to a subordination agreement with the Administrative Agent (which the
Administrative Agent shall have no obligation to enter into) and (iii) such
Indebtedness shall be otherwise permitted under the provisions of Section 9.02;
(j)    additional senior unsecured Indebtedness or unsecured Indebtedness
constituting Subordinated Obligations in an aggregate amount not to exceed
$250,000,000 at any one time outstanding; provided that (i) such Indebtedness
does not have a maturity date (or have any scheduled principal payments) prior
to the date six months after the Maturity Date, (ii) the indenture or other
agreement governing such Indebtedness does not have financial maintenance
covenants more restrictive than those in this Agreement, (iii) the indenture or
other agreement governing such Indebtedness does not have events of default
corresponding to those set forth in Section 10.01(e), (h), (i) or (j) that have
thresholds and grace periods that are more restrictive than any corresponding
thresholds and grace periods in the Events of Default set forth in such
Sections, (iv) after giving effect to the incurrence or issuance of such
Indebtedness and

123

--------------------------------------------------------------------------------



the application of the proceeds thereof, the Total Leverage Ratio would not
exceed 4.75 to 1.00 on a pro forma basis as of the last day of the Fiscal
Quarter most recently ended and (v) 50% of the Net Cash Proceeds from the
incurrence or issuance of any such Indebtedness are immediately applied to repay
the Obligations pursuant to Section 2.07(f); and
(k)    accrual of interest, the accretion of accreted value, the payment of
interest in the form of additional Indebtedness with the same terms (including
any paid–in-kind interest), the payment of dividends on preferred stock in the
form of additional shares of preferred stock of the same class, accretion of
original issue discount or liquidation preference and increases in the amount of
Indebtedness outstanding solely as a result of fluctuations in the exchange rate
of currencies, in each case in respect of Indebtedness of the types described in
(a) through (j) above);
provided, that Indebtedness consisting of a guarantee by Borrower or any
Restricted Subsidiary of any Indebtedness otherwise permitted hereunder shall
also be permitted to be incurred hereunder.
9.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
(a)    any Subsidiary of Borrower may merge with (i) Borrower, provided that
Borrower shall be the continuing or surviving Person, (ii) any one or more other
Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, the Guarantor shall be the continuing or surviving Person and
provided that the WNBA Subsidiary may not merge with any other Guarantor unless
such other Guarantor shall be the continuing or surviving Person or (iii) any
other Person, provided that either (A) the resulting Person, if a Subsidiary,
shall be or become a Guarantor, or (in the event that no such Person involved in
such merger was a Guarantor immediately prior to such merger) shall be or be
designated an Unrestricted Subsidiary, and the acquisition of such other Person
was permitted pursuant to Section 9.02 and Section 9.14, so long as no such
merger would result in a Guarantor that is not a Tribal Entity becoming a Tribal
Entity, or (B) such merger is implemented to effectuate a Disposition of such
Subsidiary not otherwise prohibited hereunder and subject to Section 2.07(d) or
(e), as the case may be; and
(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) (i) to Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be Borrower or a Guarantor other than
the WNBA Subsidiary or (ii) to a third party in a transaction not otherwise
prohibited hereunder and subject to compliance with Section 2.07(d) or (e)
(provided that in the case of this clause (ii), (w) such Disposition is made at

124

--------------------------------------------------------------------------------



the fair market value, which shall be conclusively evidenced by approval of such
Disposition by the board of directors of the Person disposing of such assets or
by a Senior Officer pursuant to authority delegated to such Senior Officer by
the board of directors of the Person Disposing of such assets, (x) in the case
of any such Disposition that is a Pocono Disposition, 90% of the total
consideration received in connection with such Disposition by the applicable
Subsidiary shall be in the form of cash, (y) in the case of any Disposition
other than a Pocono Disposition, 75% of the total consideration received in
connection with such Disposition by the applicable Subsidiary shall be in the
form of cash and (z) any consideration (other than cash consideration) received
in connection with such Disposition shall be in the form of a note or other
security that is pledged to the Administrative Agent for the benefit of itself
and the other Creditors under the Collateral Documents), as the case may be.
9.05    Dispositions of Property Associated with Mohegan Sun. Make any
Disposition or enter into any agreement to make any Disposition of any assets
comprising Mohegan Sun, except:
(a)    Permitted Dispositions made when no Default or Event of Default exists or
would result therefrom;
(b)    retail, restaurant or other similar leases at the Mohegan Sun in the
ordinary course of business; and
(c)    Dispositions of Property specifically contemplated by Sections 9.04,
9.06, 9.08 or 9.09.
9.06    Distributions. Make any Distribution, whether from capital, income or
otherwise, and whether in cash or other Property, except:
(a)    Priority Distributions and, not later than thirty (30) days following the
Effective Date, the Catch-Up Distribution;
(b)    Distributions consisting of payments to the Tribe for governmental goods
and services provided to Borrower or any of its Restricted Subsidiaries by the
Tribe or any of its representatives, political subunits, councils, agencies or
instrumentalities, in each case to the extent included in the calculation of
EBITDA or included in Capital Expenditures pursuant to Section 9.17 (including
charges for utilities, police and fire department services, health and emergency
medical services, gaming commission and surveillance services, gaming disputes
court and legal services, workers compensation and audit committee services,
human resources services, finance and information technology services,
construction, development and environmental related services, rental or lease
agreements, the pro rata portion of Tribal Council costs and salaries
attributable to the operations of Borrower, and similar pro rata costs of other
tribal departments, in each case, to the extent that the costs of such
departments are reasonably attributable to

125

--------------------------------------------------------------------------------



the operations of Borrower), provided that such payments are not duplicative of
taxes imposed by the Tribe upon Borrower and its operations;
(c)    Distributions consisting of cash or other Property received by Borrower
from the WNBA Subsidiary or any other Subsidiary of Borrower;
(d)    to the extent construed as Distributions, payments made pursuant to the
Lahaniatis Lease in accordance with its terms as in effect on the date of this
Agreement;
(e)    payments to the Tribe (or any agency, instrumentality or political
subunit thereof) on account of Indebtedness of Borrower permitted under Section
9.03(a)(ii) or (iii), (b), (c), (d) or (j) and held by the Tribe (or any agency,
instrumentality or political subunit thereof) at the Stated Maturity thereof;
(f)    additional Distributions made during any calendar month which (i) would
not cause the aggregate amount of Distributions made pursuant to this clause (f)
and pursuant to clause (a) above to exceed $4,000,000 in any calendar month,
(ii) are in an aggregate amount which does not exceed Available Cash Flow for
the immediately preceding calendar month; (iii) which after giving effect
thereto do not result in the Fixed Charge Coverage Ratio being less than 1.00 to
1.00 on a pro forma basis as of the last day of the Fiscal Quarter most recently
ended; (iv) which after giving effect thereto do not result in the Total
Leverage Ratio exceeding 4.75 to 1.00 on a pro forma basis as of the last day of
the Fiscal Quarter most recently ended; (v) which are made when no payment
default in respect of any Indebtedness exists, and (vi) are made when no Default
or Event of Default is continuing or would result therefrom; and
(g)    additional Distributions to the Tribe made when no Default or Event of
Default exists or would result therefrom, which (i) are made during any calendar
month in an amount not to exceed Available Cash Flow for the immediately
preceding calendar month, (ii) after giving effect thereto do not result in the
Fixed Charge Coverage Ratio being less than the required ratio set forth in
Section 9.13(c) on a pro forma basis as of the last day of the Fiscal Quarter
most recently ended and (iii) after giving effect thereto do not result in the
Total Leverage Ratio as of the last day of the Fiscal Quarter most recently
ended exceeding 4.75 to 1.00 on a pro forma basis;
provided, that, notwithstanding the foregoing, Borrower shall not, nor shall it
permit any Restricted Subsidiary, to make any Equity Restricted Payment or any
Priority Distribution (each as defined in each of the FLSO Loan Agreement, the
Exchange Second Lien Indenture and the Exchange Third Lien Indenture, each as in
effect on the date hereof) to the Tribe if such Equity Restricted Payment or
Priority Distribution would violate the terms of any of the of the FLSO Loan
Agreement, the Exchange Second Lien Indenture or the Exchange Third Lien
Indenture, each as in effect on the date hereof.
9.07    Change in Nature of Business. Engage in any material business which is
not

126

--------------------------------------------------------------------------------



fundamentally related to the operation of Mohegan Sun, Pocono Downs or the
business of the Restricted Subsidiaries (which may include off-reservation
gaming and other non-gaming activities on or in the general area of the Tribe’s
reservation in the vicinity of Uncasville, Connecticut), use any material
Authority Property for a purpose which is not permitted by this Agreement, or
make any fundamental change to the nature of the business operations of Borrower
and its Restricted Subsidiaries, taken as a whole.
9.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of Borrower other than (a) employment of enrolled tribal
members, and the immediate family members of tribal members, on terms consistent
with the past practices of Borrower (including the payment of employment bonuses
in accordance with past practices), (b) transactions involving Property having
an aggregate value of not more than $2,000,000 for all such transactions, (c)
transactions which are on commercially reasonable terms entered into with Native
American suppliers and vendors in accordance with the affirmative action
provisions of the Tribe’s Employment Rights Ordinance (in the case of any such
transactions or series of related transactions involving more than $2,000,000,
on terms disclosed to the Lenders), (d) other transactions on terms at least as
favorable to Borrower or the applicable Restricted Subsidiary as would be the
case in an arm’s-length transaction between unrelated parties of equal
bargaining power, the terms of which are disclosed to the Lenders in writing,
(e) transactions pursuant to the Relinquishment Agreement, (f) transactions with
the WNBA Subsidiary contemplated by the WNBA Agreements, (g) transactions
amongst Borrower and its Restricted Subsidiaries, or amongst Restricted
Subsidiaries, in each case which are not prohibited under Section 9.02, and (h)
Distributions expressly permitted under Section 9.06 and (i) the payments and
other transactions contemplated by the Lahaniatis Lease as in effect on the date
of this Agreement, with any amendments thereto approved by the Administrative
Agent.
9.09    Prepay Other Obligations. Prepay any principal (including sinking fund
payments), interest or any other amount with respect to any Public/Refinancing
Indebtedness, or purchase or redeem (or, other than contingent on amendment,
waiver or termination of this Agreement, offer to purchase or redeem) any
Public/Refinancing Indebtedness, or deposit any monies, securities or other
Property with any trustee or other Person to provide assurance that the
principal or any portion thereof of any Public/Refinancing Indebtedness will be
paid when due or otherwise provide for the defeasance of any Public/Refinancing
Indebtedness (any such prepayment, purchase, redemption, deposit or defeasance,
a “Prepayment” or to “Prepay”), provided that if no Default or Event of Default
exists or would result therefrom, Borrower may:
(a)    Prepay from any source all or any portion of the remaining principal
balance of Interim Maturities, provided that (i) both before and after giving
effect to any such Prepayment, the sum of Revolver Availability plus the
aggregate amount of unrestricted cash (excluding $30,000,000 of “cage cash” at
Mohegan Sun and $10,000,000 of “cage cash” at Pocono Downs) held by Borrower and
its Restricted Subsidiaries shall not be less than $75,000,000 and (ii) after
giving effect to any such Prepayment, Borrower shall be in compliance with
Section 9.13 on a pro forma basis;

127

--------------------------------------------------------------------------------



(b)    Prepay any Public/Refinancing Indebtedness to the extent that such
Prepayment is made using the proceeds of Public/Refinancing Indebtedness
hereafter issued pursuant to Section 9.03(d) or 9.03(j), or in the case of
Indebtedness under the FLSO Loan Agreement or any Additional First Lien
Agreement, Indebtedness hereafter issued pursuant to Section 9.03(a),
substantially concurrently with the issuance of such Public/Refinancing
Indebtedness; and
(c)    Prepay any FLSO Obligations pursuant to Section 2.07(d), (e), (f), (g) or
(h) of the FLSO Loan Agreement (as in effect on the Effective Date), but only to
the extent that such Prepayment is made using proceeds or in amounts that would
otherwise be required to be used to prepay Loans pursuant to Section 2.07(d),
(e), (f), (g) or (h) hereof (as in effect on the Effective Date) but for such
prepayment being waived by the Lenders pursuant to Section 12.01 or such
proceeds or amounts no longer being required to prepay Loans hereunder as a
result of an amendment to the applicable subsection of Section 2.07 subsequent
to the Effective Date.
9.10    Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability of any
Restricted Subsidiary to make Distributions to Borrower or any Guarantor or to
otherwise transfer property to Borrower or any Guarantor; or (b) prohibits the
granting of any Lien to secure the Obligations or conditions the granting of a
Lien to secure the Obligations upon the grant of a Lien to secure the
obligations of Borrower or any of its Subsidiaries to the beneficiary of that
Contractual Obligation; other than in each case (i) this Agreement or any other
Loan Document, (ii) any agreement governing Public/Refinancing Indebtedness
outstanding on the Effective Date as described in the Offering Memoranda and any
agreement governing Public/Refinancing Indebtedness issued to refinance any such
Indebtedness pursuant to Section 9.03(a) or 9.03(d), provided that with respect
to Indebtedness issued pursuant to Section 9.03(a) or 9.03(d), the applicable
restrictions contained in the agreements governing such Indebtedness are no more
restrictive, taken as a whole, than those contained in the agreements governing
the Indebtedness being refinanced, (iii) to the extent existing on the date
hereof and listed on Schedule 9.10 and any extensions, renewals or replacements
thereof that do not expand the scope of such restrictions contained therein,
(iv) any agreement or other instrument governing Securities of a Person or
assets acquired by Borrower or any of its Restricted Subsidiaries as in effect
at the time of such acquisition (except to the extent such Indebtedness was
incurred in connection with or in contemplation of such acquisition), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person, or the property or assets, so
acquired, (v) customary non-assignment provisions in leases, licenses or other
contracts entered into in the ordinary course of business and consistent with
past practices, (vi) purchase money Indebtedness (including, without limitation,
Capital Lease obligations) that impose restrictions on the property financed by
such Indebtedness, (vii) contracts or agreements for the sale of assets that
impose restrictions on the transfer of such assets and any contract or agreement
for the sale or other disposition of a Restricted Subsidiary that restricts
distributions by such Restricted Subsidiary pending its sale or other
disposition, (viii) any provision of secured Indebtedness otherwise permitted to
be incurred under Sections 9.01 and 9.03 that limits the right of Borrower or
any of its Restricted Subsidiaries to dispose of the assets subject to the Liens

128

--------------------------------------------------------------------------------



securing such Indebtedness, (ix) provisions with respect to the disposition or
distribution of interests in joint ventures contained in the joint venture
agreements governing such interests and other similar agreements entered into in
the ordinary course of business, (x) restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business, and (xi) Indebtedness of Borrower or any Guarantor that is incurred
after the date hereof under Section 9.03 containing applicable restrictions that
are not materially more restrictive than the restrictions in effect on the date
hereof pursuant to the agreements referred to in either of clause (i) or (ii)
above.
9.11    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
9.12    Authority Expenditures. Use any Authority Property for a purpose which
is not related to the business of Borrower or its Restricted Subsidiaries or
specifically permitted hereby, expend any funds constituting Authority Property
for any purpose which does not directly or indirectly benefit Borrower and its
Restricted Subsidiaries, or make any Capital Expenditure using funds of Borrower
or its Restricted Subsidiaries or other Authority Property except to add to,
further improve, maintain, repair, restore or refurbish Mohegan Sun, Pocono
Downs and Related Businesses.
9.13    Financial Covenants.
(a)    Maximum Total Leverage Ratio. Permit the Total Leverage Ratio, as of the
last day of any Fiscal Quarter described in the matrix below, to exceed the
ratio set forth opposite that Fiscal Quarter:
Fiscal Quarters Ending
Maximum Ratio
March 31, 2012
7.50:1.00
June 30, 2012 through September 30, 2012
7.25:1.00
December 31, 2012 through March 31, 2013
7.00:1.00
June 30, 2013 through December 31, 2013
6.75:1.00
March 31, 2014 through June 30, 2014
6.50:1.00
September 30, 2014 and thereafter
6.25:1.00


129

--------------------------------------------------------------------------------





(b)    Senior Credit Facility Leverage Ratio. Permit the Senior Credit Facility
Leverage Ratio to exceed 1.75 to 1.00 as of the last day of any Fiscal Quarter.
(c)    Minimum Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage
Ratio to be less than 1.05 to 1.00 as of the last day of any Fiscal Quarter.
9.14    Hostile Tender Offers. Use the proceeds of the Loans or any funds of
Borrower or any of its Restricted Subsidiaries to directly or indirectly finance
any offer to purchase or acquire, or to consummate a purchase or acquisition of,
5% or more of the capital stock of any corporation or other business entity if
the board of directors or management of such corporation or business entity has
notified Borrower or any of its Restricted Subsidiaries that it opposes such
offer or purchase.
9.15    [Intentionally Omitted.]
9.16    WNBA Subsidiary Operations and Indebtedness. Borrower will not permit
the WNBA Subsidiary to enter into any substantial operations other than the
operation of a WNBA franchise, nor permit the WNBA Subsidiary to own any
substantial assets other than the WNBA franchise and the assets related to its
operations. Borrower and its other Restricted Subsidiaries will not, either
directly or indirectly, be liable for any obligations of the WNBA Subsidiary, or
have any continuing obligations to the Women’s National Basketball Association
or its Affiliates, other than (a) obligations of Borrower to honor scheduled
arena dates for home games of the WNBA franchise and related basketball
activities, and (b) obligations under Borrower’s guarantee of the WNBA
Subsidiary’s obligations under the WNBA Agreements.
9.17    Capital Expenditures. Make, or become legally obligated to make, any
Capital Expenditure other than:
(a)    Maintenance Capital Expenditures in an aggregate amount not to exceed
$50,000,000 in any Fiscal Year;
(b)    Capital Expenditures in connection with Borrower’s expected lease of a
new hotel property at Pocono Downs after the Effective Date to the extent that
such lease is classified as a Capital Lease rather than as an operating lease;
(c)    Capital Expenditures constituting the reinvestment of Net Cash Proceeds
resulting from an Extraordinary Receipt as permitted under Section 2.07(g); and
(d)    other Capital Expenditures in an aggregate amount which does not exceed
$75,000,000 during the period following the Effective Date.



130

--------------------------------------------------------------------------------



ARTICLE X    
EVENTS OF DEFAULT AND REMEDIES
10.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within two Business Days after demand therefor, any interest
on any Loan or on any L/C Obligation, or any fee due hereunder, (iii) within ten
Business Days after demand therefor, any amount payable under Section 12.04, or
(iv) within three Business Days after demand therefor, any other amount payable
hereunder or under any other Loan Document; or
(b)    Specific Covenants. Borrower fails to perform or observe any term,
covenant or agreement contained in Sections 8.01, 8.02, 8.03(a) or 8.16 or
Article IX, the Tribe fails to perform or observe any term, covenant or
agreement contained in Article VII, or any failure to comply with any other
subsection of Section 8.03 that is materially adverse to the interest of the
Administrative Agent or the Lenders; or
(c)    Other Defaults. Any Loan Party or the Tribe fails to perform or observe
any other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed within
thirty Business Days after the giving of notice by the Administrative Agent at
the request of the Required Lenders of such Default; or
(d)    Representations and Warranties. Any representation or warranty made in
any Loan Document, or in any certificate delivered pursuant to any Loan
Document, shall be materially incorrect when made or reaffirmed (or, in the case
of the representations and warranties contained in Section 6.24, proves to be
incorrect at any time) in any respect that is materially adverse to the
interests of the Administrative Agent or the Lenders; or
(e)    Cross-Default. (i) At any time (A) Borrower or any Restricted Subsidiary
fails to pay the principal, or any principal installment, of any Material
Indebtedness, or any guaranty of Material Indebtedness, on its part to be paid,
when due (or within any stated grace period), whether at the stated maturity,
upon acceleration, by reason of required prepayment or otherwise or (B) Borrower
or any Restricted Subsidiary fails to perform or observe any other term,
covenant or agreement on its part to be performed or observed, or suffers any
event to occur, in connection with any Material Indebtedness, or of any guaranty
of Material Indebtedness, if as a result of such failure or sufferance any
holder or holders thereof (or an agent or trustee on its or their behalf) has
the right to declare such indebtedness due before the date on which it otherwise
would become due; or (ii) at any time (A) the Tribe fails to pay the principal,
or any principal installment, of any Material Indebtedness, or any guaranty of
Material Indebtedness, on its part to be

131

--------------------------------------------------------------------------------



paid, when due (or within any stated grace period), whether at the stated
maturity, upon acceleration, by reason of required prepayment or otherwise or
(B) the Tribe fails to perform or observe any other term, covenant or agreement
on its part to be performed or observed, or suffers any event to occur, in
connection with any such Material Indebtedness, or of any guaranty of any such
Material Indebtedness, if as a result of such failure or sufferance any holder
or holders thereof (or an agent or trustee on its or their behalf) has the right
to declare such indebtedness due before the date on which it otherwise would
become due; or (iii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which Borrower or any Restricted Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which Borrower or any
Restricted Subsidiary is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by Borrower or such Restricted Subsidiary as a
result thereof is greater than $50,000,000; or (iv) any event occurs which gives
the holder or holders of any Subordinated Obligation (or an agent or trustee on
its or their behalf) the right to declare such Subordinated Obligations due
before the date on which it otherwise would become due, or the right to require
the issuer thereof to redeem or purchase, or offer to redeem or purchase, all or
any portion of any Subordinated Obligations; or the trustee for, or any holder
of, Subordinated Obligations breaches any subordination provision applicable to
such Subordinated Obligations; or
(f)    Insolvency Proceedings, Etc. The Tribe, Borrower or any Material
Restricted Subsidiary institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Borrower or any Material
Restricted Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due (including by refinancing), or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the Authority Property and is not
released, vacated or fully bonded within 30 days after its issue or levy; or
(h)    Judgments. There is entered against Borrower or any Material Restricted
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding $50,000,000 (to
the

132

--------------------------------------------------------------------------------



extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage), and there is a period of 30 consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect (unless Borrower or such Material Restricted
Subsidiary has deposited the amount of the monetary award associated with such
judgment into a court escrow pending determination of an appeal); or
(i)    Judgments against the Tribe. There is entered against the Tribe one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding $50,000,000 which entitles the
judgment creditor to exercise any rights in respect of any Authority Property or
the revenues of Mohegan Sun (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), and
there is a period of 30 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect
(unless the Tribe or Borrower has deposited the amount of the monetary award
associated with such judgment into a court escrow pending determination of an
appeal); or
(j)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower or any Material Restricted Subsidiary under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $50,000,000, or (ii) Borrower or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $50,000,000; or
(k)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect or is declared by a court of competent
jurisdiction to be null and void, invalid or unenforceable in any respect which,
in any such event, in the reasonable opinion of the Required Lenders, is
materially adverse to the interests of the Lenders; or the Tribe or any Loan
Party contests in any manner the validity or enforceability of any Loan
Document; or the Tribe or any Loan Party denies that it has any or further
liability or obligation under any Loan Document to which it is a party, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
(l)    Subordinated Obligations. A final judgment is entered by a court or other
tribunal which purports to be of competent jurisdiction that any Subordinated
Obligation is not subordinated in accordance with its terms to the Obligations;
or
(m)    Tribe Status. The Tribe at any time ceases to be a federally recognized
Indian Tribe; or

133

--------------------------------------------------------------------------------



(n)    Change of Control. Borrower ceases to be a wholly-owned instrumentality
of the Tribe, managed and controlled by the Tribe; or
(o)    Gaming Operations. The occurrence of any casualty or other similar event
or circumstance in respect of Mohegan Sun which results in the failure of
Borrower to have any material portion of Mohegan Sun open to conduct class II or
class III gaming activities for any reason for more than ten consecutive days to
the extent that such failure results in a Material Adverse Effect; the
occurrence of any casualty or other similar event or circumstance in respect of
Pocono Downs which results in the failure of Borrower and its Restricted
Subsidiaries to have any material portion of Pocono Downs open to conduct gaming
activities then permitted under the Pennsylvania Race Horse Development and
Gaming Act for any reason for more than twenty consecutive days to the extent
that such failure results in a Material Adverse Effect; or
(p)    Referendum Action. A Referendum Action with respect to any matter shall
have passed, which could reasonably be expected to result in a Material Adverse
Effect; or
(q)    Management Agreement. The Tribe or Borrower shall enter into any
management agreement with any Affiliate of the Tribe or Borrower with respect to
all or any part of Mohegan Sun or Pocono Downs at any time during the term of
this Agreement unless (i) the manager thereunder has entered into a
subordination agreement with the Administrative Agent (which the Administrative
Agent shall be under no obligation to enter into) and (ii) in the case of any
such management agreement (within the meaning of IGRA) with respect to Mohegan
Sun, such subordination agreement is effective and the Commission has approved
such subordination agreement and management agreement or has issued a
“declination” letter in connection with such subordination agreement and
management agreement.
10.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower;
(c)    require that Borrower Cash Collateralize the L/C Obligations (in an

134

--------------------------------------------------------------------------------



amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
NOTWITHSTANDING ANY OTHER POSSIBLE CONSTRUCTION OF ANY PROVISION(S) CONTAINED IN
THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, IT IS AGREED THAT WITHIN THE
MEANING OF IGRA: (A) THE LOAN DOCUMENTS, INDIVIDUALLY AND COLLECTIVELY, DO NOT
AND SHALL NOT PROVIDE FOR THE MANAGEMENT OF ALL OR ANY PART OF THE MOHEGAN SUN
GAMING OPERATIONS BY ANY PERSON OTHER THAN THE TRIBE OR BORROWER OR DEPRIVE THE
TRIBE OR BORROWER OF THE SOLE PROPRIETARY INTEREST AND RESPONSIBILITY FOR THE
CONDUCT OF THE MOHEGAN SUN GAMING OPERATIONS; AND (B) NO CREDITOR (NOR ANY
SUCCESSOR, ASSIGN OR AGENT OF ANY CREDITOR) WILL OR MAY EXERCISE ANY REMEDY OR
OTHERWISE TAKE ANY ACTION UNDER OR IN CONNECTION WITH ANY LOAN DOCUMENTS IN A
MANNER THAT WOULD CONSTITUTE MANAGEMENT OF ALL OR ANY PART OF THE MOHEGAN SUN
GAMING OPERATIONS OR THAT WOULD DEPRIVE THE TRIBE OR BORROWER OF THE SOLE
PROPRIETARY INTEREST AND RESPONSIBILITY FOR THE CONDUCT OF THE MOHEGAN SUN
GAMING OPERATIONS.
10.03    Application of Funds. After the exercise of remedies provided for in
Section 10.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 10.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be

135

--------------------------------------------------------------------------------



employees of any Lender or the L/C Issuer) and amounts payable under Article
III), ratably among them in proportion to the respective amounts described in
this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations (including without limitation Secured Swap Contracts), ratably among
the Lenders and the L/C Issuer (and, in the case of any Secured Swap Contracts,
any relevant Affiliates of any Lenders that are counterparties thereto) in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and amounts owing under Secured Swap
Contracts, ratably among the Lenders, the L/C Issuer and the Secured Swap
Contract counterparties in proportion to the respective amounts described in
this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.
Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
ARTICLE XI    
ADMINISTRATIVE AGENT
11.01    Appointment and Authority. Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither Borrower nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions.
11.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or

136

--------------------------------------------------------------------------------



“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Tribe, Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.
11.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Tribe, Borrower or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.01 and 10.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by Borrower, a
Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other

137

--------------------------------------------------------------------------------



agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
11.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Tribe or Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
11.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
11.06    Resignation of Administrative Agent. The Administrative Agent may (or,
upon the request of the Required Lenders at any time when the Administrative
Agent is a Defaulting Lender, the Administrative Agent shall) at any time give
notice of its resignation to the Lenders, the L/C Issuer and Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with Borrower, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and

138

--------------------------------------------------------------------------------



(b) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
and the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 12.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Autoborrow
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Autoborrow
Lender, (ii) the retiring L/C Issuer and Autoborrow Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, (iii) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit and (iv) the successor Autoborrow Lender shall enter into
a new agreement in substitution of the Autoborrow Agreement, the Autoborrow
Agreement shall terminate and all Autoborrow Loans shall be repaid in full
together with all interest and fees owing in connection therewith.
11.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
11.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of Joint Lead Arrangers or Co-Documentation Agents shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity,

139

--------------------------------------------------------------------------------



as applicable, as the Administrative Agent, a Lender or the L/C Issuer
hereunder.
11.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(h) and (i), 2.10 and 12.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 12.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
11.10    SNDA’s. The Administrative Agent and the Lenders hereby confirm that
each SNDA executed in connection with the Existing Loan Agreement shall be
deemed to remain in full force and effect. The Administrative Agent is hereby
authorized by the Lenders, without notice to or consent from the Lenders, to
execute and deliver SNDA’s in favor of any tenant of Borrower at Mohegan Sun,
Pocono Downs or any other property.
11.11    Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion (but subject to the automatic

140

--------------------------------------------------------------------------------



releases of Liens and the Guaranty provided for in Section 12.26),
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration of or
termination of all Letters of Credit, (ii) that is sold, leased, transferred or
otherwise disposed of or to be sold, leased, transferred or otherwise disposed
of as part of or in connection with any sale, lease, transfer or other
disposition not prohibited hereunder or under any other Loan Document including,
without limitation, the Permitted Pocono Transaction, or (iii) subject to
Section 12.01, if approved, authorized or ratified in writing by the Required
Lenders;
(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 9.01(d); and
(c)    to release any Guarantor from its obligations under its Guaranty if such
Person ceases to be a Subsidiary of Borrower as a result of a transaction not
prohibited hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under its Guaranty pursuant to this Section
11.11.
11.12    Intercreditor Agreements. Each of the Lenders hereby acknowledges that
it has received and reviewed each of the General Intercreditor Agreement and the
First Lien Intercreditor Agreement and agrees to be bound by the terms thereof.
Each Lender (including each Person that becomes a Lender hereunder pursuant to
Section 12.06) hereby (i) acknowledges that Bank of America is acting under the
General Intercreditor Agreement and First Lien Intercreditor Agreement in
multiple capacities as the administrative agent and collateral agent and (ii)
waives any conflict of interest, now contemplated or arising hereafter, arising
as a result of Bank of America acting in such capacities and agrees not to
assert against Bank of America any conflicts of interest claims, causes of
action, damages or liabilities of whatever kind or nature relating thereto. Each
Lender (including each Person that becomes a Lender hereunder pursuant to
Section 12.06) hereby authorizes and directs Bank of America to enter into the
General Intercreditor Agreement and First Lien Intercreditor Agreement on behalf
of such Lender and agrees that Bank of America, in its various capacities
thereunder, may take such actions on its behalf as is contemplated by the terms
of either such Intercreditor Agreement.





141

--------------------------------------------------------------------------------



ARTICLE XII    
MISCELLANEOUS
12.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Tribe, Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Tribe, Borrower or the applicable
Loan Party, as the case may be, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(b)    extend or increase the Revolving Commitment of any Lender (or reinstate
any Revolving Commitment terminated pursuant to Section 10.02) without the
written consent of such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts (excluding any mandatory prepayment pursuant to Section 2.07(h)) due to
the Lenders (or any of them) or any scheduled or mandatory reduction of the
Aggregate Revolving Commitments (excluding pursuant to Section 2.07(h))
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 12.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of Borrower to pay interest or Letter of Credit Fees at the Default
Rate or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;
(e)    impose any greater restriction on the ability of any Lender within the
applicable class of commitments to assign any of its rights or obligations
hereunder without the written consent of Lenders having more than 50% of the
Aggregate Credit Exposures then in effect within each of the following classes
of commitments, Loans and other Credit Extensions: (i) the class consisting of
the Revolving Commitments and (ii) the class consisting of the Term A Loans. For
purposes of this clause, the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations shall be deemed to be
held by such Lender.

142

--------------------------------------------------------------------------------



(f)    amend, modify or waive the definition of “Available Cash Flow” or the
provisions of Article VII, Section 10.01(f), Section 10.01(o) or Sections 12.14,
12.15, 12.17 or 12.18 without the written consent of each Lender;
(g)    change Section 2.13 or Section 10.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(h)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; provided, however, that only the consent of each
Revolving Lender shall be necessary to change the definition of “Required
Revolving Lenders”;
(i)    release all or substantially all of the value of the Guaranty, taken as a
whole, without the written consent of each Lender;
(j)    release all or substantially all of the collateral securing the
Obligations in any transaction or series of related transactions without the
written consent of each Lender; provided that the Pocono Downs Mortgages and
other Liens upon Pocono Downs and associated property may be released in
connection with a sale of all or substantially all the assets of, or equity
interests in, Pocono Downs, not prohibited hereunder and subject to Section
2.07(d); or
(k)    change the proviso to Section 9.06 in a manner that would violate Section
10.21 of the General Intercreditor Agreement;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Autoborrow Lender in addition to the Lenders required above, affect the rights
or duties of the Autoborrow Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, and rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that (x) the
Revolving Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

143

--------------------------------------------------------------------------------



12.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Tribe, Borrower, its Restricted Subsidiaries, the
Administrative Agent or the L/C Issuer, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 12.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or

144

--------------------------------------------------------------------------------



intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Tribe, Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Tribe’s,
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Tribe, Borrower, any Lender, the
L/C Issuer or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Tribe, Borrower, the Administrative
Agent and the L/C Issuer may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Tribe, Borrower,
the Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by or on behalf of Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrower shall indemnify the
Administrative Agent, the L/C

145

--------------------------------------------------------------------------------



Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
12.03    No Waiver; Cumulative Remedies. No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
12.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent including the allocated cost of any internal counsel to the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    Indemnification by Borrower. Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), each Lender and the L/C Issuer, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Tribe, Borrower or any other Loan Party arising out of, in connection with, or
as a result of (i) the execution or

146

--------------------------------------------------------------------------------



delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by Borrower or any of its Restricted Subsidiaries, or any
Environmental Liability related in any way to Borrower or any of its Restricted
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Tribe, Borrower
or any other Loan Party, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Tribe, Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Tribe, Borrower or such Loan Party has
obtained judgment in its favor on such claim as determined by a court of
competent jurisdiction.
(c)    Reimbursement by Lenders. To the extent that Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, but
without affecting Borrower’s reimbursement obligations with respect thereto,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Borrower shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as

147

--------------------------------------------------------------------------------



a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Revolving Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
12.05    Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
12.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Tribe, Borrower nor any other Loan Party may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder

148

--------------------------------------------------------------------------------



except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section,
or (iv) to an SPC in accordance with the provisions of subsection (h) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment (including such Lender’s Revolving
Loans) or Term A Loans at the time owing to it or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and
(B)    in any case of any assignments of a Revolving Commitment or Revolving
Loans not described in subsection (b)(i)(A) of this Section, the aggregate
amount of the Revolving Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Revolving Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within seven (7) Business Days after having received notice
thereof; provided, further, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

149

--------------------------------------------------------------------------------



(C)    in any case of any assignments of Term A Loans, the principal outstanding
balance of the Term A Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $1,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single assignee
(or to an assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Commitment assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) or (b)(i)(C) of this
Section and, in addition:
(A)    the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund and, after giving effect to such
assignment, the assignee, together with its Affiliates, would not hold more than
20.0% of the sum of the Aggregate Revolving Commitments (or, if the Revolving
Commitments have been terminated, the Total Revolving Outstandings) and the
aggregate Outstanding Amount of all Term A Loans; provided, for the purposes of
this clause (2), that the assignee Lender shall be responsible for the
determination as to whether any proposed assignment would cause the assignee,
together with its Affiliates, to hold more than 20.0% of the sum of the
Aggregate Revolving Commitments (or, if the Revolving Commitments have been
terminated, the Total Revolving Outstandings) and the aggregate Outstanding
Amount of all Term A Loans, and shall notify the Administrative Agent and
Borrower as such at the time of any such assignment; provided, further, that
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within seven
(7) Business Days after having received notice thereof;
(B)    in respect of the Revolving Commitments, the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
and the Autoborrow Lender shall be required if such assignment is to a Person
that is not a Lender holding a Revolving Commitment, an Affiliate of such a
Lender or an Approved Fund with respect to such Lender;

150

--------------------------------------------------------------------------------



(C)    in respect of the Term A Loans, the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed) shall be required if
such assignment is to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund with respect to such Lender; and
(D)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
Borrower or any of Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Autoborrow Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

151

--------------------------------------------------------------------------------



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 12.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or Borrower or any of Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, the Administrative Agent, the Lenders and
the L/C Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such

152

--------------------------------------------------------------------------------



agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 12.01 that affects such Participant.
Subject to subsection (e) of this Section, Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.08 as though it
were a Lender; provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Borrower’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 3.01(b) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(h)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and Borrower (an “SPC”) the
option to provide all or any part of any Revolving Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Revolving Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Revolving Loan, the Granting
Lender shall be obligated to make such Revolving Loan pursuant to the

153

--------------------------------------------------------------------------------



terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 2.12(b)(i). Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of Borrower under this Agreement (including its
obligations under Section 3.04), (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Revolving
Loan by an SPC hereunder shall utilize the Revolving Commitment of the Granting
Lender to the same extent, and as if, such Revolving Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Revolving Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Revolving Loans to any rating agency,
commercial paper dealer or provider of any surety or Contingent Obligation or
credit or liquidity enhancement to such SPC.
(i)    Resignation as L/C Issuer or Autoborrow Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Loans pursuant to
subsection (b) above, Bank of America may, upon 30 days’ notice to Borrower and
the Lenders, resign as L/C Issuer and/or as Autoborrow Lender. In the event of
any such resignation as L/C Issuer and/or as Autoborrow Lender, Borrower shall
be entitled to appoint from among the Lenders a successor L/C Issuer and/or
Autoborrow Lender; provided, however, that no failure by Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer
and/or as Autoborrow Lender. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Revolving Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.04(c)).
Upon the appointment of a successor L/C Issuer and/or Autoborrow Lender, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and/or Autoborrow
Lender, (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the

154

--------------------------------------------------------------------------------



obligations of Bank of America with respect to such Letters of Credit and (c)
the successor Autoborrow Lender shall enter into a new agreement in substitution
of the Autoborrow Agreement, the Autoborrow Agreement shall terminate and all
Autoborrow Loans shall be repaid in full together with all interest and fees
owing in connection therewith.
(j)    Assignments Pursuant to Intercreditor Agreement. Each Lender hereby (i)
acknowledges the provisions set forth in Section 2.18 of the First Lien
Intercreditor Agreement, (ii) agrees to execute one or more Assignment and
Assumptions at the direction of the Administrative Agent by not later than the
tenth Business Day after receipt of such direction by the Administrative Agent
in order to assign all of such Lender’s rights and obligations under this
Agreement to one or more assignees as directed by the Administrative Agent and
(iii) appoints the Administrative its attorney-in-fact in order to (and hereby
agrees that the Administrative Agent may), on its behalf, execute one or more
Assignment and Assumptions in order to assign all of such Lender’s rights and
obligations under this Agreement to one or more assignees in the event that such
Lender fails to execute any Assignment and Assumption as contemplated by clause
(ii) above.
12.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Borrower and its obligations, (g) with the consent of Borrower or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than Borrower.
For purposes of this Section, “Information” means all information received from
Borrower or any Subsidiary relating to Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the L/C Issuer on a nonconfidential
basis prior to disclosure by Borrower or any Subsidiary, provided that, in the
case of information received from Borrower or any Subsidiary

155

--------------------------------------------------------------------------------



after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.
12.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of Borrower or any other Loan Party against any and all of the obligations of
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer, irrespective of
whether or not such Lender or the L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or the L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender, the L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have. Each
Lender and the L/C Issuer agrees to notify Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
12.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to Borrower. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

156

--------------------------------------------------------------------------------



12.10    Counterparts; Integration; Effectiveness. This Agreement (and any of
the other Loan Documents) may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by electronic mail or telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.
12.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered by the Tribe or any Loan Party pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
12.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
12.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or 3.06, or if Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, if any Lender is a Defaulting Lender, or if any Lender does not
consent to a requested waiver or amendment that requires the approval of all of
the Lenders or all affected Lenders and which is consented to by the Required
Lenders, then Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 12.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

157

--------------------------------------------------------------------------------



(a)    Borrower or the replacement Lender shall have paid to the Administrative
Agent the assignment fee specified in Section 12.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or 3.06 or payments required to be made pursuant
to Section 3.01, such assignment will result in a reduction in such compensation
or payments thereafter; and
(d)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
12.14    Governing Law. Except to the extent otherwise expressly provided
therein, each Loan Document shall be governed by, and construed and enforced in
accordance with, the Laws of Connecticut, without regard to the conflicts of law
provisions of the Laws of Connecticut, provided however, that if and only to the
extent that any security interest granted to the Administrative Agent for the
benefit of the Lenders pursuant to this Agreement or any other Loan Document
shall be deemed exempt from the provisions of Article 9 of the Uniform
Commercial Code of the State of Connecticut, C.G.S. § 42a-9 101, et seq., by
virtue of Borrower being a governmental entity, then such security interest
shall be governed by the corresponding provisions of Article 9 of the Tribe’s
Uniform Commercial Code, as adopted by the UCC Ordinance. Borrower and each
other party hereto each hereby consents to the application of Connecticut civil
law to the construction, interpretation and enforcement of this Agreement and
the other Loan Documents, and to the application of Connecticut civil law to the
procedural aspects of any suit, action or proceeding relating thereto, including
but not limited to legal process, execution of judgments and other legal
remedies, except for any procedural matters governed by or relating to the
conduct of arbitration under Section 12.15. This Agreement and the other Loan
Documents to which Borrower is a party are each “Contracts of the Tribal Gaming
Authority” within the meaning of Section 1 of Article XIII (entitled “Tribal
Gaming Authority Amendment”) of the Constitution.
12.15    Arbitration Reference.
(a)    Mandatory Arbitration. At the option of the Administrative Agent
(exercised in accordance with consent of the Required Lenders), Borrower, any of
its

158

--------------------------------------------------------------------------------



Restricted Subsidiaries that are Tribal Entities or, to the extent it is a party
to any such controversy or claim, the Tribe, any controversy or claim between or
among the parties arising out of or relating to this Agreement, the other Loan
Documents or any agreements or instruments relating hereto or delivered in
connection herewith and any claim based on or arising from an alleged tort,
shall be determined by arbitration. The arbitration shall be conducted in
accordance with the United States Arbitration Act (Title 9, U.S. Code),
notwithstanding any choice of law provision in this Agreement, and under the
Commercial Rules of the American Arbitration Association (“AAA”). The
arbitrators shall give effect to statutes of limitation in determining any
claim. Any controversy concerning whether an issue is arbitrable shall be
determined by the arbitrators. Judgment upon the arbitration award may be
entered in any court having jurisdiction. The institution and maintenance of an
action for judicial relief or pursuit of a provisional or ancillary remedy shall
not constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.
(b)    Provisional Remedies, Self-Help and Foreclosure. No provision of this
section shall limit the right of any party to this Agreement to exercise
self-help remedies such as setoff, to foreclose against or sell any real or
personal property collateral or security or to obtain provisional or ancillary
remedies from a court of competent jurisdiction before, after, or during the
pendency of any arbitration or other proceeding. The exercise of a remedy does
not waive the right of any party to resort to arbitration or reference. At the
Required Lenders’ option, foreclosure under a deed of trust or mortgage may be
accomplished either by exercise of power of sale under the deed of trust or
mortgage or by judicial foreclosure.
(c)    Limitation. This Section shall not be construed to require arbitration by
the Creditors of any disputes which now exist or hereafter arise amongst
themselves which do not involve the Tribe, Borrower or any of the Restricted
Subsidiaries and are not related to this Agreement and the Loan Documents.
(d)    Specific Enforcement Representation. Each party to this Agreement
severally represents and warrants to the other parties that this Section 12.15
is specifically enforceable against such party by the other parties.
12.16    PURPORTED ORAL AMENDMENTS. THE TRIBE, BORROWER AND THE CREDITORS
EXPRESSLY ACKNOWLEDGE THAT THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY ONLY
BE AMENDED OR MODIFIED, OR THE PROVISIONS HEREOF OR THEREOF WAIVED OR
SUPPLEMENTED, BY AN INSTRUMENT IN WRITING THAT COMPLIES WITH SECTION 12.01. EACH
OF THE TRIBE AND BORROWER AGREES THAT IT WILL NOT RELY ON ANY COURSE OF DEALING,
COURSE OF PERFORMANCE, OR ORAL OR WRITTEN STATEMENTS BY ANY REPRESENTATIVE OF
ANY CREDITOR THAT DOES NOT COMPLY WITH SECTION 12.01 TO EFFECT AN AMENDMENT,
MODIFICATION, WAIVER OR

159

--------------------------------------------------------------------------------



SUPPLEMENT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.
12.17    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
12.18    WAIVER OF SOVEREIGN IMMUNITY; CONSENT TO JURISDICTION.
(a)    BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES THE SOVEREIGN IMMUNITY
OF BORROWER AND EACH OF ITS RESTRICTED SUBSIDIARIES (AND ANY DEFENSE BASED
THEREON) FROM ANY SUIT, ACTION OR PROCEEDING OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION, EXECUTION, EXERCISE OF CONTEMPT POWERS, OR OTHERWISE) IN ANY FORUM,
WITH RESPECT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, PROVIDED THAT (1) THE WAIVER CONTAINED IN THIS
CLAUSE (A) IS EXPRESSLY LIMITED TO ACTIONS AGAINST BORROWER AND ITS RESTRICTED
SUBSIDIARIES AND (2) ANY RECOVERY UPON ANY JUDGMENT RESULTING THEREFROM SHALL BE
LIMITED TO RECOVERY AGAINST THE AUTHORITY PROPERTY, INCLUDING POCONO DOWNS AND
THE REVENUES OF BORROWER AND ITS RESTRICTED SUBSIDIARIES AND ALL COLLATERAL
RELATING THERETO.
(b)    THE TRIBE HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ITS OWN SOVEREIGN
IMMUNITY (APPLICABLE TO ITSELF AS AN INDIAN TRIBAL NATION) (AND ANY DEFENSE
BASED THEREON) FROM ANY SUIT, ACTION OR PROCEEDING OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION, EXECUTION, EXERCISE OF CONTEMPT POWERS, OR OTHERWISE) WITH
RESPECT TO THE REPRESENTATIONS AND WARRANTIES OF THE TRIBE SET FORTH IN ARTICLE
V, THE COVENANTS OF THE TRIBE SET FORTH IN ARTICLE VII, AND EACH PROVISION OF
SECTION 10.01 WHICH RELATES TO AN EVENT OF

160

--------------------------------------------------------------------------------



DEFAULT CAUSED BY THE TRIBE’S BREACH OF ANY SUCH REPRESENTATION, WARRANTY OR
COVENANT, IT BEING EXPRESSLY UNDERSTOOD THAT (1) THE WAIVERS AND CONSENTS
CONTAINED IN THIS CLAUSE (B) ARE NOT LIMITED TO ACTIONS AGAINST BORROWER AND ITS
RESTRICTED SUBSIDIARIES, (2) ANY ACTION DESCRIBED IN THIS CLAUSE (B) MAY BE
BROUGHT AGAINST THE TRIBE, AND (3) ANY RECOVERY UPON ANY JUDGMENT RESULTING FROM
ANY SUCH ACTION MAY BE HAD AGAINST THE ASSETS AND REVENUES OF THE TRIBE IN A
MANNER CONSISTENT WITH SECTION 12.19.
(c)    EACH OF THE TRIBE AND BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF CONNECTICUT AND THE COURTS OF THE
UNITED STATES SITTING IN THE STATE OF CONNECTICUT.
(d)    THE WAIVERS AND CONSENTS DESCRIBED IN THIS SECTION SHALL INURE TO THE
BENEFIT OF THE CREDITORS AND EACH OTHER PERSON WHO IS ENTITLED TO THE BENEFITS
OF THE LOAN DOCUMENTS (INCLUDING WITHOUT LIMITATION THE INDEMNITEES REFERRED TO
IN SECTION 12.04). SUBJECT TO SECTIONS 12.19 AND 12.27 THE CREDITORS AND SUCH
OTHER PERSONS SHALL HAVE AND BE ENTITLED TO ALL AVAILABLE LEGAL AND EQUITABLE
REMEDIES, INCLUDING THE RIGHT TO SPECIFIC PERFORMANCE, MONEY DAMAGES AND
INJUNCTIVE OR DECLARATORY RELIEF. THE WAIVERS OF SOVEREIGN IMMUNITY AND CONSENTS
TO JURISDICTION CONTAINED IN THIS SECTION ARE IRREVOCABLE.
(e)    THE TRIBE AND BORROWER EACH AGREES THAT ANY ACTION FOR THE ENTRY OF
JUDGMENT ON AND ENFORCEMENT OF AN ARBITRATION AWARD MAY BE BROUGHT IN THE
MOHEGAN TRIBAL GAMING DISPUTES COURT PURSUANT TO SECTION 12.15. THE TRIBE AND
BORROWER EACH EXPRESSLY WAIVES THE APPLICATION OF THE DOCTRINES OF EXHAUSTION OF
TRIBAL REMEDIES AND ANY RIGHT OF COMITY WITH RESPECT TO ANY TRIBAL COURT OR ANY
TRIBAL COURT OF APPEALS THE TRIBE MAY NOW OR HEREAFTER MAINTAIN. IN ANY EVENT,
NO ACTION MAY BE BROUGHT IN ANY TRIBAL COURT WITHOUT THE PRIOR WRITTEN CONSENT
OF THE ADMINISTRATIVE AGENT (WITH THE CONSENT OF THE REQUIRED LENDERS).
12.19    Lender Covenant. In any action or proceeding against Borrower or any of
its Restricted Subsidiaries to enforce the Loan Documents which is not also an
action or proceeding against the Tribe, the Creditors agree that they shall have
no recourse to the Tribe or to its property which is not Authority Property. In
any action or proceeding to enforce the Loan Documents which includes the Tribe,
the Creditors agree that they shall, to the extent then

161

--------------------------------------------------------------------------------



permitted by applicable Law, take commercially practicable steps to enforce any
claim for damages awarded to the Creditors by any court, tribunal, arbitrator or
other decision maker against Borrower or the Authority Property prior to taking
general recourse to the Tribe or any Property thereof which is not Authority
Property. The provisions of this Section shall not be construed (a) to create
any recourse on the part of the Creditors against the Tribe, the property of the
Tribe which is not Authority Property or revenues except for any breach of the
Tribe’s own representations, warranties and covenants set forth in Articles V
and VII, or (b) to require exhaustion by the Creditors of any remedies against
Borrower, its Restricted Subsidiaries or the Authority Property prior to having
recourse, in the proper case, against the Tribe and its property which is not
Authority Property.
12.20    PREJUDGMENT REMEDY WAIVER. Each of the Tribe and Borrower represents,
warrants and acknowledges that the transaction of which this Agreement is a part
is a commercial transaction and not a consumer transaction. Monies now or in the
future to be advanced to or on behalf of Borrower and its Restricted
Subsidiaries are not and will not be used for personal, family or household
purposes.
BORROWER ACKNOWLEDGES THAT IT HAS THE RIGHT UNDER SECTION 52 278a, ET SEQ., OF
THE CONNECTICUT GENERAL STATUTES, SUBJECT TO CERTAIN LIMITATIONS, TO NOTICE OF
AND HEARING ON THE RIGHT OF THE CREDITORS TO OBTAIN A PREJUDGMENT REMEDY, SUCH
AS ATTACHMENT, GARNISHMENT OR REPLEVIN, UPON COMMENCING ANY LITIGATION AGAINST
BORROWER. NOTWITHSTANDING SUCH RIGHT, BORROWER HEREBY WAIVES ALL RIGHTS TO
NOTICE, JUDICIAL HEARING OR PRIOR COURT ORDER TO WHICH IT MIGHT OTHERWISE HAVE
THE RIGHT UNDER SAID STATUTE OR UNDER ANY OTHER STATE OR FEDERAL STATUTE OR
CONSTITUTION IN CONNECTION WITH THE OBTAINING BY THE CREDITORS OF ANY
PREJUDGMENT REMEDY IN CONNECTION WITH THIS AGREEMENT. BORROWER FURTHER CONSENTS
TO THE ISSUANCE OF ANY PREJUDGMENT REMEDIES WITHOUT A BOND AND AGREES NOT TO
REQUEST OR FILE MOTIONS SEEKING TO REQUIRE THE POSTING OF A BOND UNDER PUBLIC
ACT 93 431 IN CONNECTION WITH THE CREDITORS’ EXERCISE OF ANY PREJUDGMENT REMEDY.
BORROWER ALSO WAIVES ANY AND ALL OBJECTION WHICH IT MIGHT OTHERWISE ASSERT, NOW
OR IN THE FUTURE, TO THE EXERCISE OR USE BY THE CREDITORS OF ANY RIGHT OF
SETOFF, REPOSSESSION OR SELF HELP AS MAY PRESENTLY EXIST UNDER STATUTE OR COMMON
LAW. THIS SECTION SHALL NOT BE CONSTRUED IN DEROGATION OF THE RIGHTS OF THE
TRIBE UNDER SECTION 12.19.
12.21    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Tribe, Borrower and each other Loan
Party acknowledges and agrees that: (i) the credit facilities provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Tribe, Borrower and each other Loan Party, on the one hand, and the
Administrative

162

--------------------------------------------------------------------------------



Agent and the Joint Lead Arrangers, on the other hand, and the Tribe, Borrower
and each other Loan Party is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent and each Joint
Lead Arrangers is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Tribe, Borrower or any other Loan
Party; (iii) neither the Administrative Agent nor the Joint Lead Arrangers has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Tribe, Borrower or any other Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent or the Joint
Lead Arrangers have advised or are currently advising the Tribe, Borrower or any
other Loan Party on other matters) and neither the Administrative Agent nor the
Joint Lead Arrangers has any obligation to the Tribe, Borrower or any other Loan
Party with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Tribe, Borrower or the other Loan
Parties, and neither the Administrative Agent nor the Joint Lead Arrangers has
any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Administrative Agent and the Joint
Lead Arrangers have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each of the Tribe, Borrower and the other Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Tribe, Borrower and the other Loan
Parties hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent and the Joint Lead
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty.
12.22    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify Borrower in accordance with the Act.
12.23    Time of the Essence. Time is of the essence of the Loan Documents.
12.24    Designation as Senior Debt. Borrower hereby irrevocably designates the
Obligations as “Designated Senior Indebtedness” and “Designated Senior Secured
Indebtedness” as such terms are defined in the Relinquishment Agreement and
irrevocably designates the Obligations as “Designated Senior Indebtedness” as
such term is defined in the Senior

163

--------------------------------------------------------------------------------



Subordinated Indentures.
12.25    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
12.26    Release of Liens and Guaranty. At any time (i) any Loan Party sells,
leases, transfers or otherwise disposes of an asset to the extent not prohibited
by the Loan Documents, such asset shall be automatically released from the Lien
of the applicable Collateral Document(s), (ii) any Guarantor ceases to be a
Subsidiary of Borrower as a result of a transaction not prohibited hereunder,
such Guarantor shall automatically be released from its obligations under its
Guaranty or (iii) any Subsidiary is designated as an “Unrestricted Subsidiary”
hereunder, the assets of such Subsidiary shall be automatically released from
the Lien of the applicable Collateral Document(s) and such Subsidiary shall be
automatically released from its obligations under its Guaranty. In any such
event, the Administrative Agent shall, subject to receiving any requested
confirmation from the Lenders pursuant to Section 11.11, take all such actions,
including the execution of release instruments, amendments to UCC filings and
other instruments, as any Loan Party may reasonably request to evidence such
release, all at Borrower’s sole expense.
12.27    Gaming Law Limitations.  Notwithstanding any provision in any Loan
Document, none of the Creditors shall engage in any of the following: planning,
organizing, directing, coordinating, controlling or managing all or any portion
of the Tribe’s or Borrower’s or any other Tribal Entity’s gaming operations that
are regulated by IGRA (collectively, “Management Activities”), including (but
not limited to) with respect to the following:
(a)    the training, supervision, direction, hiring, firing, retention,
compensation (including benefits) of any employee (whether or not a management
employee) or contractor;
(b)    any employment policies or practices;
(c)    the hours or days of operation;
(d)    any accounting systems or procedures;
(e)    any advertising, promotions or other marketing activities;
(f)    the purchase, lease, or substitution of any gaming device or related
equipment or software, including player tracking equipment;
(g)    the vendor, type, theme, percentage of pay-out, display or placement of

164

--------------------------------------------------------------------------------



any gaming device or equipment; or
(h)    budgeting, allocating, or conditioning payments of any Tribal Entity’s
operating expenses;
provided, however, that a Creditor will not be in violation of the foregoing
restriction solely because such Creditor:
(1)    enforces compliance with any term in any Loan Document that does not
require the gaming operation to be subject to any third-party decision-making as
to any Management Activities; or
(2)    requires that all or any portion of the revenues securing the Loan and
other Obligations be applied to satisfy valid terms of the Loan Documents; or
(3)    otherwise forecloses on all or any portion of the property securing the
Obligations.
12.28    Section 81 Compliance.  The parties hereto agree that any right,
restriction or obligation contained in any Loan Document that “encumbers Indian
land” within the meaning of 25 U.S.C. § 81(b) shall not be effective for longer
than six years, 364 days unless the Loan Document is an agreement or contract
described in 25 U.S.C. § 81(c) or bears the approval of the Secretary of the
Interior within the meaning of 25 U.S.C. § 81(b).





165

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
MOHEGAN TRIBAL GAMING AUTHORITY
By: /S/    MITCHELL GROSSINGER ETESS           
Name: Mitchell Grossinger Etess    
Title: Chief Executive Officer
    
THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT (for the limited purpose of joining
Articles V and VII, and Sections 12.14 through 12.23, 12.25 and 12.28, as
applicable)
By: /S/    BRUCE S. BOZSUM    
Name: Bruce S. Bozsum    
Title: Chairman of the Tribal Council    

166

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Administrative Agent
By: /S/    MAURICE WASHINGTON    
Name: Maurice Washington    
Title: Vice President    

167

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Lender, as L/C Issuer and as Autoborrow Lender
By: /S/    BRIAN D. CORUM    
Name: Brian D. Corum    
Title: Managing Director    




    

168